 



Exhibit 10.1
EXECUTION VERSION
 
$2,081,275,000
AMENDED AND RESTATED CREDIT AGREEMENT
among
CEDAR FAIR, L.P.,
as U.S. Borrower,
3147010 NOVA SCOTIA COMPANY
as Canadian Borrower,
The Several Lenders
from Time to Time Parties Hereto,
BEAR STEARNS CORPORATE LENDING INC.,
as Syndication Agent,
WACHOVIA BANK, NATIONAL ASSOCIATION and
GENERAL ELECTRIC CAPITAL CORPORATION,
as Co Documentation Agents,
GE CANADA FINANCE HOLDING COMPANY,
as Canadian Administrative Agent,
NATIONAL CITY (CANADIAN BRANCH OF NATIONAL CITY BANK),
as Canadian Syndication Agent
FIFTH THIRD BANK,
as Canadian Documentation Agent
and
KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent and Collateral Agent
Dated as of February 15, 2007,
 
BEAR, STEARNS & CO. INC., as Sole Lead Arranger and Sole Bookrunner in
connection with the
amendment and restatement contemplated hereby
and
BEAR, STEARNS & CO. INC.,
as Initial Sole Bookrunner and Initial Joint Lead Arranger
and
KEYBANK NATIONAL ASSOCIATION,
as Initial Joint Lead Arranger



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

              Page
Section 1. DEFINITIONS
    2  
 
       
1.1 Defined Terms
    2  
1.2 Other Definitional Provisions
    42  
1.3 Relationship with First Restated Credit Agreement
    43  
 
       
Section 2. AMOUNT AND TERMS OF TERM COMMITMENTS
    44  
 
       
2.1 Term Commitments
    44  
2.2 Procedure for Term Loan Borrowing
    45  
2.3 Repayment of Term Loans
    46  
 
       
Section 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS
    47  
 
       
3.1 Revolving Commitments
    47  
3.2 Procedure for Revolving Loan Borrowing
    48  
3.3 Swing Line Sub Commitment
    53  
3.4 Procedure for Swing Line Borrowing; Refunding of Swing Line Loans
    54  
3.5 Commitment Fees, etc.
    57  
3.6 Reduction or Termination of Revolving Commitments
    58  
3.7 L/C Commitment
    58  
3.8 Procedure for Issuance of Letter of Credit
    59  
3.9 Fees and Other Charges
    60  
3.10 L/C Participations
    60  
3.11 Reimbursement Obligation of the Borrowers
    63  
3.12 Obligations Absolute
    64  
3.13 Letter of Credit Payments
    64  
3.14 Applications
    65  
 
       
Section 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT
    65  
 
       
4.1 Optional Prepayments
    65  
4.2 Mandatory Prepayments
    65  
4.3 Conversion and Continuation Options
    69  
4.4 Limitations on Eurodollar Tranches
    70  
4.5 Interest Rates and Payment Dates
    71  
4.6 Computation of Interest and Fees
    72  
4.7 Inability to Determine Interest Rate
    73  
4.8 Pro Rata Treatment and Payments
    74  
4.9 Requirements of Law
    76  
4.10 Taxes
    77  
4.11 Indemnity
    80  
4.12 Change of Lending Office
    80  



--------------------------------------------------------------------------------



 



 

              Page
4.13 Replacement of Lenders
    80  
4.14 Evidence of Debt
    81  
4.15 Illegality
    82  
 
       
Section 5. REPRESENTATIONS AND WARRANTIES
    82  
 
       
5.1 Financial Condition
    82  
5.2 No Change
    83  
5.3 Corporate Existence; Compliance with Law
    83  
5.4 Power; Authorization; Enforceable Obligations
    83  
5.5 No Legal Bar
    84  
5.6 Litigation
    84  
5.7 No Default
    84  
5.8 Ownership of Property; Liens
    84  
5.9 Intellectual Property
    84  
5.10 Taxes
    85  
5.11 Federal Regulations
    85  
5.12 Labor Matters
    85  
5.13 Pension and Benefit Plans
    85  
5.14 Investment Company Act; Other Regulations
    86  
5.15 Subsidiaries
    86  
5.16 Use of Proceeds
    87  
5.17 Environmental Matters
    87  
5.18 Accuracy of Information, etc.
    88  
5.19 Security Documents
    88  
5.20 Solvency
    89  
5.21 Regulation H
    89  
5.22 Certain Documents
    89  
5.23 Condition of the Property
    89  
5.24 No Condemnation
    90  
5.25 Operating Permits
    90  
5.26 Adequate Utilities
    90  
5.27 Public Access
    90  
5.28 Boundaries
    90  
5.29 Assessments
    90  
5.30 Leases
    91  
5.31 Anti Terrorism Laws
    91  
 
       
Section 6. CONDITIONS PRECEDENT
    91  
 
       
6.1 Conditions to Second Restatement Date
    92  
6.2 Conditions to Each Extension of Credit
    95  
 
       
Section 7. AFFIRMATIVE COVENANTS
    95  
 
       
7.1 Financial Statements
    95  



--------------------------------------------------------------------------------



 



 

              Page
7.2 Certificates; Other Information
    96  
7.3 Payment of Obligations
    98  
7.4 Maintenance of Existence; Compliance
    98  
7.5 Maintenance of Property; Insurance
    98  
7.6 Inspection of Property; Books and Records; Discussions
    98  
7.7 Notices
    99  
7.8 Environmental Laws
    99  
7.9 Interest Rate Protection
    100  
7.10 Additional Collateral, etc.
    100  
7.11 Further Assurances
    102  
7.12 Clean Down
    103  
7.13 Surveys
    103  
7.14 Ground Lease
    103  
7.15 Acquisition Agreement Representations
    104  
7.16 Tax Status
    104  
7.17 Restriction Agreement
    104  
 
       
Section 8. NEGATIVE COVENANTS
    104  
 
       
8.1 Financial Condition Covenants
    104  
8.2 Indebtedness
    105  
8.3 Liens
    106  
8.4 Fundamental Changes
    108  
8.5 Disposition of Property
    109  
8.6 Restricted Payments
    109  
8.7 Investments
    110  
8.8 Optional Payments of Certain Debt
    111  
8.9 Transactions with Affiliates
    111  
8.10 Sales and Leasebacks
    112  
8.11 Hedge Agreements
    112  
8.12 Changes in Fiscal Periods
    112  
8.13 Negative Pledge Clauses
    112  
8.14 Clauses Restricting Subsidiary Distributions
    112  
8.15 Lines of Business
    113  
8.16 Amendments to Acquisition Documentation
    113  
8.17 Amendment to Ground Lease
    113  
 
       
Section 9. EVENTS OF DEFAULT
    113  
 
       
Section 10. THE AGENTS
    117  
 
       
10.1 Appointment
    117  
10.2 Delegation of Duties
    117  
10.3 Exculpatory Provisions
    117  
10.4 Reliance by Agents
    117  
10.5 Notice of Default
    118  



--------------------------------------------------------------------------------



 



 

              Page
10.6 Non Reliance on Agents and Other Lenders
    118  
10.7 Indemnification
    119  
10.8 Agent in Its Individual Capacity
    120  
10.9 Successor Administrative Agent
    120  
10.10 Successor Canadian Administrative Agent
    120  
10.11 Agents Generally
    121  
10.12 The Lead Arrangers and Co Documentation Agents
    121  
10.13 No Reliance on Administrative Agent’s, Canadian Administrative Agent’s and
Syndication Agent’s Customer Identification Program
    121  
10.14 USA Patriot Act
    121  
 
       
Section 11. MISCELLANEOUS
    122  
 
       
11.1 Amendments and Waivers
    122  
11.2 Notices
    124  
11.3 No Waiver; Cumulative Remedies
    125  
11.4 Survival of Representations and Warranties
    125  
11.5 Payment of Expenses and Taxes
    126  
11.6 Successors and Assigns; Participations and Assignments
    127  
11.7 Adjustments; Set off
    131  
11.8 Counterparts
    131  
11.9 Severability
    131  
11.10 Integration
    132  
11.11 GOVERNING LAW
    132  
11.12 Submission To Jurisdiction; Waivers
    132  
11.13 Acknowledgments
    132  
11.14 Releases of Guarantees and Liens
    133  
11.15 Confidentiality
    133  
11.16 WAIVERS OF JURY TRIAL
    133  
11.17 Delivery of Addenda
    134  
11.18 Interest Rate Limitation
    134  
11.19 Canadian Borrower
    134  
11.20 Judgment Currency
    135  
11.21 Facility Allocation Mechanism
    135  
11.22 Preservation of Priority
    138  



--------------------------------------------------------------------------------



 



 

      ANNEX:
 
   
A
  Pricing Grid
B
  Minimum LTM EBITDA
 
    SCHEDULES:
 
   
1.1
  Mortgaged Property
3.7
  Existing Letters of Credit
5.4
  Consents, Authorizations, Filings and Notices
5.15
  Subsidiaries
5.19(a)
  UCC Filing Jurisdictions
5.19(b)
  Mortgage Filing Jurisdictions
8.2(d)
  Existing Indebtedness
8.3(f)
  Existing Liens
 
    EXHIBITS:
 
   
A-1
  Form of Addendum
A-2
  Form of Conversion and Repayment Notice
B
  Form of Assignment and Assumption
C
  Form of Compliance Certificate
D
  Form of Guarantee and Collateral Agreement
E
  Form of Mortgage
F
  Form of Exemption Certificate
G-1
  Form of U.S. Term Note
G-2
  Form of Canadian Term Note
G-3
  Form of U.S. Revolving Note
G-4
  Form of Canadian Revolving Note
G-5
  Form of U.S. Swing Line Note
G-6
  Form of Canadian Swing Line Note
H
  Form of Closing Certificate
I-1
  Form of Legal Opinion of Squire, Sanders & Dempsey L.L.P.
I-2
  Form of Legal Opinion of Fasken Martineau DuMoulin LLP
I-3
  Form of Legal Opinion of Squire, Sanders & Dempsey L.L.P. (California)
I-4
  Form of Legal Opinion of Warner Norcross & Judd LLP (Michigan)
I-5
  Form of Legal Opinion of Lindquist & Vennum, P.L.L.P. (Minnesota)
I-6
  Form of Legal Opinion of Bryan Cave LLP (Missouri)
I-7
  Form of Legal Opinion of Robinson, Bradshaw & Hinson, P.A. (North Carolina)
I-8
  Form of Legal Opinion of Robinson, Bradshaw & Hinson, P.A. (South Carolina)
I-9
  [Reserved]
I-10
  Form of Legal Opinion of Fitzpatrick Lentz & Bubba, P.C. (Pennsylvania)
I-11
  Form of Legal Opinion of Squire, Sanders & Dempsey L.L.P. (Virginia)
I-12
  Form of Legal Opinion of McInnes Cooper (Nova Scotia)



--------------------------------------------------------------------------------



 



 

     
I-13
  Form of Legal Opinion of Gordon & Silver, Ltd. (Nevada)
J
  Form of Borrowing Notice
K
  Form of Discount Note
L
  Form of Debenture (Canada)
M
  Form of Security Agreement (Canada)
N
  Form of Notice of Security Interest in IP (Canada)
O
  Form of Canadian Guarantee Agreement
P
  Form of Quarterly Distribution Certificate
Q
  Form of Restatement Date Certificate
R
  Form of Reaffirmation Agreement
S
  Form of Lender Authorization



--------------------------------------------------------------------------------



 



 

          AMENDED AND RESTATED CREDIT AGREEMENT, dated as of February 15, 2007
(this “Agreement”), among CEDAR FAIR, L.P., a Delaware limited partnership (the
“U.S. Borrower” or “Cedar Fair LP”) and 3147010 NOVA SCOTIA COMPANY, a Nova
Scotia unlimited liability company (the “Canadian Borrower”) (collectively, the
“Borrowers” and, individually, a “Borrower”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(the “Lenders”), BEAR, STEARNS & CO. INC. (“Bear Stearns”), as sole lead
arranger and sole bookrunner in connection with the amendment and restatement
contemplated by this Agreement (in such capacity, the “Lead Arranger”), BEAR
STEARNS and KEYBANK NATIONAL ASSOCIATION, as initial joint lead arrangers
(collectively, in such capacity, the “Initial Lead Arrangers”), BEAR STEARNS, as
sole bookrunner (in such capacity, the “Initial Sole Bookrunner”), BEAR STEARNS
CORPORATE LENDING INC., as syndication agent (in such capacity, and together
with its successors, the “Syndication Agent”), WACHOVIA BANK, NATIONAL
ASSOCIATION and GENERAL ELECTRIC CAPITAL CORPORATION, as co documentation agents
(collectively, in such capacity, the “Co Documentation Agents”), GE CANADA
FINANCE HOLDING COMPANY, as Canadian administrative agent (in such capacity, and
together with its successors, the “Canadian Administrative Agent”), NATIONAL
CITY (CANADIAN BRANCH OF NATIONAL CITY BANK), as Canadian syndication agent (in
such capacity, the “Canadian Syndication Agent”), FIFTH THIRD BANK, as Canadian
documentation agent (in such capacity, the “Canadian Documentation Agent”), and
KEYBANK NATIONAL ASSOCIATION, as administrative agent (in such capacity, and
together with its successors, the “Administrative Agent”) and as collateral
agent (in such capacity, and together with its successors, the “Collateral
Agent”).
          WHEREAS, on June 30, 2006 (the “Original Closing Date”), the U.S.
Borrower, certain of the Lenders, and Bear Stearns Corporate Lending Inc., as
administrative agent, among others, entered into a Credit Agreement (the
“Original Credit Agreement”), pursuant to which (a) certain of the Lenders
thereunder (the “Original Revolving Lenders”) agreed to extend credit to the
U.S. Borrower on a revolving credit basis, in an aggregate principal amount of
up to One Hundred Fifty Million Dollars ($150,000,000) (the “Original Revolving
Commitment”) and (b) certain of the Lenders thereunder (the “Original Term
Lenders”) made term loans to the U.S. Borrower in an aggregate principal amount
of One Billion Seven Hundred Forty Five Million Dollars ($1,745,000,000) (the
“Original Term Loans”).
          WHEREAS, effective as of August 30, 2006 (the “First Restatement
Date”), the U.S. Borrower, the Canadian Borrower, certain of the Lenders, the
Syndication Agent, the Co-Documentation Agents, the Canadian Administrative
Agent, the Canadian Syndication Agent, the Canadian Documentation Agent, the
Administrative Agent and the Collateral Agent, among others, amended and
restated the Original Credit Agreement (such amended and restated agreement, the
“First Restated Credit Agreement”), such that, among other things, (a) the U.S.
Revolving Lenders (as defined below) agreed to extend to the U.S. Borrower on a
revolving credit basis, in an aggregate principal amount of up to Three Hundred
Ten Million Dollars ($310,000,000), (b) the Canadian Revolving Lenders (as
defined below) agreed to extend to the Canadian Borrower, in U.S. Dollars or
Canadian Dollars, on a revolving credit basis, in an aggregate principal amount
of up to Thirty Five Million Dollars ($35,000,000), and (c) certain of the
Lenders (the “Existing U.S. Term Lenders”) agreed to permit the U.S. Borrower to
repay a portion of the Original Term Loans in an aggregate principal amount of
Two Hundred Seventy



--------------------------------------------------------------------------------



 



 

 2
Million Dollars ($270,000,000) and to permit the Canadian Borrower to borrow
such principal amount from certain of the Lenders (the “Existing Canadian Term
Lenders”), such that the aggregate principal amount of U.S. Term Loans owing by
the U.S. Borrower was equal to One Billion Four Hundred Seventy Five Million
Dollars ($1,475,000,000) (the “Existing U.S. Term Loans”) and the aggregate
principal amount of Canadian Term Loans owing by the Canadian Borrower was equal
to Two Hundred Seventy Million Dollars ($270,000,000) (the “Existing Canadian
Term Loans”).
          WHEREAS, the U.S. Borrower and the Canadian Borrower desire that
certain of the Lenders and the other parties hereto agree to amend and restate
the First Restated Credit Agreement in its entirety to: (i) establish U.S. Term
Loans to be extended hereunder; (ii) establish Canadian Term Loans to be
extended hereunder; and (iii) make certain other changes as more fully set forth
herein, which amendment and restatement shall become effective upon the Second
Restatement Date.
          WHEREAS, the Required Lenders have, on or prior to the Second
Restatement Date, authorized the Administrative Agent to execute this Agreement.
          WHEREAS, the Borrowers are delivering irrevocable notices to the
Administrative Agent and the Canadian Administrative Agent in accordance with
the terms of Section 4.1 of the First Restated Agreement stating the Borrowers’
intent to, as the case may be, optionally prepay or be deemed to have optionally
prepaid in full the Existing U.S. Terms Loans and Existing Canadian Term Loans
outstanding under the First Restated Agreement.
          WHEREAS, (a) the U.S. Term Lenders party hereto have agreed to extend
U.S. Term Loans hereunder in an amount up to their respective U.S. Term
Commitments in accordance with Section 2.1, the proceeds of which shall, as the
case may be, optionally prepay or be deemed to have optionally prepaid in full
the Existing U.S. Term Loans on the Second Restatement Date and (b) the Canadian
Term Lenders party hereto have agreed to extend Canadian Term Loans hereunder in
an amount up to their respective Canadian Term Commitments in accordance with
Section 2.1, the proceeds of which shall be used to refinance in full the
Existing Canadian Term Loans on the Second Restatement Date.
          WHEREAS, it is the intent of the parties hereto that this Agreement
not constitute a novation of the obligations and liabilities of the parties
under the Original Credit Agreement and the First Restated Credit Agreement and
that this Agreement amend and restate in its entirety the First Restated Credit
Agreement.
          NOW THEREFORE, in consideration of the foregoing, and for other
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS
          1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.



--------------------------------------------------------------------------------



 



3

          “Acceptance Fee”: a fee payable by the Canadian Borrower with respect
to the acceptance of a Bankers’ Acceptance by a Canadian Revolving Lender under
this Agreement, as set forth in Section 4.5(e) and as such fee is set forth in
the definition of “Applicable Margin”.
          “Acquisition”: Cedar Fair LP’s acquisition of 100% of the outstanding
Capital Stock of the Target in accordance with the terms of the Acquisition
Documentation.
          “Acquisition Agreement”: the Purchase Agreement, dated as of May 22,
2006, among Bombay Hook LLC, CBS Corporation and Cedar Fair LP.
          “Acquisition Documentation”: collectively, the Acquisition Agreement
and all schedules, exhibits and annexes thereto and all side letters and
agreements affecting the terms thereof or entered into in connection therewith.
          “Addendum”: an instrument, substantially in the form of Exhibit A-1,
by which a Revolving Lender became a party to this Agreement as of the First
Restatement Date, or by which a Term Lender becomes a party to this Agreement as
of the Second Restatement Date
          “Adjustment Date”: as defined in the Pricing Grid.
          “Administrative Agent”: as defined in the preamble to this Agreement.
          “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
          “Agents”: the collective reference to the Syndication Agent, the Co
Documentation Agents, the Lead Arranger, the Initial Lead Arrangers, the
Collateral Agent, the Canadian Syndication Agent, the Canadian Documentation
Agent, the Canadian Administrative Agent and the Administrative Agent, which
term shall include, for purposes of Section 10 only, the Issuing Lender and the
Swing Line Lender.
          “Aggregate Exposure”: with respect to any Lender at any time, an
amount equal to the sum of (a) the amount of such Lender’s Term Commitments then
in effect or, if the Term Commitments have terminated, the aggregate then unpaid
principal amount of such Lender’s Term Loans and (b) the amount of such Lender’s
Revolving Commitment then in effect or, if the Revolving Commitments have
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding, in the case of any Revolving Loans made or Letters of Credit issued
in Canadian Dollars, based on the Dollar Equivalent of such Revolving Loans or
Letters of Credit.
          “Aggregate Exposure Percentage”: with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.
          “Agreement”: this Amended and Restated Credit Agreement.



--------------------------------------------------------------------------------



 



4

          “Anti Terrorism Law”: means the USA Patriot Act or any other law
pertaining to the prevention of future acts of terrorism, in each case as such
law may be amended from time to time.
          “Applicable Margin”: for each Type of Loan, the rate per annum set
forth under the relevant column heading below:

                                      Eurodollar   Base Rate   Canadian  
Acceptance     Loans   Loans   Prime Rate Loans   Fee
U.S. Revolving Loans
    2.50 %     1.50 %     N.A.       N.A.  
Canadian Revolving Loans
    2.50 %     1.50 %     1.50 %     2.50 %
Canadian Swing Line Loans
    N.A.       1.50 %     1.50 %     N.A.  
U.S. Term Loans
    2.00 %     1.00 %     N.A.       N.A.  
Canadian Term Loans
    2.00 %     1.00 %     N.A.       N.A.  

; provided, that, on and after the first Adjustment Date (as defined in the
Pricing Grid) occurring after the completion of two full fiscal quarters of
Cedar Fair LP after the First Restatement Date, the Applicable Margin with
respect to U.S. Revolving Loans, U.S. Swing Line Loans, Canadian Revolving
Loans, Canadian Swing Line Loans and the Acceptance Fee will be determined
pursuant to the Pricing Grid.
          “Application”: an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.
          “Approved Fund”: as defined in Section 11.6.
          “Asset Sale”: any Disposition of (a) Property or series of related
Dispositions of Property (excluding any such Disposition permitted by clause
(a), (b), (c) or (d) of Section 8.5) that yields gross proceeds to any Group
Member (valued at the initial principal amount thereof in the case of non cash
proceeds consisting of notes or other debt securities and valued at fair market
value in the case of other non cash proceeds) in excess of $3,000,000 or (b) any
Capital Stock of any Subsidiary or series of related Dispositions of Capital
Stock of any Subsidiary (in either case, whether through the sale or issuance
thereof or otherwise), excluding any such Disposition permitted by clause (d) of
Section 8.5, that yields gross proceeds to any Group Member (valued at the
initial principal amount thereof in the case of non-cash proceeds consisting of
notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds) in excess of $3,000,000.
          “Assignee”: as defined in Section 11.6(b).
          “Assignment and Assumption”: an Assignment and Assumption,
substantially in the form of Exhibit B.
          “Available Canadian Revolving Commitment”: as to any Canadian
Revolving Lender at any time, an amount equal to the excess, if any, of (a) such
Lender’s Canadian Revolving Commitment then in effect over (b) such Lender’s
Canadian Revolving Extensions of Credit then outstanding; provided that, in
calculating any Lender’s Canadian Revolving



--------------------------------------------------------------------------------



 



5

Extensions of Credit for the purpose of determining such Lender’s Available
Canadian Revolving Commitment pursuant to Section 3.5, the aggregate principal
amount of Canadian Swing Line Loans then outstanding shall be deemed to be zero.
          “Available Cash Flow”: for any fiscal quarter of Cedar Fair LP, the
amount (which may be negative), of the following, without duplication, (a)
(i) Consolidated EBITDA for such fiscal quarter plus (ii) any decrease in
Consolidated Working Capital for such fiscal quarter minus (b) the sum, without
duplication, of (i) taxes paid in cash during such fiscal quarter, (ii) cash
interest expense and debt issuance costs and commissions, discounts and other
fees and charges associated with Indebtedness (including the Loans) to the
extent paid in cash during such fiscal quarter (other than in respect of closing
fees and expenses paid in connection with the Facilities on or about the Second
Restatement Date, the First Restatement Date and/or the Original Closing Date),
(iii) the aggregate amount actually paid by Cedar Fair LP and its Subsidiaries
in cash during such fiscal quarter on account of Capital Expenditures and, other
than for purposes of calculating Available Cash Flow under Section 4.2(d),
Permitted Acquisitions or Investments permitted under Section 8.7(k) (excluding
the principal amount of Indebtedness (other than Revolving Loans and Swing Line
Loans) incurred to finance such expenditures (but including repayments of any
such Indebtedness made in cash during such fiscal quarter, other than any such
repayments made with the proceeds of other Indebtedness) and any such
expenditures financed with the proceeds of any Reinvestment Deferred Amount or
issuance of Capital Stock of Cedar Fair LP), (iv) the aggregate amount of all
prepayments of Revolving Loans and Swing Line Loans during such fiscal quarter
to the extent accompanied by permanent reductions of the Revolving Commitments
and all optional prepayments of the Term Loans (and, other than for purposes of
calculating Available Cash Flow under Section 4.2(d), prepayments of other
Indebtedness permitted hereunder, unless such repayment is made from the
proceeds of other Indebtedness permitted hereunder or from the proceeds of any
issuance of Capital Stock of Cedar Fair LP (or other capital contribution to
Cedar Fair LP) to (or by) entities other than Loan Parties if such issuance or
contribution is otherwise permitted hereunder; provided that any such repayment
of a revolving loan shall be deducted pursuant to this clause (b) only to the
extent accompanied by a corresponding permanent reduction in the commitments
applicable to such revolving loans) during such fiscal quarter, (v) the
aggregate amount of all regularly scheduled principal payments of Funded Debt
(including the Term Loans) of Cedar Fair LP and its Subsidiaries made during
such fiscal quarter (other than in respect of any revolving credit facility to
the extent there is not an equivalent permanent reduction in commitments
thereunder), (vi) any increase in Consolidated Working Capital for such fiscal
quarter, and (vii) transaction costs and other non recurring expenses paid in
cash by Cedar Fair LP and its Subsidiaries during such fiscal quarter, to the
extent excluded in calculating such Consolidated EBITDA, other than in respect
of fees paid and expenses incurred in connection with the Transaction.
          “Available Cash Flow Application Date”: as defined in Section 4.2(d).
          “Available Distributable Cash”: for any Quarterly Distribution Date,
without duplication, an amount equal to, for the period commencing on the
Original Closing Date and ending on the Reference Date for such Quarterly
Distribution Date,
     (a) the aggregate cumulative amount of (i) without duplication, all
Available Cash Flow for all fiscal quarters ending during such period plus
(ii) Net Cash Proceeds from



--------------------------------------------------------------------------------



 



6

the issuance of Capital Stock of Cedar Fair LP or any capital contributions to
Cedar Fair LP received during such period that have not been used to fund
Capital Expenditures, Permitted Acquisitions, Investments pursuant to
Section 8.7(k), or to repay the Term Loans, the Revolving Loans (to the extent
that the Revolving Commitments are permanently reduced by a corresponding
amount), or any other Indebtedness (to the extent such prepayment is otherwise
permitted hereunder),
minus
     (b) the aggregate cumulative amount of (i) any and all Restricted Payments
made during such period pursuant to Section 8.6(c), plus (ii) any and all
prepayments of the Loans made or, without duplication, required to be made
during such period pursuant to Section 4.2(d);
     provided, Available Distributable Cash, shall be adjusted as necessary,
upon the delivery of financial statements in accordance with Section 7.1(a) or
(b), in order to give effect to any variation in the amounts set forth in such
financial statements as compared to the corresponding amounts in any previously
delivered Quarterly Distribution Certificate pursuant to Section 7.1(c).
          “Available U.S. Revolving Commitment”: as to any U.S. Revolving Lender
at any time, an amount equal to the excess, if any, of (a) such Lender’s U.S.
Revolving Commitment then in effect over (b) such Lender’s U.S. Revolving
Extensions of Credit then outstanding; provided that, in calculating any
Lender’s U.S. Revolving Extensions of Credit for the purpose of determining such
Lender’s Available U.S. Revolving Commitment pursuant to Section 3.5, the
aggregate principal amount of U.S. Swing Line Loans then outstanding shall be
deemed to be zero.
          “BA Equivalent Loan”: a Canadian Revolving Loan made by a Non BA
Lender evidenced by a Discount Note.
          “BA Loan”: a Canadian Revolving Loan made by way of the issuance of
Bankers’ Acceptances.
          “Bankers’ Acceptance” and “B/A”: each means a bill of exchange,
including a depository bill issued in accordance with the Depository Bills and
Notes Act (Canada), denominated in Canadian Dollars, drawn by the Canadian
Borrower and accepted by a Canadian Lender, and includes a Discount Note.
          “Base Rate”: for any day, a rate per annum equal to the greater of
(a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 0.50%. For purposes hereof: “Prime Rate” shall
mean the rate of interest per annum publicly announced from time to time by
KeyBank National Association as its prime rate in effect at its principal office
in Cleveland, Ohio (the Prime Rate not being intended to be the lowest rate of
interest charged by KeyBank National Association in connection with extensions
of credit to debtors). Any change in the Base Rate due to a change in the Prime
Rate or the Federal Funds Effective Rate shall be effective as of the opening of
business on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.



--------------------------------------------------------------------------------



 



7

          “Base Rate Loans”: Loans the rate of interest applicable to which is
based upon the Base Rate or, with respect to Canadian Revolving Loans, the U.S.
Base Rate in Canada.
          “Benefitted Lender”: as defined in Section 11.7(a).
          “Blocked Person”: as defined in Section 5.31.
          “Board”: the Board of Governors of the Federal Reserve System of the
United States (or any successor).
          “Borrower” and “Borrowers”: as defined in the preamble to this
Agreement.
          “Borrower Credit Agreement Obligations”: as defined in the Guarantee
and Collateral Agreement.
          “Borrowing Date”: any Business Day specified by the applicable
Borrower as a date on which the applicable Borrower requests the relevant
Lenders to make Loans hereunder.
          “Borrowing Notice”: with respect to any request for the borrowing of
Loans hereunder, a notice from the applicable Borrower, substantially in the
form of, and containing the information prescribed by, Exhibit J, delivered to
the Canadian Administrative Agent or the Administrative Agent, as applicable.
          “Business”: as defined in Section 5.17(b).
          “Business Day”: a day other than a Saturday, Sunday or other day on
which commercial banks in New York City or (solely with respect to all notices
and determinations in connection with, and payments of principal and interest
on, Canadian Term Loans or Canadian Revolving Extensions of Credit) Toronto,
Ontario are authorized or required by law to close, provided, that with respect
to notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Loans, such day is also a day for trading by and between
banks in Dollar deposits in the London interbank eurodollar market.
          “Canadian Administrative Agent”: as defined in the preamble hereto.
          “Canadian Benefit Plans”: all material employee benefit plans
maintained or contributed to by any Group Member formed in Canada that are not
Canadian Pension Plans including, without limitation, all profit sharing,
savings, supplemental retirement, retiring allowance, severance, pension,
deferred compensation, welfare, bonus, incentive compensation, phantom stock,
supplementary unemployment benefit plans or arrangements and all material life,
health, dental and disability plans and arrangements in which the employees or
former employees of any Group Member employed in Canada participate or are
eligible to participate, in each case whether written or oral, funded or
unfunded, insured or self insured, reported or unreported, but excluding all
stock option or stock purchase plans.
          “Canadian Borrower”: as defined in the preamble hereto; provided that,
upon the amalgamation of 3147010 Nova Scotia Company and Canada’s Wonderland
Company in



--------------------------------------------------------------------------------



 



8

compliance with Section 8.4(a), the “Canadian Borrower” shall be the Nova Scotia
unlimited liability company resulting from such amalgamation.
          “Canadian Documentation Agent”: as defined in the preamble hereto.
          “Canadian Dollar” and “Cdn. $”: lawful currency of Canada.
          “Canadian Facilities”: collectively, the Canadian Term Facility and
the Canadian Revolving Facility.
          “Canadian Guarantee Agreement”: the Canadian Guarantee Agreement
executed and delivered by Canada’s Wonderland Company, a Nova Scotia unlimited
liability company, substantially in the form of Exhibit O.
          “Canadian Guarantor”: (i) Canada’s Wonderland Company (unless and
until amalgamated with 3147010 Nova Scotia Company), (ii) Cedar Fair LP,
(iii) the Subsidiary Guarantors, and (iv) each other Subsidiary of Cedar Fair LP
or the Canadian Borrower other than (y) any such other Subsidiary that is not a
Material Subsidiary and (z) the Canadian Borrower.
          “Canadian Issuing Lender”: Royal Bank of Canada, or any other Canadian
Revolving Lender from time to time designated by the Canadian Borrower as the
Canadian Issuing Lender with the consent of such Canadian Revolving Lender and
the Canadian Administrative Agent.
          “Canadian L/C Obligations”: at any time, an amount equal to the sum of
(a) the then aggregate undrawn and unexpired amount of the then outstanding
Canadian Letters of Credit and (b) the aggregate amount of drawings under the
Canadian Letters of Credit that have not then been reimbursed pursuant to
Section 3.11.
          “Canadian L/C Participants”: with respect to any Canadian Letter of
Credit, the collective reference to the Canadian Revolving Lenders other than
the Canadian Issuing Lender that issued such Canadian Letter of Credit.
          “Canadian L/C Sub Commitment”: Five Million Dollars ($5,000,000).
          “Canadian Lenders”: each of the Canadian Revolving Lenders and the
Canadian Term Lenders, collectively.
          “Canadian Letters of Credit”: as defined in Section 3.7(b).
          “Canadian Loans”: each of the Canadian Revolving Loans and the
Canadian Term Loans, collectively.
          “Canadian Obligations”: the unpaid principal of and interest on
(including, without limitation, interest accruing after the maturity of the
Canadian Loans and Canadian Reimbursement Obligations and interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Canadian
Borrower, whether or not a claim for post filing or post petition interest is
allowed in



--------------------------------------------------------------------------------



 



9

such proceeding) the Canadian Loans, the Canadian Reimbursement Obligations and
all other obligations and liabilities of the Canadian Borrower to the Canadian
Secured Parties, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document, the Canadian
Letters of Credit or any other document made, delivered or given in connection
herewith or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation,
all fees, charges and disbursements of counsel to the Lead Arrangers, to the
Agents or to any Lender that are required to be paid by the Canadian Borrower
pursuant hereto or thereto) or otherwise.
          “Canadian Payment Office”: the office specified from time to time by
the Canadian Administrative Agent as its payment office by notice to Cedar Fair
LP, the Canadian Borrower and the Canadian Lenders.
          “Canadian Pension Plans”: any plan, program or arrangement which is
considered to be a pension plan for the purposes of any applicable pension
benefits standards, or tax, statute and/or regulation in Canada or any province
or territory thereof established, maintained or contributed to by, or to which
there is or may be an obligation to contribute by, any Group Member, their
respective employees or former employees, in each case whether written or oral,
funded or unfunded, insured or self insured, reported or unreported.
          “Canadian Prime Rate”: on any day the greater of:
          (a) the annual rate of interest quoted from time to time in the
“Report on Business” section of The Globe and Mail as being “Canadian Prime
Rate”, “chartered bank prime rate” or words of similar description; and
          (b) the CDOR Rate in effect from time to time plus 100 basis points
per annum.
          Any change in the Canadian Prime Rate shall be effective as of the
opening of business on the date the change becomes effective generally.
          “Canadian Prime Rate Loans”: Canadian Loans which are denominated in
Canadian Dollars and in respect of which the Canadian Borrower is obligated to
pay interest in accordance with Section 4.5 at the Canadian Prime Rate plus the
Applicable Margin.
          “Canadian Property” any right or interest in or to property of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, in each case as and while located in Canada, including, without
limitation, the Capital Stock of any Person formed and existing under the laws
of Canada or any territory, province or subdivision thereof.
          “Canadian Refunded Swing Line Loans”: as defined in Section 3.4(g).
          “Canadian Refunding Date”: as defined in Section 3.4(h).
          “Canadian Reimbursement Obligations”: the Reimbursement Obligations
owing by the Canadian Borrower.



--------------------------------------------------------------------------------



 



10

          “Canadian Revolving Commitment”: as to any Canadian Revolving Lender,
the obligation of such Lender, if any, to make Canadian Revolving Loans and
participate in Canadian Swing Line Loans and Canadian Letters of Credit, in an
aggregate principal and/or face amount not to exceed the amount set forth under
the heading “Canadian Revolving Commitment” under such Lender’s name on such
Lender’s Addendum or in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The aggregate amount of Canadian Revolving
Commitments as of the Second Restatement Date is Thirty Five Million Dollars
($35,000,000).
          “Canadian Revolving Credit Percentage”: as to any Canadian Revolving
Lender at any time, the percentage which such Lender’s Canadian Revolving
Commitment then constitutes of the aggregate Canadian Revolving Commitments (or,
at any time after the Canadian Revolving Commitments shall have expired or
terminated, the percentage which the aggregate amount of such Lender’s Canadian
Revolving Extensions of Credit then outstanding constitutes of the amount of the
aggregate Canadian Revolving Extensions of Credit then outstanding).
          “Canadian Revolving Extensions of Credit”: as to any Canadian
Revolving Lender at any time, an amount equal to the sum of (a) the aggregate
principal amount of all Canadian Revolving Loans (including those made by way of
BA Loans calculated at the face amount of the Bankers’ Acceptances issued in
connection therewith) made by such Lender then outstanding, (b) such Lender’s
Canadian Revolving Credit Percentage of the Canadian L/C Obligations then
outstanding and (c) such Lender’s Canadian Revolving Credit Percentage of the
Canadian Swing Line Loans then outstanding.
          “Canadian Revolving Facility”: as defined in the definition of
“Facility” in this Section 1.1.
          “Canadian Revolving Lender”: each Lender that has a Canadian Revolving
Commitment or that is the holder of Canadian Revolving Loans, including, if
applicable, institutions that, in separate capacities, serve as the Canadian
Issuing Lender.
          “Canadian Revolving Loans”: as defined in Section 3.1(b).
          “Canadian Revolving Note”: as defined in Section 4.14(d).
          “Canadian Secured Parties”: the collective reference to the Lenders
under the Canadian Facilities, the Collateral Agent (in its capacity as agent
for the other Canadian Secured Parties), the Canadian Administrative Agent, the
Canadian Documentation Agent, the Canadian Syndication Agent, the Qualified
Counterparties under Specified Agreements entered into by the Canadian Borrower
or any of its Subsidiaries, the Canadian Issuing Lenders and the Canadian Swing
Line Lender.
          “Canadian Security Documents”: collectively, (a) the Debenture
(Canada), the Security Agreement (Canada), and the Notice of Security Interest
in IP (Canada), in each case, between each of the Loan Parties having Canadian
Property and the Collateral Agent, (b) the Canadian Guarantee Agreement, and
(c) all other documents delivered to the Collateral Agent granting or perfecting
a Lien on Canadian Property of any Person, including all financing



--------------------------------------------------------------------------------



 



11

statements filed in connection therewith, any intellectual property security
agreements, blocked account agreements or control agreements that may be
required to be delivered pursuant to this Agreement or any other Loan Document
with respect to such Canadian Property, and all other security documents
hereafter delivered to the Collateral Agent granting or perfecting a Lien on
such Canadian Property of any Person to secure the obligations and liabilities
of any Loan Party under any Loan Document.
          “Canadian Swing Line Lender”: GE Canada Finance Holding Company, and
each other Lender that has a Canadian Swing Line Sub Commitment or that is a
holder of Canadian Swing Line Loans; provided, that there shall be no more than
one Canadian Swing Line Lender at any time.
          “Canadian Swing Line Loans”: as defined in Section 3.3(c).
          “Canadian Swing Line Note”: as defined in Section 4.14(d).
          “Canadian Swing Line Participation Amount”: as defined in
Section 3.4(h).
          “Canadian Swing Line Sub Commitment”: the obligation of the Canadian
Swing Line Lender to make Canadian Swing Line Loans pursuant to Section 3.4 in
an aggregate principal amount at any one time outstanding not to exceed Five
Million Dollars ($5,000,000).
          “Canadian Syndication Agent”: as defined in the preamble hereto.
          “Canadian Term Commitment”: as to any Canadian Term Lender, the
obligation of such Lender, if any, to make a Canadian Term Loan in an aggregate
principal amount not to exceed the amount set forth (i) under the heading
“Canadian Term Commitment” opposite such Lender’s name on Schedule 1 to such
Lender’s Lender Addendum, (ii) on such Lender’s Lender Authorization or (iii) in
the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The aggregate amount of Canadian Term Commitments as of the Second
Restatement Date is Two Hundred Sixty-Eight Million Six Hundred Fifty Thousand
Dollars ($268,650,000).
          “Canadian Term Credit Percentage”: as to any Canadian Term Lender at
any time, the percentage which such Lender’s Canadian Term Commitment then
constitutes of the aggregate Canadian Term Commitments (or, at any time after
the Canadian Term Commitments shall have expired or terminated, the percentage
which the aggregate principal amount of such Lender’s Canadian Term Loans then
outstanding constitutes of the amount of the aggregate principal amount of
Canadian Term Loans then outstanding).
          “Canadian Term Facility”: as defined in the definition of “Facility”
in this Section 1.1.
          “Canadian Term Lender”: each Lender that has a Canadian Term
Commitment or that is the holder of Canadian Term Loans.
          “Canadian Term Loans”: as defined in Section 2.1.



--------------------------------------------------------------------------------



 



12

          “Canadian Term Note”: as defined in Section 4.14(d).
          “Capital Expenditures”: for any period, with respect to any Person,
the aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.
          “Capital Lease Obligations”: as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
          “Capital Stock”: any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
          “Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government, the Canadian
Government or issued by any agency thereof and backed by the full faith and
credit of the United States or Canada, in each case maturing within one year
from the date of acquisition; (b) certificates of deposit, time deposits,
eurodollar time deposits or overnight bank deposits having maturities of six
months or less from the date of acquisition issued by any Lender or by any
commercial bank organized under the laws of the United States or any state
thereof or by a bank listed in Schedule I of the Bank Act (Canada) and having
combined capital and surplus of not less than $500,000,000; (c) commercial paper
of an issuer rated at least A 1 by Standard & Poor’s Ratings Services (“S&P”) or
P 1 by Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent
rating by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six months from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days, with
respect to securities issued or fully guaranteed or insured by the United States
or Canada; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, province, commonwealth or
territory of the United States or Canada, by any political subdivision or taxing
authority of any such state, province, commonwealth or territory or by any
foreign government, the securities of which state, province, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or Al by Moody’s; (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; or (g) shares of money market
mutual or similar funds which invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition or money market funds
that (i) comply with the criteria set forth in Securities and Exchange
Commission Rule 2a 7 under the



--------------------------------------------------------------------------------



 



13

Investment Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000.
          “CDOR Rate”: on any day, the annual rate of interest which is the
arithmetic average of the “BA 1 month” (or, in the context of the definition of
“Discount Rate”, the 1, 2, 3 or 6 month) rates applicable to Canadian Dollar
Bankers’ Acceptances issued by Schedule I Lenders identified as such on the
Reuters Screen CDOR Page at approximately 10:00 a.m. (Toronto time) on such day
(as adjusted by the Canadian Administrative Agent after 10:00 a.m. to reflect
any error in any posted rate or in the posted average annual rate). If the rate
does not appear on the Reuters Screen CDOR Page as contemplated above, then the
CDOR Rate on any day shall be calculated as the arithmetic average of the
discount rates applicable to one month (or, in the context of the definition of
“Discount Rate”, the 1, 2, 3 or 6 month) Canadian Dollar Bankers’ Acceptances
of, and as quoted by, any two of the Schedule I Lenders, chosen by the Canadian
Administrative Agent in its discretion, as of 10:00 a.m. on such day, or if such
day is not a Business Day, then on the immediately preceding Business Day. If
less than two Schedule I Lenders quote the aforementioned rate, the CDOR Rate
shall be the arithmetic mean (rounded upward to the nearest basis point) of the
rates quoted by The Bank of Nova Scotia, Royal Bank of Canada and Canadian
Imperial Bank of Commerce.
          “Cedar Fair LP”: as defined in the preamble to this Agreement.
          “Charges”: as defined in Section 11.18.
          “Co Documentation Agents”: as defined in the preamble to this
Agreement.
          “Code”: the Internal Revenue Code of 1986, as amended from time to
time, together with the rules and regulations promulgated thereunder.
          “Collateral”: all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
          “Collateral Agent”: as defined in the preamble to this Agreement.
          “Commitment”: as to any Lender, the sum of the Term Commitments and
the Revolving Commitments of such Lender.
          “Commitment Fee Rate”: 0.50% per annum; provided that, on and after
the first Adjustment Date occurring after the completion of two full fiscal
quarters of Cedar Fair LP after the First Restatement Date, the Commitment Fee
Rate will be determined pursuant to the Pricing Grid.
          “Commitment Letter”: that certain Commitment Letter, dated May 22,
2006, among Cedar Fair LP, Bear Stearns Corporate Lending Inc. and Bear, Stearns
& Co. Inc.
          “Commonly Controlled Entity”: any entity, whether or not incorporated,
that is under common control with either Borrower within the meaning of
Section 4001 of ERISA or is part of a group that includes either Borrower and
that is treated as a single employer under Section 414 of the Code.



--------------------------------------------------------------------------------



 



14

          “Compliance Certificate”: a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit C.
          “Conduit Lender”: any special purpose entity organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument,
subject to the consent of the Administrative Agent and Cedar Fair LP (which
consent shall not be unreasonably withheld); provided, that the designation by
any Lender of a Conduit Lender shall not relieve the designating Lender of any
of its obligations to fund a Loan under this Agreement if, for any reason, its
Conduit Lender fails to fund any such Loan, and the designating Lender (and not
the Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this Agreement with respect to
its Conduit Lender, and provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Section 4.9, 4.10, 4.11 or
11.5 than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Commitment.
          “Confidential Information Memorandum”: the Confidential Information
Memorandum dated June 2006 and furnished to the Lenders.
          “Consolidated Current Assets”: at any date, all amounts (other than
cash and Cash Equivalents) that would, in conformity with GAAP, be set forth
opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of Cedar Fair LP and its Subsidiaries at such date.
          “Consolidated Current Liabilities”: at any date, all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Cedar Fair
LP and its Subsidiaries at such date, but excluding (a) the current portion of
any Funded Debt of Cedar Fair LP and its Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Loans
or Swing Line Loans to the extent otherwise included therein.
          “Consolidated EBITDA”: for any period, Consolidated Net Income for
such period plus, without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period, the sum of
(a) income tax expense, (b) interest expense, amortization or writeoff of debt
discount and debt issuance costs and commissions, discounts, debt extinguishment
costs and other fees and charges associated with Indebtedness (including the
Loans), (c) depreciation and amortization expense, (d) amortization of
intangibles (including, but not limited to, goodwill) and organization costs,
(e) any extraordinary charges or losses determined in accordance with GAAP,
(f) non cash compensation expenses arising from the issuance of stock, options
to purchase stock and stock appreciation rights and other equity-based
compensation to the management of Cedar Fair LP, (g) fees, commissions,
expenses, debt extinguishment costs and other costs incurred in connection with
the Transaction and, after the Original Closing Date, transactions costs and
customary fees to third parties incurred in connection with the issuance of
stock or the issuance or incurrence of debt for borrowed money, (h) any other
non recurring, non cash charges, non cash expenses or non cash losses of Cedar
Fair LP or any of its Subsidiaries for such period (excluding any such charge,
expense or loss incurred in the ordinary course of business that constitutes an
accrual of or a reserve for cash



--------------------------------------------------------------------------------



 



15

charges for any future period), (i) other than for purposes of calculating
Available Cash Flow and Available Distributable Cash, non-recurring cash
restructuring charges and expenses incurred in connection with the Acquisition
(including, without limitation, employee severance payments and contract and
license termination payments) in an aggregate amount not to exceed $15,000,000
for all such restructuring charges, and (j) proceeds of business interruption
insurance and any expenses reimbursed by third parties (in each case, only to
the extent actually received in cash and only to the extent not included in
calculating Consolidated Net Income), provided, however, that cash payments made
in such period or in any future period in respect of such non cash charges,
expenses or losses (excluding any such charge, expense or loss incurred in the
ordinary course of business that constitutes an accrual of or a reserve for cash
charges for any future period) shall be subtracted from Consolidated Net Income
in calculating Consolidated EBITDA in the period when such payments are made,
and minus, to the extent included in the statement of such Consolidated Net
Income for such period, the sum of (a) interest income, (b) any extraordinary
income or gains determined in accordance with GAAP and (c) any other non cash
income (excluding any items that represent the reversal of any accrual of, or
cash reserve for, anticipated cash charges in any prior period that are
described in the parenthetical to clause (h) above), all as determined on a
consolidated basis. For the purposes of calculating Consolidated EBITDA for any
period of four consecutive fiscal quarters (each, a “Reference Period”) pursuant
to any determination of the Consolidated Leverage Ratio or LTM EBITDA, (i) if at
any time during such Reference Period Cedar Fair LP or any Subsidiary shall have
made any Material Disposition, the Consolidated EBITDA for such Reference Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period and (ii) if
during such Reference Period Cedar Fair LP or any Subsidiary shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma (as determined in a manner reasonably
acceptable to the Syndication Agent) effect thereto as if such Material
Acquisition occurred on the first day of such Reference Period. As used in this
definition, “Material Acquisition” means the Acquisition and any other
acquisition of property or series of related acquisitions of property that
(a) constitutes assets comprising all or substantially all of an operating unit
of a business or constitutes all or substantially all of the common stock of a
Person and (b) involves the payment of consideration by Cedar Fair LP and its
Subsidiaries in excess of $5,000,000; and “Material Disposition” means any
Disposition of property or series of related Dispositions of property that
yields gross proceeds to Cedar Fair LP or any of its Subsidiaries in excess of
$5,000,000. Notwithstanding the foregoing, solely for the purposes of
calculating compliance with Section 8.1, Consolidated EBITDA for the period
ending on each of the following dates shall be increased by the following
additional amounts: Fiscal Q3 2006, an additional amount equal to $7,500,000;
Fiscal Q4 2006, an additional amount equal to $5,000,000; and Fiscal Q1 2007, an
additional amount equal to $2,500,000.
          “Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio
of (a) Consolidated EBITDA for such period to (b) Consolidated Fixed Charges for
such period.
          “Consolidated Fixed Charges”: for any period, the sum (without
duplication) of (a) Consolidated Interest Expense for such period (other than
fees, commissions, expenses, debt extinguishment costs and other costs incurred
in connection with the Transaction), (b) income



--------------------------------------------------------------------------------



 



16

taxes paid in cash during such period, and (c) Capital Expenditures paid in cash
during such period (excluding such amounts paid with Reinvestment Deferred
Amounts and other amounts reimbursed by a third party that is not a Group Member
to the extent received in cash and excluding Capital Expenditures constituting
all or a portion of a Permitted Acquisition).
          “Consolidated Interest Expense”: for any period, total cash interest
expense (including that attributable to Capital Lease Obligations) of Cedar Fair
LP and its Subsidiaries for such period with respect to all outstanding
Indebtedness of Cedar Fair LP and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Hedge Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP); provided that Consolidated Interest Expense for each
period or portion thereof during the twelve month period prior to the Original
Closing Date shall be calculated on a pro forma basis after giving effect to the
borrowings hereunder assuming that the interest rate applicable thereto is
7.75%.
          “Consolidated Leverage Ratio”: at any date, the ratio of
(a) Consolidated Total Debt as of such date to (b) Consolidated EBITDA for the
period of four consecutive fiscal quarters most recently ended on or prior to
such date.
          “Consolidated Net Income”: for any period, the consolidated net income
(or loss) of Cedar Fair LP and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of Cedar Fair LP or is merged into or consolidated with Cedar Fair LP
or any of its Subsidiaries, (b) the income (or deficit) of any Person (other
than a Subsidiary of Cedar Fair LP) in which Cedar Fair LP or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by Cedar Fair LP or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary of Cedar Fair LP to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary.
          “Consolidated Total Debt”: at any date, the aggregate principal amount
of all Indebtedness (of the type described in clauses (a) through (e),
inclusive, of the definition of such term) of Cedar Fair LP and its Subsidiaries
at such date, other than Indebtedness for the Revolving Loans, determined on a
consolidated basis in accordance with GAAP.
          “Consolidated Working Capital”: at any date, the excess of
Consolidated Current Assets on such date over Consolidated Current Liabilities
on such date.
          “Continuing Canadian Term Lenders”: each lender of Canadian term loans
under the First Restated Credit Agreement that has delivered a signature page or
an Addendum hereto or a Lender Authorization in respect hereof indicating
agreement to continue as a Canadian Term Lender under this Agreement.



--------------------------------------------------------------------------------



 



17

          “Continuing Lenders”: the Continuing Canadian Term Lenders and the
Continuing U.S. Term Lenders.
          “Continuing U.S. Term Lenders”: each lender of U.S. terms loans under
the First Restated Credit Agreement that has delivered a signature page or an
Addendum hereto or a Lender Authorization in respect hereof indicating agreement
to continue as a U.S. Team Lender under this Agreement.
          “Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Control Agreements”: as defined in the Guarantee and Collateral
Agreement.
          “Conversion and Repayment Notice”: an instrument, substantially in the
form of Exhibit A 2, by which an Original Lender confirms (a) in the case of any
Original Term Lender, (i) the conversion of the principal amount specified
therein of its Original Term Loans into U.S. Term Loans, (ii) the repayment of
the remaining principal amount of its Original Term Loans and (iii) the
principal amount of such Original Term Lender’s Canadian Term Commitment and
(b) in the case of any Original Revolving Lender, (i) the conversion of the
principal amount specified therein of its Original Revolving Commitment into
U.S. Revolving Commitments and (ii) the principal amount of such Original
Revolving Lender’s additional U.S. Revolving Commitments.
          “Current Holder Group”: (i) those individuals who are officers and
directors of Cedar Fair LP or the Managing General Partner on the Second
Restatement Date, (ii) the spouses, heirs, legatees, descendants and blood
relatives to the third degree of consanguinity of any such individual, (iii) the
executors and administrators of the estate of any such individual, and any court
appointed guardian of any such individual, and (iv) any trust for the benefit of
any such individual referred to in the foregoing clauses (i) and (ii) or any
other individuals, so long as one or more members of the Current Holder Group
has the exclusive right to control the voting and disposition of securities held
by such trust.
          “Debenture (Canada)”: the Amended and Restated Debenture executed and
delivered by Canada’s Wonderland Company, substantially in the form of
Exhibit L.
          “Default”: any of the events specified in Section 9, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
          “Defaulting Lender”: any Lender with respect to which a Lender Default
is in effect.
          “Derived U.S. Swing Line Loan Rate” shall mean a rate per annum equal
to (a) U.S. Swing Line Lender’s costs of funds as quoted to Cedar Fair LP by the
U.S. Swing Line Lender and agreed to by Cedar Fair LP, plus (b) the Applicable
Margin (from time to time in effect) for U.S. Revolving Loans that are Base Rate
Loans.



--------------------------------------------------------------------------------



 



18

          “Discount Note”: a non interest bearing promissory note denominated in
Canadian Dollars, substantially in the form of Exhibit K, issued by the Canadian
Borrower to a Non BA Lender to evidence a BA Equivalent Loan.
          “Discount Proceeds”: for any Bankers’ Acceptance issued hereunder, an
amount calculated on the applicable Borrowing Date by multiplying:

  (a)   the face amount of the Bankers’ Acceptance by     (b)   the quotient
obtained by dividing:

  (i)   one by     (ii)   the sum of one plus the product of:

          (A) the Discount Rate applicable to the Bankers’ Acceptance and
          (B) a fraction, the numerator of which is the number of days in the
applicable Interest Period and the denominator of which is 365,
     with the quotient being rounded up or down to the fifth decimal place and
0.000005 being rounded up.
          “Discount Rate”: (a) in respect of any Bankers’ Acceptance accepted by
a Lender that is a Schedule I Lender, the CDOR Rate for the applicable period;
and (b) in respect of any Bankers’ Acceptance accepted by a Lender that is a
Schedule II Lender, the lesser of (i) the CDOR Rate for the applicable period
plus 0.10% and (ii) the rate quoted by the Schedule II Reference Lenders.
          “Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.
          “Disposition Repayment Offer”: as defined in Section 4.2(c).
          “Distribution Suspension Period”: each period (a) commencing on the
first day of any fiscal quarter during which (i) financial statements are
delivered pursuant to Section 7.1(a) or (b) or a Compliance Certificate is
delivered pursuant to Section 7.2(b) in respect of the immediately preceding
fiscal quarter demonstrating that the Consolidated Leverage Ratio of Cedar Fair
LP as of the last day of such immediately preceding fiscal quarter is greater
than the Maximum Consolidated Leverage Ratio for such immediately preceding
fiscal quarter, (ii) Cedar Fair LP has failed to deliver financial statements as
and when required pursuant to Section 7.1(a) or (b), as applicable, or a
Compliance Certificate as and when required to be delivered pursuant to Section
7.2(b), or (iii) a Quarterly Distribution Certificate is delivered pursuant to
Section 7.1(c) in respect of the immediately preceding fiscal quarter
demonstrating that the Consolidated Leverage Ratio of Cedar Fair LP as of the
last day of such immediately preceding fiscal quarter is greater than the
Maximum Consolidated Leverage Ratio for such immediately preceding fiscal
quarter and (b) ending on (i) in the case of any Distribution Suspension Period
arising pursuant



--------------------------------------------------------------------------------



 



19

to clause (a)(i) above, the last day of the next fiscal quarter as to which
financial statements have been delivered pursuant to Section 7.1(a) or (b), as
applicable, and a Compliance Certificate has been delivered pursuant to
Section 7.2(b) demonstrating that the Consolidated Leverage Ratio of Cedar Fair
LP as of the last day of such fiscal quarter is less than or equal to the
Maximum Consolidated Leverage Ratio for such fiscal quarter, (ii) in the case of
any Distribution Suspension Period arising pursuant to clause (a)(ii) above, the
date that is ten (10) days after the date on which Cedar Fair shall have
delivered the required financial statements and/or Compliance Certificate, as
applicable (unless any such financial statements and/or Compliance Certificate
demonstrates that a Distribution Suspension Period would occur under clause
(a)(i) above) and (iii) in the case of any Distribution Suspension Period
arising pursuant to clause (a)(iii) above by reason of a Quarterly Distribution
Certificate delivered by Cedar Fair LP, the earlier to occur of (x) the day on
which Cedar Fair LP delivers the financial statements and Compliance Certificate
required by Sections 7.1(a) or (b), as applicable, and 7.2(b) in respect of the
quarterly or annual fiscal period, as applicable, ending on the Reference Date
with respect to which such Quarterly Distribution Certificate was delivered
(unless any such financial statements and/or Compliance Certificate demonstrates
that a Distribution Suspension Period would occur under clause (a)(i) above) and
(y) the last day of the next fiscal quarter occurring thereafter as to which
financial statements have been delivered pursuant to Section 7.1(a) or (b), as
applicable, and a Compliance Certificate has been delivered pursuant to
Section 7.2(b) demonstrating that the Consolidated Leverage Ratio of Cedar Fair
LP as of the last day of such fiscal quarter is less than or equal to the
Maximum Consolidated Leverage Ratio for such fiscal quarter.
          “Dollar Equivalent”: as to any amount denominated in Canadian Dollars
at any time, the equivalent amount in Dollars as determined on the basis of the
Exchange Rate for the purchase of Dollars with Canadian Dollars as of the date
of the calculation.
          “Dollars” and “$”: dollars in lawful currency of the United States.
          “Domestic Subsidiary”: any Subsidiary of Cedar Fair LP organized under
the laws of any jurisdiction within the United States.
          “Environmental Laws”: any and all foreign, Federal, Canadian, state,
provincial, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of any Governmental Authority or other
Requirements of Law regulating, relating to or imposing liability or standards
of conduct concerning protection of human health or the environment, as now or
may at any time hereafter be in effect.
          “ERISA”: the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor thereto and any regulations
promulgated thereunder.
          “Eurocurrency Reserve Requirements”: for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for



--------------------------------------------------------------------------------



 



20

eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.
          “Eurodollar Base Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum determined on the
basis of the rate for deposits in Dollars for a period equal to such Interest
Period commencing on the first day of such Interest Period appearing on Page
3750 of the Telerate screen as of 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period. In the event that such rate does
not appear on Page 3750 of the Telerate screen (or otherwise on such screen),
the “Eurodollar Base Rate” shall be determined by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
selected by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which the Administrative Agent is offered Dollar
deposits at or about 11:00 A.M., New York City time, two Business Days prior to
the beginning of such Interest Period in the interbank eurodollar market where
its eurodollar and foreign currency and exchange operations are then being
conducted for delivery on the first day of such Interest Period for the number
of days comprised therein.
          “Eurodollar Loans”: Loans the rate of interest applicable to which is
based upon the Eurodollar Rate.
          “Eurodollar Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula (rounded to the sixth decimal point):
 
                                           Eurodollar Base Rate                 
                        
1.00 minus Eurocurrency Reserve Requirements
(to the extent, if any, applicable to the
Eurodollar Tranche in question)
          “Eurodollar Tranche”: the collective reference to Eurodollar Loans
under a particular Facility the then current Interest Periods with respect to
all of which begin on the same date and end on the same later date (whether or
not such Loans shall originally have been made on the same day).
          “Event of Default”: any of the events specified in Section 9, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.
          “Exchange Rate”: on any day, (i) with respect to Canadian Dollars, the
rate at which Dollars can be acquired on such day by the Canadian Administrative
Agent in Toronto, Canada (or such other location in Canada selected by the
Canadian Administrative Agent) for Canadian Dollars in accordance with its
customary practice for commercial loans in Canada, and (ii) with respect to
Dollars, the rate at which Canadian Dollars can be acquired on such day by the
Canadian Administrative Agent in Toronto, Canada (or such other location in
Canada selected by the Canadian Administrative Agent) for Dollars in accordance
with its customary practice for commercial loans in Canada.
          “Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of
which either (a) the pledge of all of the Capital Stock of such Subsidiary as
Collateral under the U.S.



--------------------------------------------------------------------------------



 



21

Collateral Documents or (b) the guaranteeing by such Subsidiary of the U.S.
Borrower Credit Agreement Obligations (as defined in the Guarantee and
Collateral Agreement) would, in the good faith and reasonable judgment of Cedar
Fair LP, result in adverse United States tax consequences to Cedar Fair LP. For
the avoidance of doubt, the Canadian Borrower and Canada’s Wonderland Company
are not Excluded Foreign Subsidiaries (notwithstanding the fact that they are
not Subsidiary Guarantors).
          “Excluded Indebtedness”: all Indebtedness permitted under Section 8.2
(other than clause (h) thereof).
          “Existing Canadian Term Commitments”: the “Canadian Term Commitments”
made under (and as defined in) the First Restated Credit Agreement.
          “Existing Canadian Term Lenders”: as defined in the recitals hereto.
          “Existing Canadian Term Loans”: as defined in the recitals hereto.
          “Existing Lenders” means all Lenders under the First Restated Credit
Agreement.
          “Existing Letters of Credit”: means each letter of credit issued or
deemed to have been issued under this Agreement from and after the Original
Closing Date that was outstanding on the First Restatement Date. The Existing
Letters of Credit are listed in Schedule 3.7.
          “Existing U.S. Term Commitments”: the “U.S. Term Commitments” made
under (and as defined in) the First Restated Credit Agreement.
          “Existing U.S. Term Lenders”: as defined in the recitals hereto.
          “Existing U.S. Term Loans”: as defined in the recitals hereto.
          “Facility”: each of (a) the U.S. Term Commitments and the U.S. Term
Loans made thereunder (the “U.S. Term Facility”), (b) the U.S. Revolving
Commitments and the U.S. Revolving Extensions of Credit made thereunder (the
“U.S. Revolving Facility”), (c) the Canadian Term Commitments and the Canadian
Term Loans made thereunder (the “Canadian Term Facility”), and (d) the Canadian
Revolving Commitments and the Canadian Revolving Extensions of Credit (the
“Canadian Revolving Facility”).
          “FAM” shall mean the mechanism for the allocation and exchange of
interests in the Facilities and collections thereunder established under
Section 11.21.
          “FAM Dollar Lender” shall mean any Lender that has made or holds no
Loans in Canadian Dollars and has no Canadian Revolving Commitments.
          “FAM Exchange” shall mean the exchange of the Lender’s interests
provided for in Section 11.21.
          “FAM Exchange Date” shall mean the date on which (a) any event
referred to in Section 9(f) shall occur in respect of the U.S. Borrower, the
Canadian Borrower or any other



--------------------------------------------------------------------------------



 



22

Loan Party, (b) an acceleration of the maturity of the Loans pursuant to
Section 9 shall occur, (c) the Collateral Agent shall have been directed to
exercise remedies on a material portion of the Collateral, or (d) a payment
default shall occur with respect to payments due on the final maturity date of
any of the Facilities.
          “FAM Percentage” shall mean, as to each Lender, a fraction, expressed
as a decimal, of which (a) the numerator shall be the aggregate of the Specified
Obligations owed to such Lender and such Lender’s participation in the then
aggregate undrawn and unexpired amount of the Letters of Credit outstanding
immediately prior to giving effect to the FAM Exchange and (b) the denominator
shall be the aggregate of the Specified Obligations owed to all the Lenders and
the then aggregate undrawn and unexpired amount of the Letters of Credit
outstanding immediately prior to giving effect to the FAM Exchange. For purposes
of computing each Lender’s FAM Percentage, all Specified Obligations and the
then aggregate undrawn and unexpired amount of the then outstanding Letters of
Credit which are denominated in Canadian Dollars shall be translated into
Dollars at the Exchange Rate in effect on the FAM Exchange Date.
          “Federal Funds Effective Rate”: for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.
          “First Restated Credit Agreement”: as defined in the recitals hereto.
          “First Restatement Date”: as defined in the recitals hereto.
          “Fiscal Q1”: for any year means the first quarterly fiscal period of
Cedar Fair LP during such year and ending on or about March 31 of such year.
          “Fiscal Q2”: for any year means the second quarterly fiscal period of
Cedar Fair LP during such year and ending on or about June 30 of such year.
          “Fiscal Q3”: for any year means the third quarterly fiscal period of
Cedar Fair LP during such year and ending on or about September 30 of such year.
          “Fiscal Q4”: for any year means the fourth quarterly fiscal period of
Cedar Fair LP during such year and ending on December 31 of such year.
          “Foreign Lender”: as defined in Section 4.10(d).
          “Foreign Subsidiary”: any Subsidiary of Cedar Fair LP that is not a
Domestic Subsidiary.
          “Funded Debt”: as to any Person, all Indebtedness (of the type
described in clauses (a) through (e), inclusive, of the definition of such term)
of such Person that matures more than one year from the date of its creation or
matures within one year from the date of its



--------------------------------------------------------------------------------



 



23

creation but is renewable or extendible, at the option of such Person, to a date
more than one year from such date or arises under a revolving credit or similar
agreement that obligates the lender or lenders to extend credit during a period
of more than one year from such date, including all current maturities and
current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrowers, Indebtedness in respect of the Loans.
          “Funding Office”: the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to Cedar Fair LP
and the Lenders.
          “GAAP”: generally accepted accounting principles in the United States
as in effect from time to time.
          “Governmental Authority”: any nation or government, any state,
province, territory or other political subdivision thereof, any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government, any securities exchange
and any self regulatory organization (including the National Association of
Insurance Commissioners).
          “Ground Lease”: means that certain Ground Lease between Redevelopment
Agency of the City of Santa Clara and Paramount Parks, Inc. dated June 1, 1989.
          “Group Members”: the collective reference to the Borrowers and their
respective Subsidiaries.
          “Guarantee and Collateral Agreement”: the Guarantee and Collateral
Agreement executed and delivered by the U.S. Borrower and each Subsidiary
Guarantor dated as of the Original Closing Date, as amended and restated as of
the First Restatement Date.
          “Guarantee Obligation”: as to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including
any bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee



--------------------------------------------------------------------------------



 



24

Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrowers in good faith.
          “Hedge Agreements”: any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrowers or the Subsidiaries shall be a Hedge Agreement.
          “Indebtedness”: of any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
redeemable preferred Capital Stock of such Person, (h) all Guarantee Obligations
of such Person in respect of obligations of the kind referred to in clauses
(a) through (g) above, (i) all obligations of the kind referred to in clauses
(a) through (h) above secured by (or for which the holder of such obligation has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation, and (j) for the purposes of Sections 8.2 and 9(e) only, all
obligations of such Person in respect of Hedge Agreements. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.
          “Indemnified Liabilities”: as defined in Section 11.5.
          “Indemnitee”: as defined in Section 11.5.
          “Initial Lead Arrangers”: as defined in the preamble hereto.



--------------------------------------------------------------------------------



 



25

          “Insolvency”: with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.
          “Insolvency Law”: any of Title 11 of the United States Code entitled
“Bankruptcy”, the Bankruptcy and Insolvency Act (Canada), the Companies’
Creditors Arrangement Act (Canada), and the Winding Up and Restructuring Act
(Canada), each as now and hereafter in effect, any successors to such statutes
and any other applicable insolvency or other similar law of any jurisdiction
(federal, state, provincial, or otherwise), including any law of any
jurisdiction permitting a debtor to obtain a stay or a compromise of the claims
of its creditors against it.
          “Insolvent”: pertaining to a condition of Insolvency.
          “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property and intellectual
property rights, whether arising under United States, multinational or foreign
laws or otherwise, including copyrights, copyright licenses, patents, patent
licenses, trademarks, trademark licenses, trade secrets, know how, show how,
technology, and all other confidential business or technical information, and
all rights to sue at law or in equity for any past, present or future
infringement, misappropriation, dilution or other impairment thereof, including
the right to receive all proceeds and damages therefrom, and all other rights of
any kind whatsoever accruing thereunder or pertaining thereto.
          “Interest Payment Date”: (a) as to any Base Rate Loan (other than any
Swing Line Loan), the last day of each March, June, September and December to
occur while such Loan is outstanding and the final maturity date of such Loan,
(b) as to any Eurodollar Loan having an Interest Period of three months or less,
the last day of such Interest Period, (c) as to any Eurodollar Loan having an
Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period, (d) as to any Canadian Prime Rate Loan, on the last
day of each month while such Loan is outstanding and the final maturity date of
such Loan, (e) as to any Loan (other than any Revolving Loan that is a Base Rate
Loan and any Swing Line Loan), the date of any repayment or prepayment made in
respect thereof (except for prepayments (or deemed prepayments) on the Second
Restatement Date of Existing Canadian Term Loans or Existing U.S. Term Loans
made by the Continuing Lenders) and (f) as to any Swing Line Loan, the Swing
Line Loan Maturity Date.
          “Interest Period”: as to any Eurodollar Loan or BA Loan,
(a) initially, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such Eurodollar Loan or BA Loan and ending (1) in
the case of Eurodollar Loans, one, three or six months thereafter and (2) in the
case of BA Loan, one, three or six months thereafter, subject to availability
for all Canadian Revolving Lenders, in each case as selected by the applicable
Borrower in its notice of borrowing or notice of conversion, as the case may be,
given with respect thereto; and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurodollar
Loan or BA Loan and ending (1) in the case of Eurodollar Loans, one, three or
six months thereafter and (2) in the case of BA Loans, one, three, or six months
thereafter, subject to availability for all Canadian Revolving Lenders, in each
case as selected by the applicable Borrower, by irrevocable notice to the
Administrative Agent or the



--------------------------------------------------------------------------------



 



26

Canadian Administrative Agent, as applicable, not less than three Business Days
prior to the last day of the then current Interest Period with respect thereto;
provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:
     (i) if any Interest Period selected in respect of a Eurodollar Loan would
otherwise end on a day that is not a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless the result of such extension
would be to carry such Interest Period into another calendar month in which
event such Interest Period shall end on the immediately preceding Business Day;
     (ii) if any Interest Period selected in respect of a BA Loan would
otherwise end on a day that is not a Business Day, such Interest Period shall
end on the immediately preceding Business Day;
     (iii) no Borrower may select an Interest Period under a particular Facility
that would extend beyond the Revolving Termination Date or beyond the date final
payment is due on the applicable Term Loans, as the case may be;
     (iv) any Interest Period in respect of a Eurodollar Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month; and
     (v) the applicable Borrower shall select Interest Periods so as not to
require a payment or prepayment of any Eurodollar Loan during an Interest Period
for such Loan.
          “Investments”: as defined in Section 8.7.
          “Issuing Lender”: any U.S. Issuing Lender and any Canadian Issuing
Lender.
          “L/C Fee Payment Date”: the last day of each March, June, September
and December and the last day of the Revolving Commitment Period.
          “L/C Obligations”: the U.S. L/C Obligations and the Canadian L/C
Obligations.
          “L/C Participants”: the U.S. L/C Participants and the Canadian L/C
Participants.
          “L/C Reserve Account”: as defined in Section 11.21(b).
          “L/C Sub Commitment”: the U.S. L/C Sub Commitment and Canadian L/C Sub
Commitment.
          “Lead Arranger”: as defined in the preamble hereto.
          “Lender Authorization”: an instrument substantially in the form of
Exhibit S, by which an Existing Lender may (a) agree to be a Continuing Lender
and (b) authorize the



--------------------------------------------------------------------------------



 



27

Administrative Agent to execute this Agreement on its behalf as of the Second
Restatement Date.
          “Lender Default”: (a) the failure (which has not been cured) of a
Lender to make available its portion of any incurrence of Loans or to fund its
portion of any Swing Line Loan under Section 3.4(b) or 3.4(g), or to fulfill is
obligations as an L/C Participant with respect to Letters of Credit under
Section 3.10, unless the conditions thereto have not been satisfied or (b) a
Lender having notified the Administrative Agent or the Canadian Administrative
Agent and/or the Borrowers that it does not intend to comply with its
obligations under Section 2.1, 3.1, 3.4(b), 3.4(g), 3.7 or 3.10, unless the
conditions thereto have not been satisfied, in the case of either (a) or (b) as
a result of the appointment of a receiver, liquidator or conservator or similar
official with respect to such Lender at the direction or request of any
regulatory agency or authority.
          “Lender Presentation”: the Lender Presentation dated January 2007 and
furnished to the Lenders.
          “Lenders”: as defined in the preamble to this Agreement; provided,
that unless the context otherwise requires, each reference herein to the Lenders
shall be deemed to include any Conduit Lender.
          “Letters of Credit”: the Canadian Letters of Credit and the U.S.
Letters of Credit.
          “Lien”: any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).
          “Loan”: any loan made by any Lender pursuant to this Agreement.
          “Loan Documents”: this Agreement, the Security Documents, the
Applications, the Reaffirmation Agreement and the Notes.
          “Loan Parties”: each Group Member that is a party to a Loan Document.
          “LTM CAPEX”: for any Quarterly Distribution Date, the aggregate amount
paid by Cedar Fair LP and its Subsidiaries on account of Capital Expenditures
during the twelve (12) month period ending on the Reference Date for such
Quarterly Distribution Date.
          “LTM EBITDA”: for any Quarterly Distribution Date, Consolidated EBITDA
for the twelve (12) month period ending on the Reference Date for such Quarterly
Distribution Date.
          “Majority Facility Lenders”: with respect to any Facility, the Non
Defaulting Lenders holding more than 50% of the aggregate unpaid principal
amount of the Canadian Term Loans, the U.S. Term Loans, the Canadian Revolving
Extensions of Credit, or the U.S. Revolving Extensions of Credit, as the case
may be, outstanding under such Facility (or, in the case of the Canadian
Revolving Credit Facility or the U.S. Revolving Facility, prior to any
termination of, respectively, the Canadian Revolving Commitments or the U.S.
Revolving



--------------------------------------------------------------------------------



 



28

Commitments, the Non Defaulting Lenders holding more than 50% of, respectively,
the Canadian Revolving Commitments or the U.S. Revolving Commitments).
          “Management Subscription Agreements”: the collective reference to any
subscription agreement or stockholders agreement between the U.S. Borrower and
any present or former officer or employee of any Group Member.
          “Managing General Partner”: Cedar Fair Management Inc., an Ohio
corporation, together with its successors and assigns.
          “Material Adverse Effect”: a material adverse effect on (a) the
Transaction, (b) the business, assets, property, financial condition or results
of operations of Cedar Fair LP and its Subsidiaries taken as a whole or (c) the
validity or enforceability of this Agreement or any of the other Loan Documents
or the rights or remedies of the Agents or the Lenders hereunder or thereunder
or the validity, perfection or priority of the Collateral Agent’s Liens upon the
Collateral.
          “Material Subsidiary”: at any time, any Subsidiary of Cedar Fair LP
(i) that has assets at such time comprising two percent (2%) or more of the
consolidated assets of Cedar Fair LP, or (ii) whose operations in the current
fiscal year are expected to, or whose operations in the most recent fiscal year
did (or would have if such person had been a Subsidiary for such entire fiscal
year) represent two percent (2%) or more of the Consolidated EBITDA for such
fiscal year; provided, however, that notwithstanding the foregoing, the term
“Material Subsidiary” shall (a) include, without limitation, the Canadian
Borrower, Magnum Management Corporation, an Ohio corporation, Cedar Point of
Michigan, Inc., a Michigan corporation, Michigan’s Adventure, Inc., a Michigan
corporation, Cedar Point, Inc., an Ohio corporation, Paramount Parks Inc., a
Delaware corporation, Kings Island Company, a Delaware corporation, Western Row
Properties, Inc., an Ohio corporation, Paramount Parks Experience Inc., a Nevada
corporation, Canada’s Wonderland Company, a Nova Scotia unlimited liability
company, Knotts Berry Farm, a California general partnership, Cedar Fair, an
Ohio general partnership, and Boeckling, L.P., an Ohio limited partnership.
          “Materials of Environmental Concern”: any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including asbestos, polychlorinated biphenyls
and urea formaldehyde insulation.
          “Maximum Consolidated Leverage Ratio”: for any fiscal quarter shall be
the ratio specified below for such fiscal quarter:

      Fiscal Quarters Ending During the Period From:   Maximum Consolidated
Leverage Ratio
Original Closing Date through Fiscal Q3 2007
  6.25 to 1.00
December 31, 2007 through Fiscal Q3 2008
  5.50 to 1.00
December 31, 2008 through Fiscal Q3 2009
  5.25 to 1.00
December 31, 2009 through Fiscal Q3 2010
  4.75 to 1.00
     Thereafter
  4.50 to 1.00



--------------------------------------------------------------------------------



 



29

; provided that in the event that Cedar Fair LP consummates an offering of its
Capital Stock yielding Net Cash Proceeds to Cedar Fair LP of at least
$200,000,000 on or prior to the last day of Fiscal Q3 2007, the “Maximum
Consolidated Leverage Ratio” shall be 5.65 to 1.00 for each fiscal quarter
ending during the period from the date of receipt of such proceeds through the
last day of Fiscal Q3 2007.
          “Maximum Rate”: as defined in Section 11.18.
          “Minimum LTM EBITDA minus LTM CAPEX”: for any Quarterly Distribution
Date occurring in May and August of each year, the amount set forth in Annex B
for such Quarterly Distribution Date.
          “Mortgage Modifications”: as defined in Section 6.1(h).
          “Mortgaged Properties”: the real properties listed on Schedule 1.1, as
to which the Collateral Agent for the benefit of the U.S. Secured Parties and/or
the Canadian Secured Parties, as the case may be, shall be granted a Lien
pursuant to the Mortgages and any other real property in respect of which a
Mortgage is provided after the Original Closing Date.
          “Mortgages”: each of the mortgages, charges, debentures and deeds of
trust, in each case, to the extent, if any, amended by the applicable Mortgage
Modifications, made by any Loan Party in favor of, or for the benefit of, the
Collateral Agent for the benefit of the U.S. Secured Parties and/or the Canadian
Secured Parties, as the case may be, substantially in the form of Exhibit E or
Exhibit L, as the case may be, (with such changes thereto, by way of amendment,
amendment and restatement, or otherwise, as shall be advisable under the law of
the jurisdiction in which such mortgage, charge, debenture or deed of trust is
to be recorded).
          “Multiemployer Plan”: a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
          “Net Cash Proceeds”: (a) in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or by the Disposition of any non cash consideration received in
connection therewith or otherwise, but only as and when received) of such Asset
Sale or Recovery Event, net of reasonable and customary attorneys’ fees,
accountants’ fees, brokers’ commissions, investment banking fees, amounts
required to be applied to the repayment of Indebtedness secured by a Lien
expressly permitted hereunder on any asset that is the subject of such Asset
Sale or Recovery Event (other than any Lien pursuant to a Security Document) and
other reasonable and customary fees and expenses actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (b) in connection with any
issuance or sale of Capital Stock, any capital contribution or any incurrence of
Indebtedness, the cash proceeds received from such issuance, contribution or
incurrence, net of reasonable and customary attorneys’ fees, investment banking
fees, accountants’ fees, underwriting discounts and commissions and other
reasonable and customary fees and expenses actually incurred in connection
therewith.



--------------------------------------------------------------------------------



 



30

          “Non BA Lender”: a Canadian Revolving Lender that cannot or does not
as a matter of policy accept Bankers’ Acceptances.
          “Non Defaulting Lender”: each Lender other than a Defaulting Lender.
          “Non Excluded Taxes”: as defined in Section 4.10(a).
          “Non Foreign Lender”: as defined in Section 4.10(e).
          “Non-Renewal Canadian Term Loan”: as defined in Section 2.2(c).
          “Non-Renewal U.S. Term Loan”: as defined in Section 2.2(c).
          “Note”: as defined in Section 4.14.
          “Notice of Security Interest in IP (Canada)”: the Notice of Security
Interest in IP executed and delivered by the Canadian Borrower and each Canadian
Guarantor, substantially in the form of Exhibit N.
          “Obligations”: without duplication, the Canadian Obligations and the
U.S. Obligations.
          “Original Closing Date”: as defined in the recitals hereto.
          “Original Credit Agreement”: as defined in the recitals hereto.
          “Original Lenders”: the Original Term Lenders and the Original
Revolving Lenders.
          “Original Revolving Commitment”: as defined in the recitals hereto.
          “Original Revolving Lenders”: as defined in the recitals hereto.
          “Original Term Lenders”: as defined in the recitals hereto.
          “Original Term Loan”: as defined in the recitals hereto.
          “Other Taxes”: any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
          “Participant”: as defined in Section 11.6(c).
          “Payment Amount”: as defined in Section 3.11.
          “Payment Office”: the office specified from time to time by the
Administrative Agent as its payment office by notice to Cedar Fair LP and the
U.S. Lenders, in the case of the U.S. Facilities, and the office specified from
time to time by the Canadian Administrative Agent



--------------------------------------------------------------------------------



 



31

as its payment office by notice to Cedar Fair LP and the Canadian Lenders, in
the case of the Canadian Facilities.
          “PBGC”: the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).
          “Permitted Acquisition”: the acquisition by Cedar Fair LP or any other
Loan Party of all or substantially all of the assets of a Person or line of
business of a Person, or more than 50% of the Capital Stock of a Person
(referred to herein as the “Acquired Entity”); provided that (i) the Acquired
Entity shall be in a line of business consistent with the requirements of
Section 8.15; (ii) the consideration paid in connection with all such
acquisitions (including all transaction costs and all Indebtedness incurred or
assumed in connection therewith) during the term of this Agreement shall not
exceed $200,000,000 in the aggregate (plus the Net Cash Proceeds of the issuance
or sale of Capital Stock of Cedar Fair LP or, without duplication, a capital
contribution to Cedar Fair LP, received during such period but only to the
extent that such Net Cash Proceeds are not required to prepay Term Loans or
Revolving Loans pursuant to Section 4.2(a)); (iii) (A) Cedar Fair LP shall have
provided the Administrative Agent and the Lenders, at least five days prior to
any such Permitted Acquisition, historical financial statements of the Acquired
Entity and pro forma consolidated financial statements of Cedar Fair LP
accompanied by an officer’s certificate of Cedar Fair LP demonstrating
compliance with the covenants set forth in Section 8.1, as of the most recently
completed period ending prior to such acquisition for which the financial
statements required by Section 7.1(a) and (b) were required to be delivered,
after giving pro forma effect to such acquisition and to any other event
occurring during or after such period and (B) after giving pro forma effect to
such acquisition and all Indebtedness assumed, incurred or repaid in connection
therewith, the Consolidated Leverage Ratio on the date of such acquisition
(based on Consolidated EBITDA determined on a pro forma basis, as set forth in
the definition of Consolidated EBITDA, as of the most recently ended fiscal
quarter for Cedar Fair LP for which financial statements have been delivered)
shall be at least 0.25 to 1.0 lower than the Maximum Consolidated Leverage Ratio
for such fiscal quarter; (iv) after giving effect to such acquisition, there
shall be at least $50,000,000 of unused and available Revolving Commitments; (v)
at the time of such acquisition both before and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing; and
(vi) Cedar Fair LP shall comply, and shall cause the Acquired Entity to comply,
with the applicable provisions of Sections 7.10 and 7.11 and the Security
Documents.
          “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
          “Plan”: at a particular time, any employee benefit plan that is
covered by ERISA and in respect of which either Borrower or a Commonly
Controlled Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA, but excluding, for greater certainty, Canadian Benefit Plans and
Canadian Pension Plans.
          “Pricing Grid”: the pricing grid attached hereto as Annex A.



--------------------------------------------------------------------------------



 



32

          “Pro Forma Balance Sheet”: as defined in Section 5.1(a).
          “Projections”: as defined in Section 7.2(c).
          “Properties”: as defined in Section 5.17(a).
          “Property”: collectively, any U.S. Property, any Canadian Property and
any other right or interest in or to property of any kind whatsoever, whether
real, personal or mixed and whether tangible or intangible, including, without
limitation, Capital Stock.
          “Qualified Counterparty”: (a) with respect to the ISDA Master
Agreement, together with the related schedules and confirmations, entered into
between KeyBank National Association and the U.S. Borrower on June 23, 2006,
KeyBank National Association, and (b) with respect to any other Specified
Agreement, any counterparty thereto that, at the time such Specified Agreement
was entered into, was a Lender, an Affiliate of a Lender, an Agent or an
Affiliate of an Agent; provided that, in the event a counterparty to a Specified
Agreement at the time such Specified Agreement was entered into was a Qualified
Counterparty, such counterparty shall constitute a Qualified Counterparty
hereunder and under the other Loan Documents.
          “Qualifying Canadian Lender”: as defined in Section 4.10(h).
          “Qualifying Senior Unsecured Debt”: any senior unsecured Indebtedness
of Cedar Fair LP or any Subsidiary Guarantor, no part of the principal of which
is required to be paid (whether by way of mandatory sinking fund, mandatory
redemption, mandatory prepayment or otherwise), prior to the date that is six
months after the final maturity of the Term Loans (it being understood that any
required offer to purchase such Indebtedness as a result of a change of control
or asset sale shall not violate the foregoing restriction) and the terms and
conditions of which are otherwise reasonably satisfactory to the Administrative
Agent and the Syndication Agent.
          “Quarterly Distribution Certificate” a certificate duly executed by a
Responsible Officer substantially in the form of Exhibit P.
          “Quarterly Distribution Date”: Each February 15, May 15, August 15 and
November 15 of each fiscal year of Cedar Fair LP (or, if determined by Cedar
Fair LP, from time to time, (a) in the case of any such February 15, a day that
is not earlier than February 5 of such year or later than March 15 of such year
and (b) in the case of any such May 15, August 15 or November 15, a day that is
not more than ten (10) days immediately before or immediately after any such
date); provided that, in any such case, (i) Cedar Fair LP shall have delivered,
not less than ten (10) days prior to such Quarterly Distribution Date, a
Quarterly Distribution Certificate for the fiscal quarter or fiscal year
immediately preceding such date (and a Quarterly Distribution Date shall not
occur in respect of any given date in the absence of such timely delivery) and
(ii) if a Distribution Suspension Period shall have arisen pursuant to clause
(a)(ii) of the definition thereof any such date may be extended (such extension
not to exceed thirty (30) days from the date on which the applicable financial
statements or Compliance Certificate were due) to the date on which such
Distribution Suspension Period ends pursuant to clause (b)(ii) of such
definition by reason of the delivery of the applicable financial statements
and/or Compliance Certificate.



--------------------------------------------------------------------------------



 



33

          “Reaffirmation Agreement”: each Reaffirmation Agreement to be executed
by the Borrowers and the other Loan Parties, substantially in the form of
Exhibit R.
          “Recovery Event”: any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of any Group Member.
          “Reference Date”: (a) for each Quarterly Distribution Date occurring
on or about February 15 (which, as set forth in the definition of Quarterly
Distribution Date, may be as late as March 15) in any fiscal year of Cedar Fair
LP, the last day of Fiscal Q4 for the immediately preceding fiscal year; (b) for
each Quarterly Distribution Date occurring on or about May 15 in any fiscal year
of Cedar Fair LP, the last day of Fiscal Q1 for such fiscal year; (c) for each
Quarterly Distribution Date occurring on or about August 15 in any fiscal year
of Cedar Fair LP, the last day of Fiscal Q2 for such fiscal year; and (d) for
each Quarterly Distribution Date occurring on or about November 15 in any fiscal
year of Cedar Fair LP, the last day of Fiscal Q3 for such fiscal year.
          “Refinanced Indebtedness”: the Existing U.S. Term Loans and the
Existing Canadian Term Loans.
          “Refinancing”: the repayment in full or deemed repayment in full, as
the case may be, with the proceeds of the U.S. Term Loans and the Canadian Term
Loans, of the Refinanced Indebtedness.
          “Register”: as defined in Section 11.6(b).
          “Regulation U”: Regulation U of the Board as in effect from time to
time.
          “Reimbursement Obligation”: the obligation of the Borrowers to
reimburse any Issuing Lender pursuant to Section 3.11 for amounts drawn under
Letters of Credit.
          “Reinvestment Deferred Amount”: with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by any Group Member in
connection therewith that are not applied to prepay the Term Loans or the
Revolving Loans pursuant to Section 4.2(c) as a result of the delivery of a
Reinvestment Notice.
          “Reinvestment Event”: any Asset Sale or Recovery Event in respect of
which Cedar Fair LP has delivered a Reinvestment Notice.
          “Reinvestment Notice”: a written notice executed by a Responsible
Officer and delivered to the Syndication Agent stating that no Event of Default
has occurred and is continuing and that Cedar Fair LP (directly or indirectly
through a Subsidiary) intends and expects to use all or a specified portion of
the Net Cash Proceeds of an Asset Sale or Recovery Event to acquire or repair
fixed or capital assets useful in its business.
          “Reinvestment Prepayment Amount”: with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the



--------------------------------------------------------------------------------



 



34

relevant Reinvestment Prepayment Date to acquire or repair fixed or capital
assets useful in Cedar Fair LP’s or its Subsidiaries’ business.
          “Reinvestment Prepayment Date”: with respect to any Reinvestment
Event, the earlier of (a) the date occurring 180 days after the receipt by Cedar
Fair LP (directly or indirectly through a Subsidiary) of proceeds relating to
such Reinvestment Event (or the 180th day after the last day of such 180 period
if the acquisition or repair of the applicable fixed or capital assets is a
project authorized by the board of directors of Cedar Fair LP prior to such date
and Cedar Fair LP or any of its Subsidiaries has entered into a contract to
complete such project) and (b) the date on which Cedar Fair LP shall have
determined not to, or shall have otherwise ceased to, acquire or repair fixed or
capital assets useful in Cedar Fair LP’s business with all or any portion of the
relevant Reinvestment Deferred Amount.
          “Reorganization”: with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
          “Reportable Event”: any of the events set forth in Section 4043(b) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28,         .29, .30, .31, .32, .34 or .35 of
PBGC Reg. § 4043.
          “Required Lenders”: at any time, the Non Defaulting Lenders holding
more than 50% of the sum of (a) the aggregate Term Commitments then in effect
or, if the Term Commitments have been fully utilized or terminated, the
aggregate unpaid principal amount of the Term Loans then outstanding and (b) the
aggregate Revolving Commitments then in effect or, if the Revolving Commitments
have been terminated, the aggregate Revolving Extensions of Credit then
outstanding; provided that in the case of any Revolving Extensions of Credit
made in Canadian Dollars, such amounts shall be valued at the Dollar Equivalent
of such Canadian Dollars as of the relevant date of determination for purposes
of this definition.
          “Requirement of Law”: as to any Person, the Certificate of
Incorporation and By Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
          “Responsible Officer”: the chief executive officer, president or chief
financial officer of Cedar Fair LP, but in any event, with respect to financial
matters, the chief financial officer of Cedar Fair LP.
          “Restatement Certificate”: a certificate, duly executed by a U.S. Term
Lender or Canadian Term Lender, as applicable, substantially, in the form of
Exhibit Q.
          “Restricted Payments”: as defined in Section 8.6.
          “Restriction Agreement” means that certain Declaration of Restrictions
and Covenants dated as of August 15, 1989 and recorded in volume 1083, page 696,
in Portage County, Ohio.



--------------------------------------------------------------------------------



 



35

          “Reuters Screen CDOR Page”: the display designated as page CDOR on the
Reuters Monitor Money Rates Service or such other page as may, from time to
time, replace that page on that service for the purpose of displaying bid
quotations for Bankers’ Acceptances accepted by leading Canadian banks.
          “Revolving Commitment Period”: the period from and including the First
Restatement Date to the Revolving Termination Date.
          “Revolving Commitments”: collectively, the U.S. Revolving Commitment
and the Canadian Revolving Commitment.
          “Revolving Credit Facilities”: collectively, the U.S. Revolving
Facility and the Canadian Revolving Facility.
          “Revolving Extensions of Credit”: at any time, the aggregate U.S.
Revolving Extensions of Credit and Canadian Revolving Extensions of Credit
outstanding at such time.
          “Revolving Lender”: each U.S. Revolving Lender and each Canadian
Revolving Lender.
          “Revolving Loans”: collectively, the U.S. Revolving Loans and the
Canadian Revolving Loans.
          “Revolving Percentage”: as to any U.S. Revolving Lender at any time,
such Lender’s U.S. Revolving Credit Percentage and as to any Canadian Revolving
Lender at any time, such Lender’s Canadian Revolving Credit Percentage.
          “Revolving Termination Date”: August 30, 2011.
          “Schedule I Lender”: any Lender named on Schedule I to the Bank Act
(Canada).
          “Schedule II Lender”: any Lender named on Schedule II or Schedule III
to the Bank Act (Canada).
          “Schedule II Reference Lenders”: National City (Canadian Branch of
National City Bank) and Fifth Third Bank.
          “Seasonal Adjusted Distribution Cap”: as of each applicable Quarterly
Distribution Date occurring on or about May 15 or August 15 in any fiscal year
of Cedar Fair LP, an amount in Dollars equal to the Seasonal Distribution Rate
multiplied by the aggregate number of Units (as defined in the Cedar Fair LP
Partnership Agreement and as determined in accordance with Sections 4.2 and 4.3
thereof) issued and outstanding as of such Quarterly Distribution Date.
          “Seasonal Distribution Rate”: for any year, the amount specified below
for such year.



--------------------------------------------------------------------------------



 



36

      Year   Seasonal Distribution Rate
2006
  0.47
2007
  0.48
2008
  0.49
2009
  0.50
2010
  0.51
2011
  0.52
2012
  0.53

          “SEC”: the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.
          “Second Restatement Date”: the date on which the conditions precedent
set forth in Section 6.1 shall have been satisfied or waived.
          “Secured Parties”: the U.S. Secured Parties and the Canadian Secured
Parties.
          “Security Agreement (Canada)”: the Amended and Restated Security
Agreement executed and delivered by the Canadian Borrower and each Canadian
Guarantor, substantially in the form of Exhibit M.
          “Security Documents”: the collective reference to the U.S. Security
Documents, the Canadian Security Documents, the Mortgages, and all other
security documents hereafter delivered to the Collateral Agent granting or
perfecting a Lien on any Property of any Person to secure the obligations and
liabilities of any Loan Party under the Loan Documents (including, without
limitation, all financing statements filed in connection therewith, any
intellectual property security agreements, blocked account agreements or control
agreements that may be required to be delivered pursuant to this Agreement or
any other Loan Document, and all other security documents hereafter delivered to
the Collateral Agent granting or perfecting a Lien on any Property of any Person
to secure the obligations and liabilities of any Loan Party under any Loan
Document), any such document, agreement or instrument is amended, supplemented,
replaced or otherwise modified from time to time.
          “Seller”: Bombay Hook LLC.
          “Single Employer Plan”: any Plan that is covered by Title IV of ERISA,
but that is not a Multiemployer Plan.
          “Sole Bookrunner”: as defined in the preamble to this Agreement.
          “Solvent”: when used with respect to any Person, means that, as of any
date of determination, (a) the amount of the “present fair saleable value” of
the assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the “present fair
saleable value” of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they



--------------------------------------------------------------------------------



 



37

mature. For purposes of this definition, (i) ”debt” means liability on a
“claim”, and (ii) ”claim” means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (y) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured.
          “Specified Agreement”: as defined in the Guarantee and Collateral
Agreement.
          “Specified Hedge Agreement”: (a) the ISDA Master Agreement, together
with the related schedules and confirmations, entered into between KeyBank
National Association and the U.S. Borrower on June 23, 2006, and (b) any Hedge
Agreement (i) entered into after the Original Closing Date by (A) any Loan Party
and (B) any Qualified Counterparty, as counterparty and (ii) that has been
designated by such Qualified Counterparty and any Loan Party, by notice to the
Administrative Agent, as a Specified Hedge Agreement provided, that any release
of Collateral or Subsidiary Guarantors effected in the manner permitted by this
Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements. The designation of any Hedge Agreement as a
Specified Hedge Agreement shall not create in favor of any Qualified
Counterparty that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Subsidiary
Guarantor under the Guarantee and Collateral Agreement except as provided in
Section 11.14.
          “Specified Obligations”: the Obligations consisting of (a) the
principal of and interest on Loans and (b) reimbursement obligations in respect
of Letters of Credit.
          “Statutory Prior Claims”: claims for vacation pay, worker’s
compensation, unemployment insurance, pension plan contributions, employee or
non resident withholding tax source deductions, unremitted goods and services or
sales taxes, realty taxes (including utility charges which are collectible like
realty taxes), customs duties or similar statutory obligations secured by a Lien
on any Group Member’s assets.
          “Subordinated Debt”: any unsecured Indebtedness of Cedar Fair LP, no
part of the principal of which is required to be paid (whether by way of
mandatory sinking fund, mandatory redemption, mandatory prepayment or
otherwise), prior to the date that is six months after the final maturity of the
Term Loans (it being understood that any required offer to purchase such
Indebtedness as a result of a change of control or asset sale shall not violate
the foregoing restriction) and the terms and conditions of which (including
subordination provisions consistent with those prevailing in debt capital
markets of the United States) are otherwise satisfactory to the Administrative
Agent and the Syndication Agent.
          “Subordinated Debt Indenture”: the indenture pursuant to which any
Subordinated Debt is issued.
          “Subordinated Intercompany Note”: as defined in the Guarantee and
Collateral Agreement.



--------------------------------------------------------------------------------



 



38

          “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of Cedar Fair LP.
          “Subsidiary Guarantor”: each Subsidiary of Cedar Fair LP, other than
the Canadian Borrower, Canada’s Wonderland Company, any Excluded Foreign
Subsidiary and any Subsidiary that is not a Material Subsidiary (provided that
the aggregate assets of all such Subsidiaries that are not Material Subsidiaries
and are not Subsidiary Guarantors shall not exceed ten percent (10%) of the
consolidated assets of Cedar Fair LP and shall not represent more than ten
percent (10%) of Consolidated EBITDA in any fiscal year).
          “Swing Line Lender”: each of the U.S. Swing Line Lender and the
Canadian Swing Line Lender.
          “Swing Line Loan Maturity Date”: shall mean, with respect to any Swing
Line Loan, the earlier of (a) the date that is agreed to by the applicable Swing
Line Lender and the applicable Borrower with respect to such Swing Line Loan,
but in no event later than fifteen (15) days after the date such Swing Line Loan
is made, and (b) the Revolving Termination Date.
          “Swing Line Loans”: collectively, the U.S. Swing Line Loans and the
Canadian Swing Line Loans.
          “Swing Line Sub Commitment”: as to any U.S. Swing Line Lender, its
U.S. Swing Line Sub Commitment, and as to any Canadian Swing Line Lender, its
Canadian Swing Line Sub Commitment.
          “Syndication Agent”: as defined in the preamble to this Agreement.
          “Target”: Paramount Parks Inc., a Delaware corporation.
          “Taxes”: as defined in Section 4.10(a).
          “Term Commitments”: collectively, the U.S. Term Commitments and the
Canadian Term Commitments.
          “Term Lender”: each U.S. Term Lender and each Canadian Term Lender.
          “Term Loans”: collectively, each U.S. Term Loan and each Canadian Term
Loan.
          “Title Endorsements”: as defined in Section 6.1(h)(ii).



--------------------------------------------------------------------------------



 



39

          “Transaction”: collectively, the Acquisition, the termination of the
Existing Credit Agreement and the Existing Note Agreements (as both such terms
were defined in the Original Credit Agreement) and the payment of all
Indebtedness thereunder, and the transactions contemplated by the Original
Credit Agreement and this Agreement.
          “Transferee”: any Assignee or Participant.
          “Type”: as to any Loan, its nature as a Base Rate Loan, a Canadian
Prime Rate Loan, a BA Loan or a Eurodollar Loan.
          “United States”: the United States of America.
          “U.S. Base Rate in Canada”: at any time, the greater of (i) the
average rate of interest per annum (rounded upward to the nearest basis point)
equal to the rate at which the principal office of any two of the Schedule I
Lenders chosen by the Canadian Administrative Agent in its discretion, as of
10:00 a.m. on such day, or if such day is not a Business Day, then on the
immediately preceding Business Day in Toronto, Ontario, announces from time to
time as the reference rate of interest for demand commercial loans in Dollars to
its Canadian borrowers, adjusted automatically with each change in such rate
without the necessity of any notice to any Loan Party or any other Person, and
(ii) the Federal Funds Effective Rate (converted to a rate based on a 365-day
period), in effect from time to time, plus 0.50% per annum. If the Canadian
Administrative Agent is unable to determine the applicable rate, the US Base
Rate in Canada will be, at any time, the greater of (i) the prime rate per annum
most recently reported in the “Money Rate” column of the Wall Street Journal,
adjusted automatically with each change in such rate without the necessity of
any notice to any Loan Party or any other Person, and (ii) the Federal Funds
Effective Rate (converted to a rate based on a 365 day period), in effect from
time to time, plus 0.50% per annum. Any change in the U.S. Base Rate in Canada
shall be effective as of the opening of business on the day the change becomes
effective generally.
          “U.S. Borrower”: as defined in the preamble hereto.
          “U.S. Facilities”: collectively, the U.S. Term Facility and the U.S.
Revolving Facility.
          “U.S. Issuing Lender”: KeyBank National Association, or any other U.S.
Revolving Lender from time to time designated by Cedar Fair LP as the U.S.
Issuing Lender with the consent of such U.S. Revolving Lender and the
Administrative Agent.
          “U.S. L/C Obligations”: at any time, an amount equal to the sum of
(a) the then aggregate undrawn and unexpired amount of the then outstanding U.S.
Letters of Credit and (b) the aggregate amount of drawings under the U.S.
Letters of Credit that have not then been reimbursed pursuant to Section 3.11.
          “U.S. L/C Participants”: with respect to any U.S. Letter of Credit,
the collective reference to the U.S. Revolving Lenders other than the U.S.
Issuing Lender that issued such U.S. Letter of Credit.
          “U.S. L/C Sub Commitment”: $30,000,000.



--------------------------------------------------------------------------------



 



40

          “U.S. Lenders”: each of the U.S. Revolving Lenders and the U.S. Term
Lenders, collectively.
          “U.S. Letters of Credit”: as defined in Section 3.7(a).
          “U.S. Loans”: each of the U.S. Revolving Loans and the U.S. Term
Loans, collectively.
          “U.S. Obligations”: the unpaid principal of and interest on
(including, without limitation, interest accruing after the maturity of the U.S.
Loans and U.S. Reimbursement Obligations and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the U.S. Borrower, whether or not
a claim for post filing or post petition interest is allowed in such proceeding)
the U.S. Loans, the U.S. Reimbursement Obligations and all other obligations and
liabilities of the U.S. Borrower to the Secured Parties, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the U.S. Letters of Credit or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including, without limitation, all fees, charges and
disbursements of counsel to the Arrangers, to the Agents or to any Lender that
are required to be paid by the U.S. Borrower pursuant hereto or thereto) or
otherwise.
          “U.S. Property”: any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
in each case as and while located in the United States, including, without
limitation, the Capital Stock of any Person formed and existing under the laws
of the United States or any State or subdivision thereof.
          “U.S. Refunded Swing Line Loans”: as defined in Section 3.4(b).
          “U.S. Refunding Date”: as defined in Section 3.4(c).
          “U.S. Reimbursement Obligations”: the Reimbursement Obligations owing
by the U.S. Borrower.
          “U.S. Revolving Commitment”: as to any U.S. Revolving Lender, the
obligation of such Lender, if any, to make U.S. Revolving Loans and participate
in U.S. Swing Line Loans and U.S. Letters of Credit, in an aggregate principal
and/or face amount not to exceed the amount set forth under the heading “U.S.
Revolving Commitment” under such Lender’s name on (i) on Schedule 1 to such
Lender’s Addendum, (ii) in such Lender’s Conversion and Repayment Notice, or
(iii) as the case may be, in the Assignment and Assumption pursuant to which
such Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The aggregate amount of U.S. Revolving Commitments
as of the Second Restatement Date is Three Hundred Ten Million Dollars
($310,000,000).
          “U.S. Revolving Credit Percentage”: as to any U.S. Revolving Lender at
any time, the percentage which such Lender’s U.S. Revolving Commitment then
constitutes of the aggregate U.S. Revolving Commitments (or, at any time after
the U.S. Revolving Commitments



--------------------------------------------------------------------------------



 



41

shall have expired or terminated, the percentage which the aggregate amount of
such Lender’s U.S. Revolving Extensions of Credit then outstanding constitutes
of the amount of the aggregate U.S. Revolving Extensions of Credit then
outstanding).
          “U.S. Revolving Extensions of Credit”: as to any U.S. Revolving Lender
at any time, an amount equal to the sum of (a) the aggregate principal amount of
all U.S. Revolving Loans made by such Lender then outstanding, (b) such Lender’s
U.S. Revolving Credit Percentage of the U.S. L/C Obligations then outstanding
and (c) such Lender’s U.S. Revolving Credit Percentage of the U.S. Swing Line
Loans then outstanding.
          “U.S. Revolving Facility”: as defined in the definition of “Facility”
in this Section 1.1.
          “U.S. Revolving Lender”: each Lender that has a U.S. Revolving
Commitment or that is the holder of U.S. Revolving Loans, including institutions
that, in separate capacities, serve as the U.S. Issuing Lender.
          “U.S. Revolving Loans”: as defined in Section 3.1(a).
          “U.S. Revolving Note”: as defined in Section 4.14.
          “U.S. Secured Parties”: the collective reference to the Lenders under
the U.S. Facilities, the Agents, the Qualified Counterparties under Specified
Agreements entered into by the U.S. Borrower or any Subsidiary Guarantor, the
U.S. Issuing Lenders and the U.S. Swing Line Lenders.
          “U.S. Security Documents”: collectively, (a) the Guarantee and
Collateral Agreement and (b) all other documents delivered to the Collateral
Agent granting or perfecting a Lien on U.S. Property of any Person, including,
without limitation, all financing statements filed in connection therewith, any
intellectual property security agreements, blocked account agreements or control
agreements that may be required to be delivered pursuant to this Agreement or
any other Loan Document with respect to such U.S. Property, and all other
security documents hereafter delivered to the Collateral Agent granting or
perfecting a Lien on such U.S. Property of any Person to secure the obligations
and liabilities of any Loan Party under any Loan Document.
          “U.S. Swing Line Lender”: KeyBank National Association, and each other
Lender that has a U.S. Swing Line Sub Commitment or that is a holder of U.S.
Swing Line Loans; provided, that there shall be no more than one U.S. Swing Line
Lender at any time.
          “U.S. Swing Line Loans”: as defined in Section 3.3(a)
          “U.S. Swing Line Note”: as defined in Section 4.14.
          “U.S. Swing Line Participation Amount”: as defined in Section 3.4(c).



--------------------------------------------------------------------------------



 



42

          “U.S. Swing Line Sub Commitment”: the obligation of the U.S. Swing
Line Lender to make U.S. Swing Line Loans pursuant to Section 3.4 in an
aggregate principal amount at any one time outstanding not to exceed Thirty
Million Dollars ($30,000,000).
          “U.S. Term Commitment”: as to any U.S. Term Lender, the obligation of
such Lender, if any, to make a U.S. Term Loan in an aggregate principal amount
not to exceed the amount set forth (i) under the heading “U.S. Term Commitment”
opposite such Lender’s name on Schedule 1 to such Lender’s Addendum (ii) on such
Lender’s Lender Authorization or (iii) in the Assignment and Assumption pursuant
to which such Lender became a party hereto, as the same may be changed from time
to time pursuant to the terms hereof. The aggregate amount of U.S. Term
Commitments as of the Second Restatement Date is One Billion Four Hundred
Sixty-Seven Million Six Hundred Twenty-Five Thousand Dollars ($1,467,625,000).
          “U.S. Term Credit Percentage”: as to any U.S. Term Lender at any time,
the percentage which such Lender’s U.S. Term Commitment then constitutes of the
aggregate U.S. Term Commitments (or, at any time after the U.S. Term Commitments
shall have expired or terminated, the percentage which the aggregate principal
amount of such Lender’s U.S. Term Loans then outstanding constitutes of the
amount of the aggregate principal amount of U.S. Term Loans then outstanding).
          “U.S. Term Facility”: as defined in the definition of “Facility” in
this Section 1.1.
          “U.S. Term Lender”: each Lender that has a U.S. Term Commitment or
that is the holder of U.S. Term Loans.
          “U.S. Term Loans”: as defined in Section 2.1.
          “U.S. Term Note”: as defined in Section 4.14.
          “USA Patriot Act”: the USA Patriot Act, Title III of Pub. L. 107 56
(signed into law October 26, 2001).
          “Wholly Owned Subsidiary”: as to any Person, any other Person all of
the Capital Stock of which (other than directors’ qualifying shares required by
law) is owned by such Person directly and/or through other Wholly Owned
Subsidiaries.
          “Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is
a Wholly Owned Subsidiary of Cedar Fair LP.
          1.2 Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.
          (b) As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase



--------------------------------------------------------------------------------



 



43

“without limitation”, (iii) the word “incur” shall be construed to mean incur,
create, issue, assume, become liable in respect of or suffer to exist (and the
words “incurred” and “incurrence” shall have correlative meanings), (iv) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights, and (v) references to agreements or
other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time (subject to any applicable
restrictions hereunder).
          (c) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          (e) Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP;
provided that, if either Cedar Fair LP notifies the Administrative Agent that it
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision, or if the Administrative Agent notifies Cedar
Fair LP that the Required Lenders request an amendment to any provision hereof
for such purpose, regardless of whether any such notice is given before or after
such change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
          (f) Unless the context requires otherwise, for purposes of
interpreting the definitions herein and the provisions of Sections 7, 8 and 9,
references to amounts denominated in Dollars shall be deemed to refer to the
aggregate of, to the extent applicable to Cedar Fair LP and/or its Subsidiaries
in question, (i) Dollars, (ii) the Dollar Equivalent of Canadian Dollars and
(iii) the equivalent in Dollars of other foreign currencies.
          1.3 Relationship with First Restated Credit Agreement. (a) This
Agreement amends and restates the provisions of the First Restated Credit
Agreement and (i) all of the terms and provisions of the First Restated Credit
Agreement shall continue to apply for the period from the First Restatement Date
to the Second Restatement Date, including any determinations of payment dates,
interest rates, Events of Default or any amount that may be payable to any Agent
or any Lender (or their assignees or replacements), and (ii) the obligations
under the First Restated Credit Agreement which have not been repaid shall from
and after the Second Restatement Date continue to be owing in accordance with,
and subject to, the terms of this Agreement. All references in any Loan Document
to (i) the “Credit Agreement” shall be deemed to include references to this
Agreement and (ii) the “Lenders” or a “Lender” or the “Administrative Agent”
shall mean such terms as defined in this Agreement. As to all periods occurring
on or after the Second Restatement Date, all of the terms and conditions set
forth in the



--------------------------------------------------------------------------------



 



44

First Restated Credit Agreement shall be of no further force and effect, it
being understood that all obligations of each Loan Party under the First
Restated Credit Agreement and related Loan Documents shall be governed by this
Agreement and the related Loan Documents from and after the Second Restatement
Date.
          (b) The parties hereto acknowledge and agree that all principal,
interest, fees, costs, reimbursable expenses and indemnification obligations
accruing or arising under or in connection with the First Restated Credit
Agreement which remain unpaid and outstanding as of the Second Restatement Date
shall be and remain outstanding and payable as an obligation under this
Agreement and the other Loan Documents.
          SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS
          2.1 Term Commitments.
          (a) Subject to the terms and conditions hereof, (i) each U.S. Term
Lender severally agrees to make (or be deemed to have made) a term loan to the
U.S. Borrower in Dollars (each, a “U.S. Term Loan”) on the Second Restatement
Date in an amount not to exceed the amount of the U.S. Term Commitment of such
Lender and (ii) each Canadian Term Lender severally agrees to make (or be deemed
to have made) a term loan to the Canadian Borrower in Dollars (each, a “Canadian
Term Loan”) on the Second Restatement Date in an amount not to exceed the amount
of the Canadian Term Commitment of such Lender. The U.S. Term Loans may from
time to time be Eurodollar Loans or Base Rate Loans, as determined by the U.S.
Borrower and notified to the Administrative Agent in accordance with
Sections 2.2 and 4.3. The Canadian Term Loans may from time to time be
Eurodollar Loans or Base Rate Loans, as determined by the Canadian Borrower and
notified to the Canadian Administrative Agent in accordance with Sections 2.2
and 4.3.
          (b) Subject to the terms and conditions hereof, (i) each of the
Continuing U.S. Term Lenders agrees that the Existing U.S. Term Loans made by
such Continuing U.S. Term Lender under the First Restated Credit Agreement shall
remain outstanding on and after the Second Restatement Date as U.S. Term Loans
made pursuant to this Agreement, and shall be deemed to constitute U.S. Term
Loans made in satisfaction of its obligation to make U.S. Term Loans on the
Second Restatement Date in accordance with Section 2.1(a) in an amount equal to
the amount of such Existing U.S. Term Loans and (ii) each of the Continuing
Canadian Term Lenders agrees that the Existing Canadian Term Loans made by such
Continuing Canadian Term Lender under the First Restated Credit Agreement shall
remain outstanding on and after the Second Restatement Date as Canadian Term
Loans made pursuant to this Agreement, and shall be deemed to constitute
Canadian Term Loans made in satisfaction of its obligation to make Canadian Term
Loans on the Second Restatement Date in accordance with Section 2.1(a) in an
amount equal to the amount of such Existing Canadian Term Loans. Such Existing
U.S. Term Loans shall on and after the Second Restatement Date have all of the
rights and benefits of U.S. Term Loans as set forth in this Agreement and the
other Loan Documents and such Existing Canadian Term Loans shall on and after
the Second Restatement Date have all of the rights and benefits of Canadian Term
Loans as set forth in this Agreement and the other Loan Documents.
Notwithstanding anything herein to the contrary, all such Term Loans deemed so
made hereunder on the Second Restatement Date pursuant to this Section 2.1 that
are Eurodollar Loans



--------------------------------------------------------------------------------



 



45

will have initial Interest Periods ending on the same dates as the Interest
Periods applicable to the Existing U.S. Term Loans and/or Existing Canadian Term
Loans, as applicable, of such Continuing Lenders.
          2.2 Procedure for Term Loan Borrowing. (a) The U.S. Borrower shall
give the Administrative Agent irrevocable notice (which notice must be received
by the Administrative Agent prior to 10:00 A.M., New York City time, one
Business Day prior to the anticipated Second Restatement Date) requesting that
the U.S. Term Lenders make U.S. Term Loans on the Second Restatement Date and
specifying the amount to be borrowed. Upon receipt of such notice the
Administrative Agent shall promptly notify each U.S. Term Lender thereof.
Not later than 1:00 P.M., New York City time, on the Second Restatement Date,
each U.S. Term Lender shall make available to the Administrative Agent at the
Funding Office an amount in immediately available funds (except as specified in
Section 2.1(b)) equal to the U.S. Term Loan or U.S. Term Loans to be made by
such U.S. Term Lender. The Administrative Agent shall credit the account of the
U.S. Borrower on the books of such office of the Administrative Agent with the
aggregate of the amounts made available to the Administrative Agent by the U.S.
Term Lenders in immediately available funds or in accordance with
Section 2.1(b).
          (b) The Canadian Borrower shall give the Administrative Agent and the
Canadian Administrative Agent irrevocable notice (which notice must be received
by the Administrative Agent and the Canadian Administrative Agent prior to
10:00 A.M., Toronto time, one Business Day prior to the anticipated Second
Restatement Date) requesting that the Canadian Term Lenders make Canadian Term
Loans on the Second Restatement Date and specifying the amount to be borrowed.
Upon receipt of such notice the Canadian Administrative Agent shall promptly
notify each Term Lender thereof. Not later than 12:00 Noon, Toronto time, on the
Second Restatement Date each Canadian Term Lender shall make available to the
Canadian Administrative Agent at the Canadian Payment Office an amount in
immediately available funds (except as specified in Section 2.1(b)) equal to the
Canadian Term Loan or Canadian Term Loans to be made by such Lender. The
Canadian Administrative Agent shall credit the account of the Canadian Borrower
on the books of such office of the Canadian Administrative Agent with the
aggregate of the amounts made available to the Canadian Administrative Agent by
the Canadian Term Lenders in immediately available funds or in accordance with
Section 2.1(b).
          (c) On the Second Restatement Date, Interest Periods with respect to
the Term Loans shall be as follows: (i) U.S. Term Loans shall be made, or deemed
made, as Eurodollar Loans in an amount equal to the amount of the Existing U.S.
Term Loans then outstanding as Eurodollar Loans (such U.S. Term Loans to
correspond in amount to Existing U.S. Term Loans of a given interest period),
(ii) Canadian Term Loans shall be made, or deemed made, as Eurodollar Loans in
an amount equal to the amount of the Existing Canadian Term Loans then
outstanding as Eurodollar Loans (such Canadian Term Loans to correspond in
amount to Existing Canadian Term Loans of a given interest period), (iii)
Interest Periods for the U.S. Term Loans described in clause (i) above shall end
on the same dates as the Interest Periods applicable for the corresponding
Existing U.S. Term Loans described in clause (i) above, and the Eurodollar Rates
applicable to such U.S. Term Loans during such Interest Periods shall be the
same as those applicable to such Existing U.S. Term Loans, (iv) Interest Periods
for the Canadian Term Loans



--------------------------------------------------------------------------------



 



46

described in clause (ii) above shall end on the same dates as the Interest
Periods applicable for the corresponding Existing Canadian Term Loans described
in clause (ii) above, and the Eurodollar Rates applicable to such Canadian Term
Loans during such Interest Periods shall be the same as those applicable to such
Existing Canadian Term Loans, (v) U.S. Term Loans shall be made or deemed made
as Base Rate Loans in amount equal to the amount of Existing U.S. Term Loans
then outstanding as Base Rate Loans, and (vi) Canadian Term Loans shall be made
or deemed made as Base Rate Loans in amount equal to the amount of Existing
Canadian Term Loans then outstanding as Base Rate Loans. No Borrower will be
required to make any payments under Section 4.11 of the First Restated Credit
Agreement to Existing U.S. Term Lenders that become U.S. Term Lenders or to
Existing Canadian Term Lenders that become Canadian Term Lenders in connection
with the exchange of their Existing U.S. Term Loans for U.S. Term Loans or their
Existing Canadian Term Loans for Canadian Term Loans, as applicable, in each
case, except to the extent that (i) any U.S. Term Lender’s U.S. Term Loans are
less than such U.S. Term Lender’s Existing U.S. Term Loans (such amount, a
“Non-Renewed U.S. Term Loan”) or (ii) any Canadian Term Lender’s Canadian Term
Loans are less than such Canadian Term Lender’s Existing Canadian Term Loans
(such amount, a “Non-Renewed Canadian Term Loan”), in which case the applicable
Borrower shall be required to make payments under Section 4.11 of the First
Restated Credit Agreement to each applicable U.S. Term Lender based on the
amount of such U.S. Term Lender’s Non-Renewed U.S. Term Loan and to each
applicable Canadian Term Lender based on the amount of such Canadian Lender’s
Non-Renewed Canadian Term Loan.
          2.3 Repayment of Term Loans. (a) The U.S. Term Loan of each U.S. Term
Lender shall mature in 23 consecutive installments, commencing on March 31,
2007, each of which shall be in an amount equal to such Lender’s U.S. Term
Credit Percentage multiplied by the amount set forth below opposite such
installment:

          Installment   Principal Amount
March 31, 2007
  $ 3,687,500  
June 30, 2007
  $ 3,687,500  
September 30, 2007
  $ 3,687,500  
December 31, 2007
  $ 3,687,500  
March 31, 2008
  $ 3,687,500  
June 30, 2008
  $ 3,687,500  
September 30, 2008
  $ 3,687,500  
December 31, 2008
  $ 3,687,500  
March 31, 2009
  $ 3,687,500  
June 30, 2009
  $ 3,687,500  
September 30, 2009
  $ 3,687,500  
December 31, 2009
  $ 3,687,500  
March 31, 2010
  $ 3,687,500  
June 30, 2010
  $ 3,687,500  
September 30, 2010
  $ 3,687,500  
December 31, 2010
  $ 3,687,500  
March 31, 2011
  $ 3,687,500  
June 30, 2011
  $ 3,687,500  
September 30, 2011
  $ 3,687,500  



--------------------------------------------------------------------------------



 



47

          Installment   Principal Amount
December 31, 2011
  $ 3,687,500  
March 31, 2012
  $ 3,687,500  
June 30, 2012
  $ 3,687,500  
August 30, 2012
  $1,386,500,000 or remainder

          (b) The Canadian Term Loan of each Canadian Term Lender shall mature
in 21 consecutive installments, commencing on March 31, 2007, each of which
shall be in an amount equal to such Lender’s Canadian Term Credit Percentage
multiplied by the amount set forth below opposite such installment:

          Installment   Principal Amount
March 31, 2007
  $ 675,000  
June 30, 2007
  $ 675,000  
September 30, 2007
  $ 675,000  
December 31, 2007
  $ 675,000  
March 31, 2008
  $ 675,000  
June 30, 2008
  $ 675,000  
September 30, 2008
  $ 675,000  
December 31, 2008
  $ 675,000  
March 31, 2009
  $ 675,000  
June 30, 2009
  $ 675,000  
September 30, 2009
  $ 675,000  
December 31, 2009
  $ 675,000  
March 31, 2010
  $ 675,000  
June 30, 2010
  $ 675,000  
September 30, 2010
  $ 675,000  
December 31, 2010
  $ 675,000  
March 31, 2011
  $ 675,000  
June 30, 2011
  $ 675,000  
September 30, 2011
  $ 675,000  
December 31, 2011
  $ 675,000  
February 17, 2012
  $255,150,000 or remainder
(or, notwithstanding anything to the contrary in Section 4.8(d), in the case of
the final installment only, the next succeeding Business Day if such day is not
a Business Day)
       

     SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS
          3.1 Revolving Commitments. (a) Subject to the terms and conditions
hereof (including Section 7.12), each U.S. Revolving Lender severally agrees to
make revolving credit loans in Dollars (“U.S. Revolving Loans”) to the U.S.
Borrower from time to time during the Revolving Commitment Period in an
aggregate principal amount at any one time outstanding which, when added to such
Lender’s U.S. Revolving Credit Percentage of the sum of (i) the U.S. L/C
Obligations then outstanding and (ii) the aggregate principal amount of the U.S.
Swing Line Loans then outstanding, does not exceed the amount of such Lender’s
U.S. Revolving



--------------------------------------------------------------------------------



 



48

Commitment then in effect. During the Revolving Commitment Period the U.S.
Borrower may use the U.S. Revolving Commitments by borrowing, prepaying and
reborrowing the U.S. Revolving Loans in whole or in part, all in accordance with
the terms and conditions hereof. The U.S. Revolving Loans may be made only in
Dollars and may from time to time be Eurodollar Loans or Base Rate Loans, as
determined by the U.S. Borrower and notified to the Administrative Agent in
accordance with Sections 3.2 and 4.3; provided that no U.S. Revolving Loan shall
be made as a Eurodollar Loan after the day that is one month prior to the
Revolving Termination Date.
          (b) Subject to the terms and conditions hereof (including
Section 7.12), each Canadian Revolving Lender severally agrees to make revolving
credit loans in Dollars or Canadian Dollars (“Canadian Revolving Loans”), as
specified by the Canadian Borrower, to the Canadian Borrower from time to time
during the Revolving Commitment Period in an aggregate principal amount at any
one time outstanding which, when added to such Lender’s Canadian Revolving
Credit Percentage of the sum of (i) the Canadian L/C Obligations then
outstanding and (ii) the aggregate principal amount of the Canadian Swing Line
Loans then outstanding, does not exceed the amount of such Lender’s Canadian
Revolving Commitment then in effect (provided that in the case of any Canadian
Revolving Extensions of Credit made in Canadian Dollars, such amounts shall be
valued at the Dollar Equivalent of such Canadian Dollars as of the relevant date
of determination). During the Revolving Commitment Period the Canadian Borrower
may use the Canadian Revolving Commitments by borrowing, prepaying and
reborrowing the Canadian Revolving Loans in whole or in part, all in accordance
with the terms and conditions hereof. The Canadian Revolving Loans may be made
from time to time by way of (i) BA Loans or Canadian Prime Rate Loans, in
Canadian Dollars only or (ii) Eurodollar Loans or Base Rate Loans, in Dollars
only, as determined by the Canadian Borrower and notified to the Administrative
Agent and the Canadian Administrative Agent in accordance with Sections 3.2 and
4.3, provided that no Canadian Revolving Loan shall be made as a BA Loan or a
Eurodollar Loan after the day that is one month prior to the Revolving
Termination Date.
          (c) The U.S. Borrower shall repay to the Administrative Agent, for the
ratable benefit of the U.S. Revolving Lenders, all outstanding U.S. Revolving
Loans, together with all accrued and unpaid interest thereon, on the Revolving
Termination Date. The Canadian Borrower shall repay to the Canadian
Administrative Agent, for the ratable benefit of the Canadian Revolving Lenders,
all outstanding Canadian Revolving Loans, together with all accrued and unpaid
interest thereon, on the Revolving Termination Date.
          3.2 Procedure for Revolving Loan Borrowing. (a) The U.S. Borrower may
borrow under the U.S. Revolving Commitments during the Revolving Commitment
Period on any Business Day, provided that the U.S. Borrower shall give the
Administrative Agent an irrevocable Borrowing Notice (which notice must be
received by the Administrative Agent prior to 12:00 Noon, New York City time,
(a) three Business Days prior to the requested Borrowing Date, in the case of
Eurodollar Loans, or (b) one Business Day prior to the requested Borrowing Date,
in the case of Base Rate Loans) (provided that any such notice of a borrowing of
Base Rate Loans to finance payments required to be made pursuant to Section 3.5
may be given not later than 10:00 A.M., New York City time, on the date of the
proposed borrowing), specifying (i) the amount and Type of U.S. Revolving Loans
to be borrowed, (ii) the requested Borrowing Date and (iii) in the case of
Eurodollar Loans, the respective amounts of each such Type of Loan and

 



--------------------------------------------------------------------------------



 



49
the respective lengths of the initial Interest Period therefor. Each borrowing
under the U.S. Revolving Commitments shall be in an amount equal to (x) in the
case of Base Rate Loans, $1,000,000 or a whole multiple thereof (or, if the then
aggregate Available U.S. Revolving Commitments are less than $1,000,000, such
lesser amount) and (y) in the case of Eurodollar Loans, $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; provided, that (x) the U.S. Swing Line
Lender may request, on behalf of the U.S. Borrower, borrowings under the U.S.
Revolving Commitments that are Base Rate Loans in other amounts pursuant to
Section 3.4 and (y) borrowings of Base Rate Loans pursuant to Section 3.11 shall
not be subject to the foregoing minimum amounts. Upon receipt of any such notice
from the U.S. Borrower, the Administrative Agent shall promptly notify each U.S.
Revolving Lender thereof. Subject to the terms and conditions hereof, each U.S.
Revolving Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the U.S. Borrower at
the Funding Office prior to 12:00 Noon, New York City time, on the Borrowing
Date requested by the U.S. Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the U.S.
Borrower by the Administrative Agent wiring (pursuant to instructions
theretofore delivered to the Administrative Agent by the U.S. Borrower) the
aggregate of the amounts made available to the Administrative Agent by the U.S.
Revolving Lenders and in like funds as received by the Administrative Agent.
          (b) The Canadian Borrower may borrow under the Canadian Revolving
Commitments during the Revolving Commitment Period on any Business Day, provided
that the Canadian Borrower shall give the Administrative Agent and the Canadian
Administrative Agent a Borrowing Notice (which notice must be received by the
Administrative Agent and the Canadian Administrative Agent prior to 12:00 Noon,
Toronto time, (a) three Business Days prior to the requested Borrowing Date, in
the case of Eurodollar Loans, (b) two Business Days prior to the requested
Borrowing, in the case of BA Loans, or (c) one Business Day prior to the
requested Borrowing Date, in the case of Base Rate Loans and Canadian Prime Rate
Loans) (provided that any such notice of a borrowing of Base Rate Loans or
Canadian Prime Rate Loans to finance payments required to be made pursuant to
Section 3.5 may be given not later than 9:00 A.M., Toronto time, on the date of
the proposed borrowing), specifying (i) the amount and Type of Canadian
Revolving Loans to be borrowed, (ii) the requested Borrowing Date and (iii) in
the case of Eurodollar Loans and BA Loans, the respective amounts of each such
Type of Loan and the respective lengths of the initial Interest Period therefor.
Each borrowing under the Canadian Revolving Commitments shall be in an amount
equal to (x) in the case of Base Rate Loans or Canadian Prime Rate Loans,
$1,000,000 or Cdn. $1,000,000, respectively, or a whole multiple thereof (or, if
the then aggregate Available Canadian Revolving Commitments are less than
$1,000,000 or the Dollar Equivalent at such time of Cdn. $1,000,000, such lesser
amount) and (y) in the case of Eurodollar Loans or BA Loans, $1,000,000 or Cdn.
$1,000,000, respectively, or a whole multiple of $1,000,000 or Cdn. $1,000,000,
respectively, in excess thereof; provided, that (x) the Canadian Swing Line
Lender may request, on behalf of the Canadian Borrower, borrowings under the
Canadian Revolving Commitments that are Base Rate Loans or Canadian Prime Rate
Loans in other amounts pursuant to Section 3.4 and (y) borrowings of Base Rate
Loans or Canadian Prime Rate Loans pursuant to Section 3.11 shall not be subject
to the foregoing minimum amounts. Upon receipt of any such notice from the
Canadian Borrower, the Canadian Administrative Agent shall promptly notify each
Canadian Revolving Lender thereof. Subject to the terms and conditions hereof,
each Canadian Revolving Lender will make the amount of its pro rata share of
each borrowing available to the Canadian Administrative Agent



--------------------------------------------------------------------------------



 



50

for the account of the Canadian Borrower at the Canadian Payment Office prior to
12:00 Noon, Toronto time, on the Borrowing Date requested by the Canadian
Borrower in funds immediately available to the Canadian Administrative Agent.
Such borrowing will then be made available to the Canadian Borrower by the
Canadian Administrative Agent wiring (pursuant to instructions theretofore
delivered to the Administrative Agent by Cedar Fair LP) the aggregate of the
amounts made available to the Canadian Administrative Agent by the Canadian
Revolving Lenders and in like funds as received by the Canadian Administrative
Agent.
          (c) BA Loans under the Canadian Revolving Facility:
     (i) Discount Rate. On each Borrowing Date on which Bankers’ Acceptances are
to be accepted, the Canadian Administrative Agent shall advise the Canadian
Borrower and Cedar Fair LP as to the Canadian Administrative Agent’s
determination of the applicable Discount Rate for the Bankers’ Acceptances,
which Bankers’ Acceptances, subject to the terms and conditions of this
Agreement, shall be accepted by each Canadian Revolving Lender under the
Canadian Revolving Facility that is permitted by law to accept and purchase
Bankers’ Acceptances.
     (ii) Purchase. Each Canadian Revolving Lender shall purchase the Bankers’
Acceptances accepted by it at the applicable Discount Rate. The relevant
Canadian Revolving Lender shall provide to the Canadian Administrative Agent
     on the Borrowing Date the Discount Proceeds less the Acceptance Fee payable
by the Canadian Borrower with respect to the relevant Bankers’ Acceptances.
     (iii) Sale. Each Canadian Revolving Lender may from time to time hold,
sell, rediscount or otherwise dispose of any or all Bankers’ Acceptances
accepted and purchased by it.
     (iv) Power of Attorney for the Execution of Bankers’ Acceptances. To
facilitate the issuance of Bankers’ Acceptances, the Canadian Borrower hereby
appoints each Canadian Revolving Lender as its attorney to sign and endorse on
its behalf, in handwriting or by facsimile or mechanical signature as and when
deemed necessary by such Canadian Revolving Lender, blank forms of Bankers’
Acceptances. In this respect, it is each Canadian Revolving Lender’s
responsibility to maintain an adequate supply of blank forms of Bankers’
Acceptances for acceptance under this Agreement. The Canadian Borrower
recognizes and agrees that all Bankers’ Acceptances signed and/or endorsed on
its behalf by a Canadian Revolving Lender shall bind the Canadian Borrower as
fully and effectually as if signed in the handwriting of and duly issued by the
proper signing officers of the Canadian Borrower. Each Canadian Revolving Lender
is hereby authorized to issue such Bankers’ Acceptance endorsed in blank in such
face amounts as may be determined by such Canadian Revolving Lender; provided
that the aggregate amount thereof is equal to the aggregate amount of Bankers’
Acceptances required to be accepted and purchased by such Canadian Revolving
Lender. No Canadian Revolving Lender shall be liable for any damage, loss or
other claim arising by reason of any loss or improper use of any



--------------------------------------------------------------------------------



 



51

such instrument except to the extent caused by the gross negligence or willful
misconduct of such Lender or its officers, employees, agents or representatives.
Each Canadian Revolving Lender shall maintain a record with respect to Bankers’
Acceptances held by it in blank hereunder, voided by it for any reason, accepted
and purchased by it hereunder, and cancelled at their respective maturities.
Each Canadian Revolving Lender agrees to provide such records to the Canadian
Borrower at the Canadian Borrower’s expense upon request.
     (v) Execution. Drafts drawn by the Canadian Borrower to be accepted as
Bankers’ Acceptances shall be signed by a duly authorized officer or officers of
the Canadian Borrower or by its attorneys in fact, including attorneys in fact
appointed pursuant to this Section 3.2. Notwithstanding that any Person whose
signature appears on any Bankers’ Acceptance may no longer be an authorized
signatory for the Canadian Borrower at the time of issuance of a Bankers’
Acceptance, that signature shall nevertheless be valid and sufficient for all
purposes as if the authority had remained in force at the time of issuance and
any Bankers’ Acceptance so signed shall be binding on the Canadian Borrower.
     (vi) Issuance. The Canadian Administrative Agent, promptly following
receipt of a Borrowing Notice for a BA Loan, shall advise the Canadian Revolving
Lenders of the notice and shall advise each such Lender of the face amount of
Bankers’ Acceptances to be accepted by it and the applicable Interest
     Period (which shall be identical for all Canadian Revolving Lenders in
respect of such BA Loan). The aggregate face amount of Bankers’ Acceptances to
be accepted by a Canadian Revolving Lender shall be determined by the Canadian
Administrative Agent by reference to such Lender’s Canadian Revolving Credit
Percentage of the BA Loan, except that, if the face amount of a Bankers’
Acceptance which would otherwise be accepted by a Canadian Revolving Lender
would not be Cdn. $100,000 or a whole multiple thereof, the face amount shall be
increased or reduced by such Agent in its sole discretion to Cdn. $100,000, or
the nearest whole multiple of that amount, as appropriate; provided that after
such issuance, no Canadian Revolving Lender shall have aggregate outstanding
Canadian Revolving Extensions of Credit in excess of its Canadian Revolving
Commitment.
     (vii) Waiver of Presentment and Other Conditions. The Canadian Borrower
waives presentment for payment and any other defense to payment of any amounts
due to a Canadian Revolving Lender in respect of a Bankers’ Acceptance accepted
and purchased by it pursuant to this Agreement which might exist solely by
reason of the Bankers’ Acceptance being held, at the maturity thereof, by the
Canadian Revolving Lender in its own right and the Canadian Borrower agrees not
to claim any days of grace if such Canadian Revolving Lender as holder sues the
Canadian Borrower on the Bankers’ Acceptance for payment of the amount payable
by the Canadian Borrower thereunder.
     (viii) BA Equivalent Loans by Non BA Lenders. Whenever the Canadian
Borrower requests a Canadian Loan under this Agreement by way of



--------------------------------------------------------------------------------



 



52

Bankers’ Acceptances, each Non BA Lender shall, in lieu of accepting a Bankers’
Acceptance, make a BA Equivalent Loan in an amount equal to the Non BA Lender’s
Canadian Revolving Credit Percentage of the Canadian Revolving Loan.
     (ix) Terms Applicable to Discount Notes. As set out in the definition of
Bankers’ Acceptances, that term includes Discount Notes and all terms of this
Agreement applicable to BA Loans shall apply equally to Discount Notes
evidencing BA Equivalent Loans with such changes as may in the context be
necessary. For greater certainty: (a) the term of a Discount Note shall be the
same as the Interest Period for Bankers’ Acceptances accepted and purchased on
the same Borrowing Date in respect of the same Canadian Revolving Loan; (b) an
Acceptance Fee will be payable in respect of a Discount Note and shall be
calculated at the same rate and in the same manner as the Acceptance Fee in
respect of a Bankers’ Acceptance; and (c) the Discount Rate applicable to a
Discount Note shall be the Discount Rate applicable to Bankers’ Acceptances
accepted by a Schedule II Lender on the same Borrowing Date, as the case may be,
in respect of the same Canadian Revolving Loan.
     (x) Depository Bills and Notes Act. At the option of any Canadian Revolving
Lender, Bankers’ Acceptances under this Agreement to be accepted by such
Canadian Revolving Lender may be issued in the form of depository bills for
deposit with The Canadian Depository for Securities Limited pursuant to the
Depository Bills and Notes Act (Canada). All depository bills so issued shall be
governed by the provisions of this Section 3.2.
     (xi) Prepayments and Mandatory Payments. If at any time any Bankers’
Acceptances are to be paid prior to their maturity, the Canadian Borrower shall
be required to deposit the amount of such prepayment in an interest bearing cash
collateral account until the date of maturity of those Bankers’ Acceptances,
with interest earned thereon at the prevailing rates for deposits of comparable
amount and term, being for the credit of the Canadian Borrower. The cash
collateral account shall be under the sole control of the Canadian
Administrative Agent. Except as contemplated by this Section 3.2, neither the
Canadian Borrower nor any Person claiming on behalf of the Canadian Borrower
shall have any right to any of the cash in the cash collateral account. The
Canadian Administrative Agent shall apply the cash held in the cash collateral
account to the face amount of those Bankers’ Acceptances at maturity whereupon
any cash remaining in the cash collateral account shall be released by the
Canadian Administrative Agent to the Canadian Borrower.
     (xii) Market for Bankers’ Acceptances. If at any time or from time to time
there no longer exists a market for Bankers’ Acceptances, the relevant Canadian
Revolving Lenders shall so advise the Canadian Administrative Agent and the
Administrative Agent and any such Canadian Revolving Lenders shall not be
obliged to accept drafts of the Canadian Borrower presented to such Canadian
Revolving Lenders pursuant to the provisions of this Agreement. In such event,
the Canadian Borrower’s option to request BA Loans shall thereupon be



--------------------------------------------------------------------------------



 



53

suspended upon notice by the Canadian Administrative Agent to the Canadian
Borrower, until such time as the Canadian Administrative Agent has determined
that the circumstances having given rise to such suspension no longer exist, in
respect of which determination the Canadian Administrative Agent shall advise
the Canadian Borrower within a reasonable period of time after making such
determination.
          3.3 Swing Line Sub Commitment. (a) Subject to the terms and conditions
hereof, the U.S. Swing Line Lender agrees to make a portion of the credit
otherwise available to the U.S. Borrower under the U.S. Revolving Commitments
from time to time during the Revolving Commitment Period by making swing line
loans (“U.S. Swing Line Loans”) to the U.S. Borrower; provided that (i) the
aggregate principal amount of U.S. Swing Line Loans outstanding at any time
shall not exceed the U.S. Swing Line Sub Commitment then in effect
(notwithstanding that the U.S. Swing Line Loans outstanding at any time, when
aggregated with the U.S. Swing Line Lender’s other outstanding U.S. Revolving
Loans hereunder, may exceed the U.S. Swing Line Sub Commitment then in effect)
and (ii) the U.S. Borrower shall not request, and the U.S. Swing Line Lender
shall not make, any U.S. Swing Line Loan if, after giving effect to the making
of such U.S. Swing Line Loan, the aggregate amount of the Available U.S.
Revolving Commitments would be less than zero. During the Revolving Commitment
Period, the U.S. Borrower may use the U.S. Swing Line Sub Commitment by
borrowing, repaying and reborrowing U.S. Swing Line Loans, all in accordance
with the terms and conditions hereof. The U.S. Borrower shall pay interest on
the unpaid principal amount of each U.S. Swing Line Loan outstanding from time
to time from the date thereof until paid at the Derived U.S. Swing Line Loan
Rate applicable to such U.S. Swing Line Loan. Interest on each U.S. Swing Line
Loan shall be payable on the Swing Line Loan Maturity Date applicable thereto.
Each U.S. Swing Line Loan shall bear interest for a minimum of one day.
          (b) The U.S. Borrower shall repay all outstanding U.S. Swing Line
Loans on the Swing Line Loan Maturity Date applicable to such U.S. Swing Line
Loan.
          (c) Subject to the terms and conditions hereof, the Canadian Swing
Line Lender agrees to make a portion of the credit otherwise available to the
Canadian Borrower under the Canadian Revolving Commitments from time to time
during the Revolving Commitment Period by making swing line loans (“Canadian
Swing Line Loans”) to the Canadian Borrower; provided that (i) the aggregate
principal amount of Canadian Swing Line Loans outstanding at any time shall not
exceed the Canadian Swing Line Sub Commitment then in effect (notwithstanding
that the Canadian Swing Line Loans outstanding at any time, when aggregated with
the Canadian Swing Line Lender’s other outstanding Canadian Revolving Loans
hereunder, may exceed the Canadian Swing Line Sub Commitment then in effect) and
(ii) the Canadian Borrower shall not request, and the Canadian Swing Line Lender
shall not make, any Canadian Swing Line Loan if, after giving effect to the
making of such Canadian Swing Line Loan, the aggregate amount of the Available
Canadian Revolving Commitments would be less than zero (in the case of clauses
(i) and (ii) above, any Canadian Swing Line Loans made in Canadian Dollars to be
valued at the Dollar Equivalent of such Canadian Dollars as of the relevant date
of determination). During the Revolving Commitment Period, the Canadian Borrower
may use the Canadian Swing Line Sub Commitment by borrowing, repaying and
reborrowing Canadian Swing Line Loans, all in accordance with the terms and
conditions hereof.



--------------------------------------------------------------------------------



 



54

The Canadian Borrower shall pay interest on the unpaid principal amount of each
Canadian Swing Line Loan outstanding from time to time from the date thereof
until paid at the Canadian Prime Rate (for Canadian Swing Line Loans denominated
in Canadian Dollars) or the U.S. Base Rate in Canada (for Canadian Swing Line
Loans denominated in Dollars), as applicable, plus the Applicable Margin.
Interest on each Canadian Swing Line Loan shall be payable on the Swing Line
Loan Maturity Date applicable thereto. Canadian Swing Line Loans shall be
Canadian Prime Rate Loans or Base Rate Loans only.
          (d) The Canadian Borrower shall repay all outstanding Canadian Swing
Line Loans on the Swing Line Loan Maturity Date applicable to such Canadian
Swing Line Loan.
          3.4 Procedure for Swing Line Borrowing; Refunding of Swing Line Loans.
(a) Whenever the U.S. Borrower desires that the U.S. Swing Line Lender make U.S.
Swing Line Loans the U.S. Borrower shall give the U.S. Swing Line Lender
irrevocable telephonic notice confirmed promptly in writing with a copy to the
Administrative
          Agent (which telephonic notice must be received by the U.S. Swing Line
Lender not later than 1:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Revolving Commitment Period).
Each borrowing under the U.S. Swing Line Sub Commitment shall be in an amount
equal to $500,000 or a whole multiple of $100,000 in excess thereof. Not later
than 3:00 P.M., New York City time, on the Borrowing Date specified in a notice
in respect of U.S. Swing Line Loans, the U.S. Swing Line Lender shall make
available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the amount of the U.S. Swing Line Loan to
be made by the U.S. Swing Line Lender. The Administrative Agent shall make the
proceeds of such U.S. Swing Line Loan available to the U.S. Borrower on such
Borrowing Date by depositing such proceeds in an account of the U.S. Borrower
with the Administrative Agent on such Borrowing Date in immediately available
funds.
          (b) The U.S. Swing Line Lender, at any time and from time to time in
its sole and absolute discretion may (and on the Swing Line Loan Maturity Date,
shall), on behalf of the U.S. Borrower (which hereby irrevocably directs the
U.S. Swing Line Lender to act on its behalf), on one Business Day’s notice given
by the U.S. Swing Line Lender to the Administrative Agent no later than 12:00
Noon, New York City time, request each U.S. Revolving Lender to make, and each
U.S. Revolving Lender hereby agrees to make, a U.S. Revolving Loan (which shall
initially be a Base Rate Loan), in an amount equal to such U.S. Revolving
Lender’s U.S. Revolving Credit Percentage of the aggregate amount of the U.S.
Swing Line Loans (the “U.S. Refunded Swing Line Loans”) outstanding on the date
of such notice, to repay the U.S. Swing Line Lender. Each U.S. Revolving Lender
shall make the amount of such U.S. Revolving Loan available to the
Administrative Agent at the Funding Office in immediately available funds, not
later than 10:00 A.M., New York City time, one Business Day after the date of
such notice. The proceeds of such U.S. Revolving Loans shall be immediately made
available by the Administrative Agent to the U.S. Swing Line Lender for
application by the U.S. Swing Line Lender to the repayment of the U.S. Refunded
Swing Line Loans. The U.S. Borrower and any Group Member which has guaranteed
the U.S. Borrower’s Obligations irrevocably authorize the U.S. Swing Line Lender
to charge such Person’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
U.S. Refunded Swing Line Loans to the extent amounts



--------------------------------------------------------------------------------



 



55

received from the U.S. Revolving Lenders are not sufficient to repay in full
such U.S. Refunded Swing Line Loans.
          (c) If prior to the time a U.S. Revolving Loan would have otherwise
been made pursuant to Section 3.4(b), one of the events described in Section
9(f) shall have occurred and be continuing with respect to the U.S. Borrower or
if for any other reason, as determined by the U.S. Swing Line Lender in its sole
discretion, U.S. Revolving Loans may not be made as contemplated by Section
3.4(b), each U.S. Revolving Lender shall, on the date such U.S. Revolving Loan
was to have been made pursuant to the notice referred to in Section 3.4(b) (the
“U.S. Refunding Date”), purchase for cash an undivided participating interest in
the then outstanding U.S. Swing Line Loans by paying to the U.S. Swing Line
Lender an amount (the “U.S. Swing Line Participation Amount”) equal to (i) such
U.S. Revolving Lender’s U.S. Revolving Credit Percentage times (ii) the sum of
the aggregate principal amount of U.S. Swing Line Loans then outstanding that
were to have been repaid with such U.S. Revolving Loans.
          (d) Whenever, at any time after the U.S. Swing Line Lender has
received from any U.S. Revolving Lender such U.S. Lender’s U.S. Swing Line
Participation Amount, the U.S. Swing Line Lender receives any payment on account
of the U.S. Swing Line Loans, the U.S. Swing Line Lender will distribute to such
Lender a pro rata portion thereof based upon its U.S. Swing Line Participation
Amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s participating interest was outstanding
and funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all U.S. Swing Line Loans then due);
provided, however, that in the event that such payment received by the U.S.
Swing Line Lender is required to be returned, such U.S. Revolving Lender will
return to the U.S. Swing Line Lender any portion thereof previously distributed
to it by the U.S. Swing Line Lender.
          (e) Each U.S. Revolving Lender’s obligation to make the Loans referred
to in Section 3.4(b) and to purchase participating interests pursuant to
Section 3.4(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such U.S. Revolving Lender or the U.S. Borrower may have
against the U.S. Swing Line Lender, the U.S. Borrower or any other Person for
any reason whatsoever; (ii) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Section 6; (iii) any adverse change in the condition (financial or otherwise)
of the U.S. Borrower or any other Loan Party; (iv) any breach of this Agreement
or any other Loan Document by the U.S. Borrower, any other Loan Party or any
other Revolving Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.
          (f) The Canadian Borrower may borrow under the Canadian Swing Line Sub
Commitment on any Business Day during the Revolving Commitment Period, provided,
the Canadian Borrower shall give the Canadian Swing Line Lender irrevocable
written notice (which written notice must be received by the Canadian Swing Line
Lender not later than 10:00 A.M., Toronto time, on the proposed Borrowing Date),
specifying (i) the amount to be borrowed and (ii) the requested Borrowing Date.
Each borrowing under the Canadian Swing Line Sub Commitment shall be in an
amount equal to $500,000 or Cdn. $500,000 or a whole multiple of



--------------------------------------------------------------------------------



 



56

$100,000 or Cdn. $100,000 in excess thereof. Not later than 3:00 P.M., Toronto
time, on the Borrowing Date specified in the borrowing notice in respect of any
Canadian Swing Line Loan, the Canadian Swing Line Lender shall make available to
the Canadian Administrative Agent at the Canadian Payment Office an amount in
immediately available funds equal to the amount of such Canadian Swing Line
Loan. The Canadian Administrative Agent shall make the proceeds of such Canadian
Swing Line Loan available to the Canadian Borrower on such Borrowing Date by
depositing such proceeds in an account of the Canadian Borrower with a financial
institution designated by the Canadian Borrower in immediately available funds.
          (g) The Canadian Swing Line Lender, at any time and from time to time
in its sole and absolute discretion may (and on the Swing Line Loan Maturity
Date, shall), on behalf of the Canadian Borrower (which hereby irrevocably
directs the Canadian Swing Line Lender to act on its behalf), on one Business
Day’s notice given by the Canadian Swing Line Lender to the Canadian
Administrative Agent no later than 12:00 Noon, Toronto time, request each
Canadian Revolving Lender to make, and each Canadian Revolving Lender hereby
agrees to make, a
          Canadian Revolving Loan (which shall initially be a Canadian Prime
Rate Loan or a Base Rate Loan), in an amount equal to such Canadian Revolving
Lender’s Canadian Revolving Credit Percentage of the aggregate amount of the
Canadian Swing Line Loans (the “Canadian Refunded Swing Line Loans”) outstanding
on the date of such notice, to repay the Canadian Swing Line Lender. Each
Canadian Revolving Lender shall make the amount of such Canadian Revolving Loan
available to the Canadian Administrative Agent at the Canadian Payment Office in
immediately available funds, not later than 10:00 A.M., Toronto time, one
Business Day after the date of such notice. The proceeds of such Canadian
Revolving Loans shall be made immediately available by the Canadian
Administrative Agent to the Canadian Swing Line Lender for application by the
Canadian Swing Line Lender to the repayment of the Canadian Refunded Swing Line
Loans. The Canadian Borrower and any Group Member which has guaranteed the
Canadian Borrower’s Obligations irrevocably authorizes the Canadian Swing Line
Lender to charge such Person’s accounts with the Canadian Administrative Agent
or any of its Affiliates (up to the amount available in each such account) in
order to immediately pay the amount of such Canadian Refunded Swing Line Loans
to the extent amounts received from the Canadian Revolving Lenders are not
sufficient to repay in full such Canadian Refunded Swing Line Loans.
          (h) If prior to the time a Canadian Revolving Loan would have
otherwise been made pursuant to Section 3.4(g), one of the events described in
Section 9(f) shall have occurred and be continuing with respect to either
Borrower, or if for any other reason, as determined by the Canadian Swing Line
Lender in its sole discretion, Canadian Revolving Loans may not be made as
contemplated by Section 3.4(g), each Canadian Revolving Lender shall, on the
date such Canadian Revolving Loan was to have been made pursuant to the notice
referred to in Section 3.4(g) (the “Canadian Refunding Date”), purchase for cash
an undivided participating interest in the then outstanding Canadian Swing Line
Loans by paying to the Canadian Swing Line Lender an amount (the “Canadian Swing
Line Participation Amount”) equal to (i) such Canadian Revolving Lender’s
Canadian Revolving Credit Percentage times (ii) the sum of the aggregate
principal amount of Canadian Swing Line Loans then outstanding which were to
have been repaid with such Canadian Revolving Loans.
          (i) Whenever, at any time after the Canadian Swing Line Lender has
received from any Canadian Revolving Lender such Lender’s Canadian Swing Line
Participation



--------------------------------------------------------------------------------



 



57

Amount, the Canadian Swing Line Lender receives any payment on account of the
Canadian Swing Line Loans, the Canadian Swing Line Lender will distribute to
such Lender a pro rata portion thereof based upon its Canadian Swing Line
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s participating interest
was outstanding and funded and, in the case of principal and interest payments,
to reflect such Lender’s pro rata portion of such payment if such payment is not
sufficient to pay the principal of and interest on all Canadian Swing Line Loans
then due); provided, however, that in the event that such payment received by
the Canadian Swing Line Lender is required to be returned, such Canadian
Revolving Lender will return to the Canadian Swing Line Lender any portion
thereof previously distributed to it by the Canadian Swing Line Lender.
          (j) Each Canadian Revolving Lender’s obligation to make the Loans
referred to in Section 3.4(g) and to purchase participating interests pursuant
to Section 3.4(h) shall be absolute and unconditional and shall not be affected
by any circumstance, including, without limitation, (i) any setoff,
counterclaim, recoupment, defense or other right which such Canadian Revolving
Lender or the Canadian Borrower may have against the Canadian Swing Line Lender,
the Canadian Borrower or any other Person for any reason whatsoever; (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 6; (iii) any adverse
change in the condition (financial or otherwise) of the Canadian Borrower or any
other Loan Party; (iv) any breach of this Agreement or any other Loan Document
by the Canadian Borrower, any other Loan Party, or any other Canadian Revolving
Lender; or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.
          3.5 Commitment Fees, etc. (a) (i) The U.S. Borrower agrees to pay to
the Administrative Agent for the account of each U.S. Revolving Lender a
commitment fee for the period from and including the Original Closing Date to
the last day of the Revolving Commitment Period computed at the Commitment Fee
Rate on the average daily amount of the Available U.S. Revolving Commitment of
such U.S. Revolving Lender, and (ii) the Canadian Borrower agrees to pay to the
Canadian Administrative Agent for the account of each Canadian Revolving Lender
a commitment fee for the period from and including the First Restatement Date to
the last day of the Revolving Commitment Period, computed at the Commitment Fee
Rate on the average daily amount of the Available Canadian Revolving Commitment
of such Canadian Revolving Lender, in each case, during the period for which
payment is made, payable quarterly in arrears on the last day of each March,
June, September and December and on the Revolving Termination Date, commencing
on the first of such dates to occur after the date hereof.
          (b) (i) The U.S. Borrower agrees to pay to the Administrative Agent
the fees in the amounts and on the dates previously agreed to in writing by the
U.S. Borrower and the Administrative Agent and (ii) the Canadian Borrower agrees
to pay to the Canadian Administrative Agent the fees in the amounts and on the
dates previously agreed to in writing by the Canadian Borrower and the Canadian
Administrative Agent.



--------------------------------------------------------------------------------



 



58

          (c) The U.S. Borrower agrees to pay to the Lead Arrangers the fees in
the amounts and on the dates previously agreed to in writing by Cedar Fair LP
and the Lead Arrangers.
          3.6 Reduction or Termination of Revolving Commitments. The U.S.
Borrower shall have the right, upon not less than three Business Days’ notice to
the Administrative Agent, to terminate all or any portion of the U.S. Revolving
Commitments or, from time to time, to reduce the amount of the U.S. Revolving
Commitments; provided that no such termination or reduction of U.S. Revolving
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the U.S. Revolving Loans and U.S. Swing Line Loans made on the
effective date thereof, the U.S. Revolving Extensions of Credit of all U.S.
Revolving Lenders would exceed the U.S. Revolving Commitments of all U.S.
Revolving Lenders. The Canadian Borrower shall have the right, upon not less
than three Business Days’ notice to the Administrative Agent and the Canadian
Administrative Agent, to terminate all or any portion of the Canadian Revolving
Commitments or, from time to time, to reduce the amount of the Canadian
Revolving Commitments; provided that no such termination or reduction of
Canadian Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Canadian Revolving Loans and Canadian
Swing Line Loans made on the effective date thereof, the Canadian Revolving
Extensions of Credit of all Canadian Revolving Lenders would exceed the Canadian
Revolving Commitments of all Canadian Revolving Lenders (provided that in the
case of any Canadian Revolving Extensions of Credit made in Canadian Dollars,
such amounts shall be valued at the Dollar Equivalent of such Canadian Dollars
as of the relevant date of determination). Any such reduction shall be in an
amount equal to $1,000,000, or a whole multiple thereof, and shall reduce
permanently the applicable Revolving Commitments then in effect.
          3.7 L/C Commitment. (a) Subject to the terms and conditions hereof,
each U.S. Issuing Lender, in reliance on the agreements of the U.S. L/C
Participants set forth in Section 3.10(a), agrees to issue documentary or
standby letters of credit (“U.S. Letters of Credit”) for the account of the U.S.
Borrower on any Business Day during the Revolving Commitment Period in such form
as may be approved from time to time by such U.S. Issuing Lender; provided, that
no U.S. Issuing Lender shall have any obligation to issue any U.S. Letter of
Credit if, after giving effect to such issuance, (i) the U.S. L/C Obligations
would exceed the U.S. L/C Sub Commitment or (ii) the aggregate amount of the
Available U.S. Revolving Commitments of all U.S. Revolving Lenders would be less
than zero. On the Second Restatement Date, the Existing Letters of Credit will
automatically, without any action on the part of any Person, be deemed to be
U.S. Letters of Credit issued hereunder for the account of the U.S. Borrower for
all purposes of this Agreement and the other Loan Documents. Each U.S. Letter of
Credit shall (i) be denominated in Dollars and (ii) expire no later than the
earlier of (x) the first anniversary of its date of issuance and (y) the date
which is five Business Days prior to the Revolving Termination Date; provided
that any U.S. Letter of Credit with a one year term may provide for the renewal
thereof for additional one year periods (which shall in no event extend beyond
the date referred to in clause (y) above).
          (b) Subject to the terms and conditions hereof, each Canadian Issuing
Lender, in reliance on the agreements of the Canadian L/C Participants set forth
in Section 3.10(d), agrees to issue documentary or standby letters of credit
(“Canadian Letters of Credit”) for the



--------------------------------------------------------------------------------



 



59

account of the Canadian Borrower on any Business Day during the Revolving
Commitment Period in such form as may be approved from time to time by such
Canadian Issuing Lender; provided, that no Canadian Issuing Lender shall have
any obligation to issue any Canadian Letter of Credit if, after giving effect to
such issuance, (i) the Canadian L/C Obligations would exceed the Canadian L/C
Sub Commitment or (ii) the aggregate amount of the Available Canadian Revolving
Commitments of all Canadian Revolving Lenders would be less than zero. Each
Canadian Letter of Credit shall (i) be denominated in Canadian Dollars or
Dollars and (ii) expire no later than the earlier of (x) the first anniversary
of its date of issuance and (y) the date which is five Business Days prior to
the Revolving Termination Date; provided that any Canadian Letter of Credit with
a one year term may provide for the renewal thereof for additional one year
periods (which shall in no event extend beyond the date referred to in clause
(y) above).
          (c) No Issuing Lender shall at any time be obligated to issue any
Letter of Credit hereunder if such issuance would conflict with, or cause the
Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law.
          3.8 Procedure for Issuance of Letter of Credit. (a) The U.S. Borrower
may from time to time request that the U.S. Issuing Lender issue a U.S. Letter
of Credit by delivering to the U.S. Issuing Lender, with a copy to the
Administrative Agent, at their addresses for notices specified herein, an
Application therefor, completed to the satisfaction of the U.S. Issuing Lender,
and such other certificates, documents and other papers and information as the
U.S. Issuing Lender may request. Upon receipt of any Application, the U.S.
Issuing Lender will notify the Administrative Agent of the amount, the
beneficiary and the requested expiration of the requested U.S. Letter of Credit,
and upon receipt of confirmation from the Administrative Agent that after giving
effect to the requested issuance, the Available U.S. Revolving Commitments would
not be less than zero, the U.S. Issuing Lender will process such Application and
the certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the U.S. Letter of Credit requested thereby (but in no event
shall the U.S. Issuing Lender be required to issue any U.S. Letter of Credit
earlier than three Business Days after its receipt of the Application therefor
and all such other certificates, documents and other papers and information
relating thereto) by issuing the original of such U.S. Letter of Credit to the
beneficiary thereof or as otherwise may be agreed to by the U.S. Issuing Lender
and the U.S. Borrower. The U.S. Issuing Lender shall furnish a copy of such U.S.
Letter of Credit to the U.S. Borrower (with a copy to the Administrative Agent)
promptly following the issuance thereof. The U.S. Issuing Lender shall promptly
furnish to the Administrative Agent, which shall in turn promptly furnish to the
U.S. Revolving Lenders, notice of the issuance of each U.S. Letter of Credit
(including the amount thereof).
          (b) The Canadian Borrower may from time to time request that the
Canadian Issuing Lender issue a Canadian Letter of Credit by delivering to the
Canadian Issuing Lender, with a copy to the Administrative Agent and the
Canadian Administrative Agent, at their addresses for notices specified herein,
an Application therefor, completed to the reasonable satisfaction of the
Canadian Issuing Lender, and such other certificates, documents and other papers
and information as the Canadian Issuing Lender may reasonably request. Upon
receipt of any such Application, the Canadian Issuing Lender will notify the
Canadian Administrative Agent of the amount, the beneficiary and the requested
expiration of the requested Canadian



--------------------------------------------------------------------------------



 



60

Letter of Credit, and upon receipt of confirmation from the Canadian
Administrative Agent that after giving effect to the requested issuance, the
Available Canadian Revolving Commitments would not be less than zero, the
Canadian Issuing Lender will process such Application and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall promptly issue
the Canadian Letter of Credit requested thereby by issuing the original of such
Canadian Letter of Credit to the beneficiary thereof or as otherwise may be
agreed to by the Canadian Issuing Lender and the Canadian Borrower (but in no
event shall the Canadian Issuing Lender be required to issue any Letter of
Credit earlier than three Business Days after its receipt of the Application
therefor and all such other certificates, documents and other papers and
information relating thereto). Promptly after issuance by the Canadian Issuing
Lender of a Canadian Letter of Credit, the Canadian Issuing Lender shall furnish
a copy of such Letter of Credit to the Canadian Borrower, the Administrative
Agent and the Canadian Administrative Agent. The Canadian Issuing Lender shall
promptly furnish to the Administrative Agent and the Canadian Administrative
Agent, which the Canadian Administrative Agent shall in turn promptly furnish to
the Canadian Revolving Lenders, notice of the issuance of each Canadian Letter
of Credit (including the amount thereof).
          3.9 Fees and Other Charges. (a) (i) The U.S. Borrower will pay a fee
on the aggregate drawable amount of all outstanding U.S. Letters of Credit at a
per annum rate equal to the Applicable Margin with respect to Eurodollar Loans
under the U.S. Revolving Facility, shared ratably among the U.S. Revolving
Lenders in accordance with their respective U.S. Revolving Credit Percentages,
and (ii) the Canadian Borrower will pay a fee on the aggregate drawable amount
of all outstanding Canadian Letters of Credit at a per annum rate equal to the
Applicable Margin with respect to Eurodollar Loans under the Canadian Revolving
Facility, shared ratably among the Canadian Revolving Lenders in accordance with
their respective Canadian Revolving Credit Percentages, and, in the case of each
of clauses (i) and (ii), payable quarterly in arrears on each L/C Fee Payment
Date after the applicable issuance date. In addition, the U.S. Borrower and the
Canadian Borrower, respectively, shall pay to the U.S. Issuing Lender and the
Canadian Issuing Lender, respectively, for its own account a fronting fee on the
undrawn and unexpired amount of each Letter of Credit as agreed by the
applicable Borrower and the applicable Issuing Lender, payable quarterly in
arrears on each L/C Fee Payment Date after the issuance date of a given Letter
of Credit.
          (b) In addition to the foregoing fees, the U.S. Borrower and the
Canadian Borrower, respectively, shall pay or reimburse the U.S. Issuing Lender
and the Canadian Issuing Lender, respectively, for such normal and customary
costs and expenses as are incurred or charged by the applicable Issuing Lender
in issuing, negotiating, effecting payment under, amending or otherwise
administering any Letter of Credit.
          3.10 L/C Participations. (a) The U.S. Issuing Lender irrevocably
agrees to grant and hereby grants to each U.S. L/C Participant, and, to induce
the U.S. Issuing Lender to issue U.S. Letters of Credit hereunder, each U.S. L/C
Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from the U.S. Issuing Lender, on the terms and conditions set forth
below, for such U.S. L/C Participant’s own account and risk an undivided
interest equal to such U.S. L/C Participant’s U.S. Revolving Credit Percentage
in the U.S. Issuing Lender’s obligations and rights under and in respect of each
U.S. Letter of Credit issued



--------------------------------------------------------------------------------



 



61

hereunder and the amount of each draft paid by the U.S. Issuing Lender
thereunder. Each U.S. L/C Participant unconditionally and irrevocably agrees
with the U.S. Issuing Lender that, if a draft is paid under any U.S. Letter of
Credit for which the U.S. Issuing Lender is not reimbursed in full by the U.S.
Borrower in accordance with the terms of this Agreement, such U.S. L/C
Participant shall pay to the Administrative Agent upon demand of the U.S.
Issuing Lender an amount equal to such U.S. L/C Participant’s U.S. Revolving
Credit Percentage of the amount of such draft, or any part thereof, that is not
so reimbursed. The Administrative Agent shall promptly forward such amounts to
the U.S. Issuing Lender.
          (b) If any amount required to be paid by any U.S. L/C Participant to
the Administrative Agent for the account of the U.S. Issuing Lender pursuant to
Section 3.10(a) in respect of any unreimbursed portion of any payment made by
the U.S. Issuing Lender under any U.S. Letter of Credit is paid to the
Administrative Agent for the account of the U.S. Issuing Lender within three
Business Days after the date such payment is due, such U.S. L/C Participant
shall pay to the Administrative Agent for the account of the U.S. Issuing Lender
on demand an amount equal to the product of (i) such amount, times (ii) the
daily average Federal Funds Effective Rate during the period from and including
the date such payment is required to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. If any such amount required to be paid by any U.S.
L/C Participant pursuant to Section 3.10(a) is not made available to the
Administrative Agent for the account of the U.S. Issuing Lender by such U.S. L/C
Participant within three Business Days after the date such payment is due, the
U.S. Issuing Lender shall be entitled to recover from such U.S. L/C Participant,
on demand, such amount with interest thereon calculated from such due date at
the rate per annum applicable to Base Rate Loans under the U.S. Revolving
Facility. A certificate of the U.S. Issuing Lender submitted to any U.S. L/C
Participant with respect to any amounts owing under this Section shall be
conclusive in the absence of manifest error.
          (c) Whenever, at any time after the U.S. Issuing Lender has made
payment under any U.S. Letter of Credit and has received from any U.S. L/C
Participant its pro rata share of such payment in accordance with
Section 3.10(a), the Administrative Agent or the U.S. Issuing Lender receives
any payment related to such U.S. Letter of Credit (whether directly from the
U.S. Borrower or otherwise, including proceeds of collateral applied thereto by
the U.S. Issuing Lender), or any payment of interest on account thereof, the
Administrative Agent or the U.S. Issuing Lender, as the case may be, will
distribute to such U.S. L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Administrative
Agent or the U.S. Issuing Lender, as the case may be, shall be required to be
returned by the Administrative Agent or the U.S. Issuing Lender, such U.S. L/C
Participant shall return to the Administrative Agent for the account of the U.S.
Issuing Lender the portion thereof previously distributed to it by the
Administrative Agent or the U.S. Issuing Lender, as the case may be.
          (d) The Canadian Issuing Lender irrevocably agrees to grant and hereby
grants to each Canadian L/C Participant, and, to induce the Canadian Issuing
Lender to issue Canadian Letters of Credit hereunder, each Canadian L/C
Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from the Canadian Issuing Lender, on the terms and conditions
hereinafter stated, for such Canadian L/C Participant’s own account and



--------------------------------------------------------------------------------



 



62

risk, an undivided interest equal to such Canadian L/C Participant’s Canadian
Revolving Credit Percentage in the Canadian Issuing Lender’s obligations and
rights under each Canadian Letter of Credit issued by the Canadian Issuing
Lender hereunder and the amount of each draft paid by the Canadian Issuing
Lender thereunder. Each Canadian L/C Participant unconditionally and irrevocably
agrees with the Canadian Issuing Lender that, if a draft is paid under any
Canadian Letter of Credit issued by the Canadian Issuing Lender for which the
Canadian Issuing Lender is not reimbursed in full by the Canadian Borrower in
accordance with the terms of this Agreement, such Canadian L/C Participant shall
pay to the Canadian Administrative Agent upon demand of the Canadian Issuing
Lender an amount in Canadian Dollars or Dollars, as applicable, equal to such
Canadian L/C Participant’s Canadian Revolving Credit Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed. The Canadian
Administrative Agent shall promptly forward such amounts to the Canadian Issuing
Lender.
          (e) If any amount required to be paid by any Canadian L/C Participant
to the Canadian Issuing Lender pursuant to Section 3.10(d) in respect of any
unreimbursed portion of any payment made by the Canadian Issuing Lender under
any Canadian Letter of Credit is paid to the Canadian Issuing Lender within
three Business Days after the date such payment is due, the Canadian Issuing
Lender shall so notify the Administrative Agent and the Canadian Administrative
Agent who shall promptly notify the Canadian L/C Participants and each such
Canadian L/C Participant shall pay to the Canadian Administrative Agent, for the
account of the Canadian Issuing Lender, on demand (and thereafter the Canadian
Administrative Agent shall promptly pay to the Canadian Issuing Lender) an
amount equal to the product of (i) such amount, times (ii) the daily average
interbank offered rate quoted by the Canadian Administrative Agent during the
period from and including the date such payment is required to the date on which
such payment is immediately available to the Canadian Issuing Lender, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. If any such amount required to
be paid by any Canadian L/C Participant pursuant to Section 3.10(d) is not made
available to the Canadian Administrative Agent, for the account of the Canadian
Issuing Lender, by such Canadian L/C Participant within three Business Days
after the date such payment is due, the Canadian Administrative Agent, on behalf
of the Canadian Issuing Lender, shall be entitled to recover from such Canadian
L/C Participant, on demand, such amount with interest thereon calculated from
such due date at the rate per annum applicable to Base Rate Loans under the
Canadian Revolving Facility for amounts due in Dollars and Canadian Prime Rate
Loans under the Canadian Revolving Facility for amounts due in Canadian Dollars.
A certificate of the Canadian Administrative Agent on behalf of the Canadian
Issuing Lender submitted to any Canadian L/C Participant with respect to any
such amounts owing under this Section shall be conclusive in the absence of
manifest error.
          (f) Whenever, at any time after the Canadian Issuing Lender has made
payment under any Canadian Letter of Credit and has received from the Canadian
Administrative Agent any Canadian L/C Participant’s pro rata share of such
payment in accordance with Section 3.10(d), the Canadian Issuing Lender receives
any payment related to such Canadian Letter of Credit (whether directly from the
Canadian Borrower or otherwise, including proceeds of collateral applied thereto
by the Canadian Issuing Lender), or any payment of interest on account thereof,
the Canadian Issuing Lender will distribute to the Canadian Administrative Agent
for the account of such Canadian L/C Participant (and thereafter, the Canadian
Administrative Agent will promptly distribute to such Canadian L/C Participant)
its



--------------------------------------------------------------------------------



 



63

pro rata share thereof; provided, however, that in the event that any such
payment received by the Canadian Issuing Lender shall be required to be returned
by the Canadian Issuing Lender, such Canadian L/C Participant shall return to
the Canadian Administrative Agent for the account of the Canadian Issuing Lender
the portion thereof previously distributed to it by the Canadian Issuing Lender
or the Canadian Administrative Agent, as the case may be.
          3.11 Reimbursement Obligation of the Borrowers. (a) The U.S. Borrower
agrees to reimburse the U.S. Issuing Lender, within one Business Day of the date
on which the U.S. Issuing Lender notifies Cedar Fair LP of the date and amount
of a draft presented under any U.S. Letter of Credit and paid by the U.S.
Issuing Lender in substantial conformity with the terms of such U.S. Letter of
Credit (as determined by the U.S. Issuing Lender in its reasonable discretion),
for the amount of (a) such draft so paid and (b) any taxes, fees, charges or
other costs or expenses incurred by the U.S. Issuing Lender in connection with
such payment (the amounts described in the foregoing clauses (a) and (b) in
respect of any drawing, collectively, the “Payment Amount”). Each such payment
shall be made to the U.S. Issuing Lender at its address for notices specified
herein in Dollars and in immediately available funds. Interest shall be payable
on the Payment Amount from the date of the applicable drawing until payment in
full at the rate set forth in (i) until the second Business Day following the
date of the applicable drawing, Section 4.5(b) and (ii) thereafter,
Section 4.5(f). Each drawing under any U.S. Letter of Credit shall (unless an
event of the type described in clause (i) or (ii) of Section 9(f) shall have
occurred and be continuing with respect to the U.S. Borrower, in which case the
procedures specified in Section 3.10 for funding by U.S. L/C Participants shall
apply) constitute a request by the U.S. Borrower to the Administrative Agent for
a borrowing pursuant to Section 3.2(a) of Base Rate Loans (or, at the option of
the Administrative Agent and the U.S. Swing Line Lender in their sole
discretion, a borrowing pursuant to Section 3.4(a) of U.S. Swing Line Loans) in
the amount of such drawing. The Borrowing Date with respect to such borrowing
shall be the first date on which a borrowing of U.S. Revolving Loans (or, if
applicable, U.S. Swing Line Loans) could be made, pursuant to Section 3.2(a)
(or, if applicable, Section 3.4(a)), if the Administrative Agent had received a
notice of such borrowing at the time the Administrative Agent receives notice
from the U.S. Issuing Lender of such drawing under such U.S. Letter of Credit.
All payments due from the U.S. Borrower hereunder in respect of U.S. Letters of
Credit (and U.S. Reimbursement Obligations in connection therewith) shall be
made in Dollars.
          (b) The Canadian Borrower agrees to reimburse the Canadian Issuing
Lender, within one Business Day of the date on which the Canadian Issuing Lender
notifies the Canadian Borrower of the date and amount of a draft presented under
any Canadian Letter of Credit and paid by the Canadian Issuing Lender in
substantial conformity with the terms of such Canadian Letter of Credit (as
determined by the Canadian Issuing Lender in its reasonable discretion), for the
amount of (a) such draft so paid and (b) any taxes, fees, charges or other costs
or expenses incurred by the Canadian Issuing Lender in connection with such
payment (the amounts described in the foregoing clauses (a) and (b) in respect
of any drawing, collectively, the “Canadian Payment Amount”). Each such payment
shall be made to the Canadian Issuing Lender at its address for notices
specified herein in Canadian Dollars or Dollars, as applicable (as determined in
accordance with the currency of such Canadian Letter of Credit), and in
immediately available funds. Interest shall be payable on the amount of each
Canadian Payment Amount from the date of the applicable drawing until payment in
full at the rate set forth in (i) until the second Business Day following the
date of the applicable drawing, Section 4.5(d) and



--------------------------------------------------------------------------------



 



64

(ii) thereafter, Section 4.5(f). Each drawing under any Canadian Letter of
Credit shall (unless an event of the type described in clause (i) or (ii) of
Section 9(f) shall have occurred and be continuing with respect to the Canadian
Borrower, in which case the procedures specified in Section 3.10 for funding by
L/C Participants shall apply) constitute a request by the Canadian Borrower to
the Canadian Administrative Agent for a borrowing pursuant to Section 3.2(b) of
Canadian Prime Rate Loans (or, at the option of the Canadian Administrative
Agent and the Canadian Swing Line Lender in their sole discretion, a borrowing
pursuant to Section 3.4(f) of Canadian Swing Line Loans) or Base Rate Loans, as
applicable, in the amount of such drawing. The Borrowing Date with respect to
such borrowing shall be the first date on which a borrowing of Canadian
Revolving Loans (or, if applicable, Canadian Swing Line Loans) could be made,
pursuant to Section 3.2(b) (or, if applicable, Section 3.4(f)), if the Canadian
Administrative Agent had received a notice of such borrowing at the time the
Canadian Administrative Agent received notice from the Canadian Issuing Lender
of such drawing under such Canadian Letter of Credit. All payments due from the
Canadian Borrower hereunder in respect of Canadian Letters of Credit (and
Canadian Reimbursement Obligations in connection therewith) shall be made in
Canadian Dollars or Dollars, as applicable (as determined in accordance with the
currency of such Letter of Credit).
          3.12 Obligations Absolute. The Borrowers’ obligations under
Section 3.11 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that either
Borrower may have or have had against any Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrowers also agree with each Issuing
Lender that no Issuing Lender shall be responsible for, and the Borrowers’
Reimbursement Obligations shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among either Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of either Borrower against any beneficiary of such Letter
of Credit or any such transferee. No Issuing Lender shall be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Issuing Lender. The Borrowers agree
that any action taken or omitted by any Issuing Lender under or in connection
with any Letter of Credit or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct and in accordance with the
standards of care specified in the Uniform Commercial Code of the State of New
York, shall be binding on the Borrowers and shall not result in any liability of
such Issuing Lender to the Borrowers.
          3.13 Letter of Credit Payments. If any draft shall be presented for
payment (a) under any U.S. Letter of Credit, the applicable U.S. Issuing Lender
shall promptly notify the U.S. Borrower of the date and amount thereof and
(b) under any Canadian Letter of Credit, the applicable Canadian Issuing Lender
shall promptly notify the Canadian Borrower of the date and amount thereof. The
responsibility of the Issuing Lenders to the Borrowers in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the



--------------------------------------------------------------------------------



 



65

documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.
          3.14 Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.
SECTION 4. GENERAL PROVISIONS APPLICABLE
TO LOANS AND LETTERS OF CREDIT
          4.1 Optional Prepayments. The Borrowers may at any time and from time
to time prepay the Loans (other than BA Loans but subject to
Section 3.2(c)(xi)), in whole or in part, without premium or penalty, upon
irrevocable notice delivered by Cedar Fair LP to the Administrative Agent (and,
with respect to the Canadian Revolving Loans and/or Canadian Term Loans, the
Canadian Administrative Agent) no later than 11:00 A.M., New York City time,
three Business Days prior thereto, in the case of Eurodollar Loans, and no later
than 11:00 A.M., New York City time, one Business Days prior thereto, in the
case of Base Rate Loans and Canadian Prime Rate Loans, which notice shall
specify the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans, Base Rate Loans or Canadian Prime Rate Loans (and whether the
prepayment is of U.S. Term Loans, Canadian Term Loans, U.S. Revolving Loans
and/or Canadian Revolving Loans); provided, that if a Eurodollar Loan is prepaid
on any day other than the last day of the Interest Period applicable thereto,
the applicable Borrower shall also pay any amounts owing pursuant to Section
4.11. Upon receipt of any such notice the Administrative Agent (or the Canadian
Administrative Agent, as applicable) shall promptly notify each relevant Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with (except in the
case of Revolving Loans that are Base Rate Loans, Canadian Prime Rate Loans, BA
Loans and Swing Line Loans) accrued interest to such date on the amount prepaid.
Partial prepayments of Term Loans and Revolving Loans shall be in an aggregate
principal amount of $1,000,000 or Cdn. $1,000,000 or a whole multiple thereof.
Partial prepayments of Swing Line Loans shall be in an aggregate principal
amount of $100,000 or Cdn. $100,000 or a whole multiple thereof.
          4.2 Mandatory Prepayments. (a) If any Capital Stock shall be issued by
Cedar Fair LP (other than Capital Stock issued to employees and officers of a
Group Member pursuant to an established compensation plan) or any capital
contribution is made to Cedar Fair LP (other than a capital contribution by any
Group Member), an amount equal to 50% of the Net Cash Proceeds thereof shall be
applied on the date of such issuance or contribution toward the prepayment of
the Term Loans and the Revolving Loans as set forth in Sections 4.2(e) and (f);
provided, however, that notwithstanding the foregoing an amount equal to 100% of
the first $250,000,000 of Net Cash Proceeds of any such issuance or contribution
received by Cedar Fair LP after the date of this Agreement shall be applied on
the date of such issuance or contribution toward the prepayment of the U.S. Term
Loans and thereafter towards the prepayment of the Canadian Term Loans and the
Revolving Loans as set forth in Sections 4.2(e) and (f).
          (b) If any Indebtedness (other than Excluded Indebtedness) shall be
issued or incurred by any Group Member, an amount equal to 100% of the Net Cash
Proceeds thereof



--------------------------------------------------------------------------------



 



66

shall be applied on the date of such issuance or incurrence toward the
prepayment of the Term Loans and the Revolving Loans as set forth in
Sections 4.2(e) and (f).
          (c) If any Group Member shall receive Net Cash Proceeds from any Asset
Sale or Recovery Event, unless a Reinvestment Notice shall have been delivered
by a Group Member within five Business Days of the receipt of such Net Cash
Proceeds, each applicable Borrower shall apply or cause to be applied such Net
Cash Proceeds to the prepayment or offer of prepayment of the Loans, as
applicable, as follows:
     (i) in the case of U.S. Loans, such Net Cash Proceeds shall be applied by
the U.S. Borrower on the tenth Business Day following receipt thereof toward the
prepayment of the U.S. Term Loans and the U.S. Revolving Loans in the amount and
in the manner set forth in Section 4.2(e); provided, that, notwithstanding the
foregoing, on each Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied toward the prepayment of the U.S. Term Loans and the Revolving
Loans in the amount and in the manner set forth in Section 4.2(e); and
     (ii) in the case of Canadian Loans, (A) such Net Cash Proceeds shall be
offered by the Canadian Borrower on the fifth Business Day following receipt
thereof by way of an offer in writing (a “Disposition Repayment Offer”) to the
Administrative Agent and the Canadian Administrative Agent to prepay, at a price
equal to 100% of the principal amount, the Canadian Term Loans in the amount and
in the manner specified in Section 4.2(e) and (B) if a Reinvestment Notice is
delivered within such five Business Day period in respect of an Asset Sale or
Recovery Event, the Canadian Borrower shall, on the Reinvestment Prepayment Date
in respect thereof, send the Administrative Agent and the Canadian
Administrative Agent a Disposition Repayment Offer to prepay, at a price equal
to 100% of the principal amount, the Canadian Term Loans in the amount and in
the manner specified in Section 4.2(e). The Canadian Term Lenders will have five
Business Days from the making of any such offer to accept such offer, and any
offer not accepted within such time period shall be deemed rejected. To the
extent such offer is so accepted by the Canadian Term Lenders or any of them,
such prepayment shall be made pro rata to the Canadian Term Lenders accepting
the offer on a date no later than ten Business Days after the date of such
offer. To the extent there remains any Net Cash Proceeds or Reinvestment
Prepayment Amount, as applicable, after paying the Canadian Term Lenders who
have accepted such offer, such excess shall be used to prepay the U.S. Term
Loans and the Revolving Loans in the amount and in the manner set forth in
Section 4.2(e). Failure to make the Disposition Repayment Offer or to make the
payments contemplated thereby shall constitute an Event of Default under this
Agreement. All payments made under this paragraph shall be made on a pro rata
basis to each Canadian Term Lender accepting such offer.
          Notwithstanding the foregoing, the provisions of this Section 4.2(c)
do not constitute a consent to the consummation of any Disposition not permitted
by Section 8.5.



--------------------------------------------------------------------------------



 



67

          (d) If, during any Distribution Suspension Period, there shall be
positive Available Cash Flow for (i) the fiscal quarter ending immediately prior
to the commencement of such Distribution Suspension Period or (ii) any fiscal
quarter ending during such Distribution Suspension Period (other than, in the
case of this clause (ii), any such fiscal quarter as to which the Distribution
Suspension Period has ended as of the first day of the fiscal quarter
immediately thereafter) (any such quarter under clauses (i) or (ii), a “Subject
Quarter”), the Borrowers shall, on the relevant Available Cash Flow Application
Date for each such Subject Quarter, apply an amount equal to 50% of positive
Available Cash Flow for the applicable Subject Quarter toward the prepayment of
the Term Loans and the Revolving Loans as set forth in Sections 4.2(e) and (f).
Each such prepayment shall, for each applicable Subject Quarter, be made on the
date (an “Available Cash Flow Application Date”) that would have been the
Quarterly Distribution Date for such Subject Quarter but for the fact that a
Distribution Suspension Period was applicable during such Subject Quarter
(taking into account any extension to the applicable Quarterly Distribution Date
in accordance with the conditions to such extension set forth in the definition
thereof).
          (e) Amounts to be applied in connection with prepayments of the Loans
made pursuant to Sections 4.2(a) and (b) shall be applied, first, to the
prepayment of U.S. Term Loans, second, to the prepayment of Canadian Term Loans,
third, to the prepayment of U.S. Revolving Loans and/or U.S. Swing Line Loans to
the extent outstanding, and fourth, to the prepayment of Canadian Revolving
Loans and/or Canadian Swing Line Loans to the extent outstanding. Amounts to be
applied in connection with prepayments of the Loans made pursuant to
Section 4.2(d) shall be applied, first, to the prepayment of the Term Loans
(except as otherwise expressly set forth herein, on a pro rata basis as between
the U.S. Term Loans and the Canadian Term Loans based on the aggregate principal
amount thereof then outstanding) and, second, to the prepayment of the Revolving
Loans and/or Swing Line Loans to the extent outstanding (except as otherwise
expressly set forth herein, on a pro rata basis based as between the U.S.
Revolving Loans and/or U.S. Swing Line Loans and the Canadian Revolving Loans
and/or Canadian Swing Line Loans based on the aggregate principal amount thereof
then outstanding). Amounts to be applied in connection with a Disposition
Repayment Offer or prepayment made pursuant to Section 4.2(c) shall be applied,
(i) in the case of Assets Sales or Recovery Events with respect to Canadian
Property, first, to the prepayment of Canadian Term Loans as set forth in
Section 4.2(c)(ii), second, to the prepayment of U.S. Term Loans, third, to the
prepayment of Canadian Revolving Loans and/or Canadian Swing Line Loans to the
extent outstanding, and fourth, to the prepayment of U.S. Revolving Loans and/or
Swing Line Loans to the extent outstanding; provided, that with respect to Asset
Sales or Recovery Events related to all or substantially all of the assets of
the Canadian Borrower or Canada’s Wonderland Company, the amounts to be applied
in connection with prepayments of the loans shall be applied first, to the
prepayment of Canadian Term Loans as set forth in Section 4.2(c)(ii), second, to
the prepayment of Canadian Revolving Loans and/or Canadian Swing Line Loans to
the extent outstanding (with a corresponding permanent reduction in and
termination of Canadian Revolving Commitments), third, to the prepayment of U.S.
Term Loans, and fourth, to the prepayment of U.S. Revolving Loans and/or U.S.
Swing Line Loans to the extent outstanding and (ii) in the case of Asset Sales
or Recovery Events with respect to any other Property, first, to the prepayment
of U.S. Term Loans, second, to the prepayment of Canadian Term Loans as set
forth in Section 4.2(c)(ii), third, to the prepayment of U.S. Revolving Loans
and/or Swing Line Loans to the extent outstanding, and fourth, to the prepayment
of Canadian Revolving Loans and/or Canadian Swing



--------------------------------------------------------------------------------



 



68

Line Loans to the extent outstanding. Subject to the foregoing, the application
of any prepayment pursuant to Section 4.2 shall be made, first, to Base Rate
Loans (on a pro rata basis, except as otherwise expressly set forth herein),
second to Canadian Prime Rate Loans (on a pro rata basis, except as otherwise
expressly set forth herein), third, to Eurodollar Loans (on a pro rata basis,
except as otherwise expressly set forth herein), and fourth to cash
collateralize B/A’s (on a pro rata basis, except as otherwise expressly set
forth herein). Any prepayment applied to the principal of the Term Loans
pursuant to Section 4.2 shall reduce proportionately the then remaining
principal installments due thereunder pursuant to Section 2.3. Each prepayment
of the Loans under Section 4.2 (except in the case of Revolving Loans that are
Base Rate Loans, Canadian Prime Rate Loans and Swing Line Loans) shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid.
          (f) Upon its receipt or deemed receipt of the proceeds of the U.S.
Term Loans, the U.S. Borrower, in accordance with its irrevocable voluntary
election delivered to the Administrative Agent in connection the refinancing of
the Existing U.S. Term Loans, shall apply a portion of such proceeds sufficient
to (i) refinance in full the Existing U.S. Term Loans, (ii) pay all accrued and
unpaid interest and fees, if any, on all Existing U.S. Term Loans held by
Existing U.S. Term Lenders that are not Continuing Lenders, (iii) pay to each
Existing U.S. Term Lender that is not a Continuing Lender all amounts then due
and owing as a result of the prepayment of such Existing U.S. Term Lender’s
Existing U.S. Term Loans and (iv) pay all other Obligations then due and owing
to the Existing U.S. Term Lenders, in their capacity as such, under the First
Restated Agreement. Upon its receipt or deemed receipt of the proceeds of the
Canadian Term Loans, the Canadian Borrower, in accordance with its irrevocable
voluntary election delivered to the Administrative Agent and the Canadian
Administrative Agent in connection the refinancing of the Existing Canadian Term
Loans, shall apply a portion of such proceeds sufficient to (i) refinance in
full the Existing Canadian Term Loans, (ii) pay all accrued and unpaid interest
and fees, if any, on all Existing Canadian Term Loans held by Existing Canadian
Term Lenders that are not Continuing Lenders, (iii) pay to each Existing
Canadian Term Lender that is not a Continuing Lender all amounts then due and
owing as a result of the prepayment of such Existing Canadian Term Lender’s
Existing Canadian Term Loans and (iv) pay all other Obligations then due and
owing to the Existing Canadian Term Lenders, in their capacity as such, under
the First Restated Credit Agreement.
          (g) Notwithstanding the foregoing, if the amount of any prepayment of
the Canadian Term Loans required to be made in accordance with Sections 4.2(a),
(b) or (d) during the term of the Canadian Term Facility, together with the
amount of any prepayments of the Canadian Term Loans required to be made as a
result of an Asset Sale consisting solely of an issuance of the Capital Stock of
a Subsidiary of Cedar Fair LP (in this paragraph, “Special Equity Prepayments”),
when added to other repayments previously made in accordance with
Sections 4.2(a), (b) or (d), Special Equity Prepayments and scheduled
installment payments made or to be made on the Canadian Term Loans in accordance
with Section 2.3, exceeds 25% of the sum of the principal amount of the Canadian
Term Loans as of the Second Restatement Date (after giving effect to
Sections 2.1 and 5.16), then the amount of such excess Net Cash Proceeds or
Available Cash Flow shall be applied toward the prepayment of U.S. Term Loans in
accordance with Section 4.2(e) to the extent any U.S. Term Loans are then
outstanding and, otherwise may be used for any other purpose (other than the
making of Restricted Payments) permitted by this Agreement; provided, however,
that upon the occurrence and during the



--------------------------------------------------------------------------------



 



69

continuation of any Event of Default, the Canadian Borrower shall be obligated
to prepay Canadian Term Loans to the extent provided in Sections 4.2(a), (b),
(c) and (d) without regard for this Section 4.2(g) because of such Event of
Default.
          (h) If at any time (i) the aggregate U.S. Revolving Extensions of
Credit of all U.S. Revolving Lenders exceed the U.S. Revolving Credit
Commitments of all U.S. Lenders, the U.S. Borrower shall immediately repay the
U.S. Revolving Loans and/or U.S. Swing Line Loans and/or terminate or cash
collateralize outstanding U.S. Letters of Credit in any such case, as and to the
extent necessary to ensure that the U.S. Revolving Extensions of Credit of each
U.S. Revolving Lender are less than or equal to the U.S. Revolving Commitments
of such U.S. Revolving Lender or (ii) the aggregate Canadian Revolving
Extensions of Credit of all Canadian Revolving Lenders exceed the Canadian
Revolving Credit Commitments of all Canadian Lenders (in the case of any
Canadian Revolving Extensions of Credit made in Canadian Dollars, valued at the
Dollar Equivalent of such Canadian Dollars as of the relevant date of
determination), the Canadian Borrower shall immediately repay the Canadian
Revolving Loans and/or Canadian Swing Line Loans and/or terminate or cash
collateralize outstanding Canadian Letters of Credit, in any such case, as and
to the extent necessary to ensure that the Canadian Revolving Extensions of
Credit of each Canadian Revolving Lender are less than or equal to the Canadian
Revolving Commitments of such Canadian Revolving Lender (in the case of any
Canadian Revolving Extensions of Credit made in Canadian Dollars, valued at the
Dollar Equivalent of such Canadian Dollars as of the relevant date of
determination).
          4.3 Conversion and Continuation Options. (a) Each of the U.S. Borrower
and the Canadian Borrower may elect from time to time to convert Eurodollar
Loans to Base Rate Loans, and the Canadian Borrower may elect to convert BA
Loans at the expiry of the relevant Interest Period to Canadian Prime Rate
Loans, by giving the Administrative Agent, and, with respect to Canadian Prime
Rate Loans, the Canadian Administrative Agent, at least two Business Days’ prior
irrevocable notice of such election, provided that any such conversion of
Eurodollar Loans and BA Loans may be made only on the last day of an Interest
Period with respect thereto. Each of the U.S. Borrower and the Canadian Borrower
may elect from time to time to convert Base Rate Loans to Eurodollar Loans, and
the Canadian Borrower may elect to convert Canadian Prime Rate Loans to BA
Loans, by giving the Administrative Agent, and, with respect to Canadian Prime
Rate Loans, the Canadian Administrative Agent, at least three Business Days’
prior irrevocable notice as to Eurodollar Loans, and two Business Days’ prior
irrevocable notice as to BA Loans, of such election (which notice shall specify
the length of the initial Interest Period therefor), provided that no Base Rate
Loan under a particular Facility may be converted into a Eurodollar Loan and no
Canadian Prime Rate Loan may be converted into a BA Loan (i) when any Event of
Default has occurred and is continuing and the Administrative Agent, the
Canadian Administrative Agent (in the case of the Canadian Facilities), or the
Majority Facility Lenders (in the case of the applicable Facility) have
determined in its or their sole discretion not to permit such conversions or
(ii) if the applicable Interest Period selected by the Borrower extends beyond
the Revolving Termination Date, in the case of any Revolving Loans, or the
applicable maturity date, in the case of the Term Loans. Upon receipt of any
such notice the Administrative Agent, or the Canadian Administrative Agent, as
applicable, shall promptly notify each relevant Lender thereof.



--------------------------------------------------------------------------------



 



70

          (b) Each of the U.S. Borrower and the Canadian Borrower may elect to
continue any Eurodollar Loan as such and the Canadian Borrower may elect to
continue any BA Loan as such upon the expiration of the then current Interest
Period with respect thereto by giving at least three Business Days’ prior
irrevocable notice as to Eurodollar Loans, and two Business Days’ prior
irrevocable notice as to BA Loans, to the Administrative Agent, and with respect
to the Canadian Facilities, the Canadian Administrative Agent, in accordance
with the applicable provisions of the term “Interest Period” set forth in
Section 1.1, of the length of the next Interest Period to be applicable to such
Loans, provided that no Eurodollar Loan or BA Loan under a particular Facility
may be continued as such (i) when any Event of Default has occurred and is
continuing and the Administrative Agent has or, with respect to the Canadian
Facilities, the Canadian Administrative Agent has, or the Majority Facility
Lenders in respect of such Facility have, determined in its or their sole
discretion not to permit such continuations or (ii) after the date that is one
month prior to the final scheduled termination or maturity date of such
Facility, and provided, further, that if the U.S. Borrower or the Canadian
Borrower, as applicable, shall fail to give any required notice as described
above in this paragraph (i) such Eurodollar Loans shall be continued for the
same Interest Period as the then expiring Interest Period as of the last day of
such then expiring Interest Period, except that if such continuation is not
permitted pursuant to the first proviso in this Section 4.3(b) such Loans shall
be repaid or (if not so repaid) converted automatically to Base Rate Loans and
(ii) the face amount of such BA Loan shall be repaid or (if not so repaid)
automatically converted to Canadian Prime Rate Loans, in each case on the last
day of such then expiring Interest Period. Upon receipt of any such notice the
Administrative Agent, or the Canadian Administrative Agent, as applicable, shall
promptly notify each relevant Lender thereof.
          (c) Neither the conversion nor the continuation of any Loan pursuant
to any provision of this Agreement (i) creates a new Loan or other obligation or
constitutes a novation of such Loan or (ii) constitutes or requires the
repayment and/or readvance of any principal amount of such Loan. Rather, such
conversion or continuation of any Loan merely constitutes a change in the manner
in which interest is calculated and payable on such Loan in accordance with the
interest rate options available under this Agreement.
          4.4 Limitations on Eurodollar Tranches. (a) Notwithstanding anything
to the contrary in this Agreement, all borrowings, conversions, continuations
and optional prepayments of Eurodollar Loans and all selections of Interest
Periods shall be in such amounts and be made pursuant to such elections so that,
(i) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $5,000,000
or a whole multiple of $1,000,000 in excess thereof and (ii) no more than ten
Eurodollar Tranches shall be outstanding at any one time.
          (b) Notwithstanding anything to the contrary in this Agreement, all
borrowings, conversions, continuations and optional prepayments of BA Loans and
all selections of Interest Periods shall be in such amounts and be made pursuant
to such elections so that (i) after giving effect thereto, the aggregate
principal amount of any BA Loan shall be equal to Cdn. $5,000,000 or a whole
multiple of Cdn. $1,000,000 in excess thereof and (ii) no more than six BA Loans
shall be outstanding at any one time.



--------------------------------------------------------------------------------



 



71

          4.5 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.
          (b) Each Base Rate Loan (other than a Canadian Revolving Loan) shall
bear interest for each day on which it is outstanding at a rate per annum equal
to the Base Rate in effect for such day plus the Applicable Margin in effect for
such day, and each Base Rate Loan that is a Canadian Revolving Loan shall bear
interest for each day on which it is outstanding at a rate per annum equal to
(i) for Canadian Revolving Loans denominated in Dollars, the U.S. Base Rate in
Canada in effect for such day plus the Applicable Margin in effect for such day
and (ii) for Canadian Revolving Loans denominated in Canadian Dollars, the
Canadian Prime Rate in effect for such day plus the Applicable Margin in effect
for such day.
          (c) Each U.S. Swing Line Loan shall bear interest for each day on
which it is outstanding in accordance with Section 3.3(a). Each Canadian Swing
Line Loan shall bear interest for each day on which it is outstanding in
accordance with Section 3.3(c).
          (d) Each Canadian Prime Rate Loan shall bear interest for each day on
which it is outstanding at a rate per annum equal to the Canadian Prime Rate in
effect for such day plus the Applicable Margin in effect for such day.
          (e) On the Borrowing Date in respect of a BA Loan, the Canadian
Borrower shall pay to the Canadian Administrative Agent for the benefit of the
Canadian Revolving Lenders the Acceptance Fee calculated on the face amount of
the applicable Bankers’ Acceptances at a rate per annum equal to the Applicable
Margin on the basis of the number of days in the Interest Period for the BA Loan
and a year of 365 days.
          (f) (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise) or an Event of Default exists under
Section 9(f), such overdue amounts or, in the case of such an Event of Default,
all outstanding Loans and Reimbursement Obligations (in either case, to the
extent legally permitted), shall bear interest at a rate per annum that is equal
to (x) in the case of the Loans, the rate that would otherwise be applicable
thereto pursuant to the foregoing provisions of this Section plus 2.00%, (y) in
the case of the U.S. Borrower’s Reimbursement Obligations, the rate applicable
to Base Rate Loans under the U.S. Revolving Facility plus 2.00%, or (z) in the
case of the Canadian Borrower’s Reimbursement Obligations, the rate applicable
to Canadian Prime Rate Loans under the Canadian Revolving Facility plus 2.00%,
and (ii) if all or a portion of any interest payable on any Loan or
Reimbursement Obligation or any commitment fee or other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the rate then applicable to (A) Base Rate Loans under the relevant Facility plus
2.00% for interest due in Dollars, and (B) Canadian Prime Rate Loans plus 2.00%
for interest due in Canadian Dollars (or, in the case of any such other amounts
that do not relate to a particular Facility, the rate then applicable to Base
Rate Loans under the U.S. Revolving Facility and/or the Canadian Revolving
Facility plus 2.00% for amounts due in Dollars and the rate then applicable to
Canadian Prime Rate Loans plus 2.00% for amounts due in Canadian Dollars), in
each case, with respect to clauses (i) and (ii) above,



--------------------------------------------------------------------------------



 



72

from the date of such non payment until such amount is paid in full (after as
well as before judgment).
          (g) Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (f) of this Section
shall be payable from time to time on demand.
          (h) If any provision of this Agreement or any of the other Loan
Documents would obligate any Loan Party to make any payment of interest with
respect to the Canadian Obligations or other amount payable to any Agent or any
Lender in an amount or calculated at a rate which would be prohibited by law or
would result in a receipt by such Agent or such Lender of interest with respect
to the Canadian Obligations at a criminal rate (as such terms are construed
under the Criminal Code (Canada)) then, notwithstanding such provision, such
amount or rates shall be deemed to have been adjusted with retroactive effect to
the maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law or so result in a receipt by such Agent or such Lender of
interest with respect to the Canadian Obligations at a criminal rate, such
adjustment to be effected, to the extent necessary, as follows: (1) first, by
reducing the amount or rates of interest required to be paid to the affected
Agent or the affected Lender under Section 4.5(f); and (2) thereafter, by
reducing any fees, commissions, premiums and other amounts required to be paid
to the affected Agent or the affected Lender which would constitute interest
with respect to the Canadian Obligations for purposes of Section 347 of the
Criminal Code (Canada). Notwithstanding the foregoing, and after giving effect
to all adjustments contemplated thereby, if any Agent or any Lender shall have
received an amount in excess of the maximum permitted by that section of the
Criminal Code (Canada), then the applicable Loan Party shall be entitled, by
notice in writing to the affected Agent or the affected Lender, to obtain
reimbursement from such Agent or such Lender in an amount equal to such excess,
and pending such reimbursement, such amount shall be deemed to be an amount
payable by such Agent or such Lender to the applicable Loan Party. Any amount or
rate of interest under the Canadian Obligations referred to in this
Section 4.5(h) shall be determined in accordance with generally accepted
actuarial practices and principles as an effective annual rate of interest over
the term that any Canadian Loans remain outstanding on the assumption that any
charges, fees or expenses that fall within the meaning of “interest” (as defined
in the Criminal Code (Canada)) shall, if they relate to a specific period of
time, be pro rated over that period of time and otherwise be pro rated over the
period from the Second Restatement Date to the applicable maturity date
therefor, and, in the event of a dispute, a certificate of a Fellow of the
Canadian Institute of Actuaries appointed by the Administrative Agent and the
Canadian Administrative Agent shall be conclusive for the purposes of such
determination.
          (i) For purposes of disclosure pursuant to the Interest Act (Canada),
the annual rates of interest or fees to which the rates of interest or fees
provided in this Agreement and the other Loan Documents (and stated herein or
therein, as applicable, to be computed on the basis of a 360 day year or any
other period of time less than a calendar year) are equivalent to the rates so
determined multiplied by the actual number of days in the applicable calendar
year and divided by 360 or such other period of time, respectively.
          4.6 Computation of Interest and Fees. (a) Interest, fees and
commissions payable pursuant hereto shall be calculated on the basis of a
360 day year for the actual days



--------------------------------------------------------------------------------



 



73

elapsed, except that, with respect to (i) Base Rate Loans the rate of interest
on which is calculated on the basis of the Prime Rate, (ii) Base Rate Loans the
rate of interest on which is calculated on the basis of the U.S. Base Rate in
Canada, (iii) Canadian Prime Rate Loans the rate of interest on which is
calculated on the basis of the Canadian Prime Rate and (iv) BA Loans, the
interest thereon shall be calculated on the basis of a 365 (or, except in the
case of BA Loans, 366 , as the case may be) day year for the actual days
elapsed. The Administrative Agent or, with respect to the Canadian Facilities,
the Canadian Administrative Agent shall as soon as practicable notify the
applicable Borrower and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate, Canadian Prime Rate or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective. The Administrative Agent or, with respect
to the Canadian Facilities, the Canadian Administrative Agent shall as soon as
practicable notify the applicable Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.
          (b) Each determination of an interest rate by the Administrative Agent
or, with respect to the Canadian Facilities (and including the Discount Rate),
the Canadian Administrative Agent, pursuant to any provision of this Agreement
shall be conclusive and binding on the Borrowers and the Lenders in the absence
of manifest error. The Administrative Agent or the Canadian Administrative
Agent, as applicable, shall, at the request of Cedar Fair LP, deliver to Cedar
Fair LP a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 4.6(a).
          4.7 Inability to Determine Interest Rate. If prior to the first day of
any Interest Period:
      (a) the Administrative Agent or, with respect to the Canadian Facilities,
the Canadian Administrative Agent, shall have determined (which determination
shall be conclusive and binding upon the Borrowers) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
      (b) the Administrative Agent or, with respect to the Canadian Facilities,
the Canadian Administrative Agent, shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period, the Administrative Agent or, with respect to the Canadian Facilities,
the Canadian Administrative Agent, shall give telecopy or telephonic notice
thereof to the applicable Borrower and the relevant Lenders as soon as
practicable thereafter. If such notice is given (x) any Eurodollar Loans under
the relevant Facility requested to be made on the first day of such Interest
Period shall be made as Base Rate Loans, (y) any Loans under the relevant
Facility that were to have been converted on the first day of such Interest
Period to Eurodollar Loans shall be continued as Base Rate Loans and (z) any
outstanding Eurodollar Loans under the relevant Facility shall be converted, on
the last day of the then current Interest Period, to Base Rate Loans. Until such
notice has been withdrawn by the Administrative Agent or the Canadian





--------------------------------------------------------------------------------



 



74
Administrative Agent, as applicable, no further Eurodollar Loans under the
relevant Facility shall be made or continued as such, nor shall the Borrowers
have the right to convert Loans under the relevant Facility to Eurodollar Loans.
          4.8 Pro Rata Treatment and Payments. (a) Except as otherwise expressly
set forth herein, each borrowing by a Borrower from the Lenders hereunder, each
payment by a Borrower on account of any Acceptance Fee, commitment fee or Letter
of Credit fee, and any reduction of the Commitments of the Lenders, shall be
made pro rata according to the respective outstanding U.S. Term Credit
Percentages, Canadian Term Credit Percentages, U.S. Revolving Credit
Percentages, or Canadian Revolving Credit Percentages, as the case may be, of
the relevant Lenders.
          (b) Except as otherwise expressly set forth herein, (including
Section 2.3, 4.2(a), 4.2(c)(ii) or 4.2(f)), each payment (including each
prepayment) by the Borrowers on account of principal of and interest on the
Canadian Term Loans and the U.S. Term Loans shall be made pro rata according to
the respective outstanding principal amounts of such Term Loans then held by the
respective Term Lenders. The amount of each principal prepayment of the Term
Loans shall be applied to reduce the then remaining installments of the Term
Loans pro rata based upon the then remaining principal amount thereof. Amounts
repaid or prepaid on account of the Term Loans may not be reborrowed.
          (c) Each payment (including each prepayment) by the Borrowers on
account of principal of and interest on the Canadian Revolving Loans and the
U.S. Revolving Loans shall be made pro rata according to the respective
outstanding principal amounts of such, as the case may be, Canadian Revolving
Loans or U.S. Revolving Loans then held by, as the case may be, the respective
Canadian Revolving Lenders or U.S. Revolving Lenders.
          (d) All payments (including prepayments) to be made by either Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim. All payments (including prepayments) to
be made by the U.S. Borrower hereunder with respect to the U.S. Facilities
whether on account of principal, interest, fees or otherwise shall be made prior
to 12:00 Noon, New York City time, on the due date thereof to the Administrative
Agent, for the account of the applicable Lenders, at the Funding Office, in
Dollars and in immediately available funds. Any payment made by the U.S.
Borrower after 12:00 Noon, New York City time, on any Business Day shall be
deemed to have been made on the next following Business Day. The Administrative
Agent shall distribute such payments to the applicable Lenders promptly upon
receipt in like funds as received. All payments (including prepayments) to be
made by the Canadian Borrower hereunder with respect to the Canadian Facilities,
whether on account of principal, interest, fees or otherwise, shall be made
prior to 12:00 Noon, Toronto time, on the due date thereof to the Canadian
Administrative Agent, for the account of the relevant Lenders, at the Canadian
Payment Office, in Canadian Dollars or Dollars (as applicable) and in
immediately available funds. Any payment made by the Canadian Borrower after
12:00 Noon, Toronto time, on any Business Day shall be deemed to have been made
on the next following Business Day. The Canadian Administrative Agent shall
distribute such payments to the relevant Canadian Lenders promptly upon receipt
in like funds as received. If any payment hereunder (other than payments on the
Eurodollar Loans and BA Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to



--------------------------------------------------------------------------------



 



75

the next succeeding Business Day. If any payment on a Eurodollar Loan becomes
due and payable on a day other than a Business Day, the maturity thereof shall
be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day. In
the case of any extension of any payment of principal pursuant to the preceding
two sentences, interest thereon shall be payable at the then applicable rate
during such extension. If any payment on a BA Loan becomes due and payable on a
day other than a Business Day, such payment shall be made on the immediately
preceding Business Day.
          (e) Other than with respect to the Canadian Term Loan, unless the
Administrative Agent or the Canadian Administrative Agent, as applicable, shall
have been notified in writing by any Lender prior to a borrowing that such
Lender will not make the amount that would constitute its share of such
borrowing available to the Administrative Agent or the Canadian Administrative
Agent, as applicable, the Administrative Agent or the Canadian Administrative
Agent, as applicable, may assume that such Lender is making such amount
available to the Administrative Agent or the Canadian Administrative Agent, as
applicable, and the Administrative Agent or the Canadian Administrative Agent,
as applicable, may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. If such amount is not made available
to the Administrative Agent or the Canadian Administrative Agent, as applicable,
by the required time on the Borrowing Date therefor, such Lender shall pay to
the Administrative Agent or the Canadian Administrative Agent, as applicable, on
demand, such amount with interest thereon at a rate equal to the greater of
(i) the Federal Funds Effective Rate for amounts in Dollars and the interbank
offered rate quoted by the Canadian Administrative Agent for amounts in Canadian
Dollars and (ii) a rate determined by the Administrative Agent or, with respect
to the Canadian Facilities, the Canadian Administrative Agent in accordance with
banking industry rules on interbank compensation for the period until such
Lender makes such amount immediately available to the Administrative Agent or
the Canadian Administrative Agent, as applicable. A certificate of the
Administrative Agent or the Canadian Administrative Agent, as applicable,
submitted to any Lender with respect to any amounts owing under this paragraph
shall be conclusive in the absence of manifest error. If such Lender’s share of
such borrowing is not made available to the Administrative Agent or the Canadian
Administrative Agent, as applicable, by such Lender within three Business Days
of such Borrowing Date, the Administrative Agent or the Canadian Administrative
Agent, as applicable, shall also be entitled to recover such amount with
interest thereon at the rate per annum applicable to Base Rate Loans under the
relevant Facility, on demand, from the applicable Borrower.
          (f) Unless the Administrative Agent or the Canadian Administrative
Agent, as applicable, shall have been notified in writing by either Borrower
prior to the date of any payment due to be made by either Borrower hereunder
that such Borrower will not make such payment to the Administrative Agent or the
Canadian Administrative Agent, as applicable, the Administrative Agent or the
Canadian Administrative Agent, as applicable, may assume that such Borrower is
making such payment, and the Administrative Agent or the Canadian Administrative
Agent, as applicable, may, but shall not be required to, in reliance upon such
assumption, make available to the Lenders their respective pro rata shares of a
corresponding amount. If such payment is not made to the Administrative Agent or
the Canadian Administrative Agent, as applicable, by the applicable Borrower
within three Business Days



--------------------------------------------------------------------------------



 



76

after such due date, the Administrative Agent or the Canadian Administrative
Agent, as applicable, shall be entitled to recover, on demand, from each Lender
to which any amount which was made available pursuant to the preceding sentence,
such amount with interest thereon at the rate per annum equal to the daily
average Federal Funds Effective Rate for amounts in Dollars and the interbank
offered rate quoted by the Canadian Administrative Agent for amounts in Canadian
Dollars. Nothing herein shall be deemed to limit the rights of the
Administrative Agent, the Canadian Administrative Agent or any Lender against
the Borrowers.
          4.9 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
     (i) shall subject any Lender to any tax (or any increase in tax) of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any
Application or any Eurodollar Loan or any BA Loan made by it, or change the
basis of taxation of payments to such Lender in respect thereof (except for Non
Excluded Taxes covered by Section 4.10 or changes in the rate of tax on the
overall net income or capital of such Lender);
     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or
     (iii) shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or BA Loans or issuing or
participating in Letters of Credit, or to reduce any amount receivable hereunder
in respect thereof, then, in any such case, the applicable Borrower shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable. If
any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify Cedar Fair LP (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.
          (b) If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any Person
controlling such Lender with any request or directive regarding capital adequacy
(whether or not having the force of law) from any Governmental Authority made
subsequent to the date hereof shall have the effect of reducing the rate of
return on such Lender’s or such Person’s capital as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender or such Person could have achieved but for such
adoption, change or compliance (taking into consideration such Lender’s or such
Person’s policies with respect to capital adequacy) by an



--------------------------------------------------------------------------------



 



77

amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to Cedar Fair LP (with a copy to the Administrative
Agent) of a written request therefor, the applicable Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Person for such reduction.
          (c) A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender to Cedar Fair LP (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section, the Borrowers shall
not be required to compensate a Lender pursuant to this Section for any amounts
incurred more than six months prior to the date that such Lender notifies Cedar
Fair LP of such Lender’s intention to claim compensation therefor; provided
that, if the circumstances giving rise to such claim have a retroactive effect,
then such six month period shall be extended to include the period of such
retroactive effect. The obligations of the Borrowers pursuant to this Section
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.
          4.10 Taxes. (a) All payments made under the Loan Documents shall,
except to the extent required by applicable law, be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority (“Taxes”), excluding net income taxes,
capital taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on any Agent or any Lender as a result of a present or former connection between
such Agent or such Lender and the jurisdiction of the Governmental Authority
imposing such tax or any political subdivision or taxing authority thereof or
therein (other than any such connection arising solely from such Agent or such
Lender having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any other Loan Document). If any
such non excluded Taxes (“Non Excluded Taxes”) or Other Taxes are required to be
withheld or deducted from or are otherwise imposed on any amounts payable to any
Agent or any Lender hereunder, the amounts so payable to such Agent or such
Lender shall be increased to the extent necessary to yield to such Agent or such
Lender (after payment of all Non Excluded Taxes and Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement, provided, however, that the Borrowers shall not be required to
increase any such amounts payable to any Lender with respect to any Non Excluded
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (d), (e) or (f) of this Section or (ii) that are
United States federal withholding taxes imposed on amounts payable to such
Lender at the time such Lender becomes a party to this Agreement, except to the
extent that such Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrowers with respect to
such Non Excluded Taxes pursuant to this paragraph, and provided, further, that
subject to Sections 4.12 and 4.13, the Canadian Borrower shall not be required
to increase any amounts payable to a Canadian Revolving Lender in respect of
Canadian federal non resident withholding taxes imposed on amounts payable to
the Canadian Revolving Lender, except to the extent (A) such taxes are imposed
on a Qualifying Canadian Lender by virtue of a change in law that occurs after
the First Restatement Date, or (B) the Canadian Revolving Lender is not a
Qualifying Canadian Lender but is an Assignee or Participant to whom an
assignment was made or a participation was sold



--------------------------------------------------------------------------------



 



78

either with the Canadian Borrower’s or Cedar Fair LP’s prior written consent or
after the occurrence and during the continuance of an Event of Default.
          (b) In addition, the Borrowers shall pay any Non Excluded Taxes and
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
          (c) Whenever any Taxes are payable or to be remitted with respect to
any payments under the Loan Documents by either Borrower, as promptly as
possible thereafter such Borrower shall send to each of the Administrative Agent
and the Canadian Administrative Agent for its own account or for the account of
the relevant Agent or Lender, as the case may be, a certified copy of an
original official receipt (or other documentary evidence of payment or
remittance that is reasonably satisfactory to the Administrative Agent and the
Canadian Administrative Agent) showing payment or remittance thereof. If the
applicable Borrower fails to withhold, pay or remit any Non Excluded Taxes or
Other Taxes when due to the appropriate taxing authority or fail to remit to the
Administrative Agent and the Canadian Administrative Agent the required receipts
or other required documentary evidence, such Borrower shall indemnify, on an
after tax basis, the Agents and the Lenders for any taxes, interest or penalties
that may be payable by any Agent or any Lender as a result of any such failure
whether or not such amounts are correctly or legally asserted.
          (d) Each Lender (or Transferee), that is not a “U.S. Person” as
defined in Section 7701(a)(30) of the Code (a “Foreign Lender”) shall deliver,
in the case of a U.S. Lender, to Cedar Fair LP and the Administrative Agent and,
in the case of a Canadian Lender, to Cedar Fair LP and the Canadian
Administrative Agent (or, in the case of a Participant, to the Lender from which
the related participation shall have been purchased) two original copies of
either U.S. Internal Revenue Service Form W 8BEN, Form W 8ECI or Form W 8IMY
(together with any required attachments), or, in the case of a Foreign Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, a statement
substantially in the form of Exhibit F and a Form W 8BEN, or any subsequent
versions thereof or successors thereto, in each case, properly completed and
duly executed by such Foreign Lender claiming complete exemption from, or a
reduced rate of, U.S. federal withholding tax on all payments by the Borrowers
under this Agreement and the other Loan Documents. Such forms shall be delivered
by each Foreign Lender on or before the date it becomes a party to this
Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation). In addition, each Foreign
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Foreign Lender. Each Foreign Lender shall
promptly notify Cedar Fair LP and the Administrative Agent (or, in the case of a
Canadian Lender, the Canadian Administrative Agent) at any time it determines
that it is no longer in a position to provide any previously delivered forms or
certificate (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other provision of this
paragraph, a Foreign Lender shall not be required to deliver any form pursuant
to this paragraph that such Foreign Lender is not legally able to deliver.
          (e) Each Lender (or Transferee) that is not a Foreign Lender (a “Non
Foreign Lender”) shall deliver, in the case of a U.S. Lender, to Cedar Fair LP
and the Administrative Agent and, in the case of a Canadian Lender, to Cedar
Fair LP and to the Canadian



--------------------------------------------------------------------------------



 



79

Administrative Agent (or, in the case of a Participant, to the Lender from which
the related participation shall have been purchased) two original copies of U.S.
Internal Revenue Service Form W 9, or any subsequent version thereof or
successors thereto, properly completed and duly executed by such Non Foreign
Lender. Such forms shall be delivered by each Non Foreign Lender on or before
the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation). In addition, each Non Foreign Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non Foreign Lender. Each Non Foreign Lender shall promptly notify Cedar
Fair LP and the Administrative Agent (or, in the case of a Canadian Lender, the
Canadian Administrative Agent) at any time it determines that it is no longer in
a position to provide any previously delivered form (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non Foreign Lender
shall not be required to deliver any form pursuant to this paragraph that such
Non Foreign Lender is not legally able to deliver.
          (f) At the reasonable request of Cedar Fair LP, a Lender that is
entitled to an exemption from or reduction of non U.S. withholding tax under the
law of the jurisdiction in which the Borrowers are located, or any treaty to
which such jurisdiction is a party, with respect to payments under this
Agreement shall deliver to Cedar Fair LP (with a copy to the relevant Agent), at
the time or times prescribed by applicable law, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate, provided that such Lender
is legally entitled to complete, execute and deliver such documentation and in
such Lender’s judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.
          (g) If any Agent or any Lender determines, in its sole discretion,
that it has received a refund of any Non Excluded Taxes or Other Taxes as to
which it has been indemnified by the Borrowers or with respect to which the
Borrowers have paid additional amounts pursuant to this Section 4.10, it shall
pay over such refund to the Borrowers, or either of them (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrowers under
this Section 4.10 with respect to the Non Excluded Taxes or Other Taxes giving
rise to such refund), net of all out of pocket expenses of such Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrowers, upon the request of such Agent or such Lender, agree to repay the
amount paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Agent or such Lender in
the event such Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require any
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrowers or any other
Person.
          (h) As used herein, “Qualifying Canadian Lender” means a Person that
becomes a Canadian Swing Line Lender or a Canadian Revolving Lender at a time
when no Event of Default has occurred and is continuing and that is either
(i) not a non resident of Canada within the meaning of the Income Tax Act
(Canada) or (ii) an “authorized foreign bank” that is entering into this
Agreement or acquiring a participation hereunder and receiving all payments



--------------------------------------------------------------------------------



 



80

hereunder or under any such participation in respect of its “Canadian banking
business” as both such terms are defined for the purposes of the Income Tax Act
(Canada).
          (i) The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
          4.11 Indemnity . Each Borrower agrees to indemnify each Lender and to
hold each Lender harmless from any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by such Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans (or, in the case of the
Canadian Borrower, a BA Loan) after such Borrower has given a notice requesting
the same in accordance with the provisions of this Agreement, (b) default by
such Borrower in making any prepayment of or conversion from Eurodollar Loans
(or, in the case of the Canadian Borrower, a BA Loan) after such Borrower has
given a notice thereof in accordance with the provisions of this Agreement or
(c) the making of a prepayment of Eurodollar Loans by such Borrower on a day
that is not the last day of an Interest Period with respect thereto. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the London interbank
eurodollar market (in the case of Eurodollar Loans) or the Canadian money
markets (in the case of BA Loans). A certificate as to any amounts payable
pursuant to this Section submitted to Cedar Fair LP (with a copy to the
Administrative Agent) by any Lender shall be conclusive in the absence of
manifest error. This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.
          4.12 Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 4.9 or 4.10(a)
with respect to such Lender, it will, if requested by Cedar Fair LP, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrowers or the rights of any Lender
pursuant to Section 4.9 or 4.10(a).
          4.13 Replacement of Lenders. The Borrowers shall be permitted to
replace any Lender that (a) requests reimbursement for amounts owing pursuant to
Section 4.9 or 4.10(a) or (b) defaults in its obligation to make Loans
hereunder, with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 4.12 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 4.9 or 4.10(a),



--------------------------------------------------------------------------------



 



81

(iv) the replacement financial institution shall purchase, at par, all Loans and
other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the applicable Borrower shall be liable to such replaced Lender
under Section 4.11 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent, (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 11.6 (provided that the applicable Borrower shall be obligated to pay
the registration and processing fee referred to therein), (viii) until such time
as such replacement shall be consummated, the applicable Borrower shall pay all
additional amounts (if any) required pursuant to Section 4.9 or 4.10(a), as the
case may be, and (ix) any such replacement shall not be deemed to be a waiver of
any rights that the Borrowers, the Administrative Agent or any other Lender
shall have against the replaced Lender.
          4.14 Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing Indebtedness of the
Borrowers to such Lender resulting from each Loan of such Lender from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement.
          (b) The Administrative Agent, on behalf of the U.S. Borrower, and the
Canadian Administrative Agent, on behalf of the Canadian Borrower, shall
maintain the Register pursuant to Section 11.6(b), and a sub account therein for
each Lender, in which shall be recorded (i) the amount of each Loan made
hereunder and any Note evidencing such Loan, the Type of such Loan and each
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the U.S. Borrower or the
Canadian Borrower, as applicable, to each Lender hereunder and (iii) both the
amount of any sum received by the Administrative Agent hereunder from the U.S.
Borrower, or by the Canadian Administrative Agent from the Canadian Borrower,
and each Lender’s share thereof.
          (c) The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 4.14(a) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the U.S. Borrower or the Canadian Borrower therein recorded;
provided, however, that the failure of any Lender, the Administrative Agent or
the Canadian Administrative Agent to maintain the Register or any such account,
or any error therein, shall not in any manner affect the obligation of the U.S.
Borrower or the Canadian Borrower, as applicable, to repay (with applicable
interest) the Loans made to the U.S. Borrower or the Canadian Borrower by such
Lender in accordance with the terms of this Agreement.
          (d) Each of the U.S. Borrower and the Canadian Borrower agrees that,
upon the request to the Administrative Agent or the Canadian Administrative
Agent by any Lender, such Borrower will promptly execute and deliver to such
Lender a promissory note of such Borrower, evidencing any U.S. Term Loans,
Canadian Term Loans, U.S. Revolving Loans, Canadian Revolving Loans, U.S. Swing
Line Loans or Canadian Swing Line Loans, as the case may be, of such Lender,
substantially in the forms of Exhibit G 1, G 2, G 3, G 4, G 5 or G 6,
respectively (a “U.S. Term Note”, “Canadian Term Note”, “U.S. Revolving Note”,
“Canadian



--------------------------------------------------------------------------------



 



82

Revolving Note”, “U.S. Swing Line Note” or “Canadian Swing Line Note”,
respectively and each individually, a “Note”), with appropriate insertions as to
date and principal amount.
          4.15 Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans or BA Loans as contemplated by this Agreement, (a) the
commitment of such Lender hereunder to make (i) Eurodollar Loans, continue
Eurodollar Loans as such and convert Base Rate Loans to Eurodollar Loans or
(ii) BA Loans, continue BA Loans as such and convert Canadian Prime Rate Loans
to BA Loans shall forthwith be canceled and (b) such Lender’s Loans then
outstanding as Eurodollar Loans or BA Loans, as the case may be, if any, shall
be converted automatically to Base Rate Loans or Canadian Prime Rate Loans,
respectively, on the respective last days of the then current Interest Periods
with respect to such Loans or within such earlier period as required by law. If
any such conversion of a Eurodollar Loan occurs on a day which is not the last
day of the then current Interest Period with respect thereto, the Borrowers
shall pay to such Lender such amounts, if any, as may be required pursuant to
Section 4.11.
SECTION 5. REPRESENTATIONS AND WARRANTIES
          To induce the Agents and the Lenders to enter into this Agreement and
to make the Loans and issue or participate in the Letters of Credit, each
Borrower hereby represents and warrants to each Agent and each Lender that:
          5.1 Financial Condition. (a) The unaudited pro forma consolidated
balance sheet of Cedar Fair LP and its consolidated Subsidiaries as at the last
day of Fiscal Q2 2006 (including the notes thereto) (the “Pro Forma Balance
Sheet”), copies of which were furnished to the Administrative Agent and the
Syndication Agent, prior to the First Restatement Date, was prepared giving
effect (as if such events had occurred on such date) to (i) the consummation of
the Transaction (as defined in the First Restated Credit Agreement), (ii) the
Loans made on the Original Closing Date and the Loans made on the First
Restatement Date and, in each case, the use of proceeds thereof and (iii) the
payment of fees and expenses in connection with the foregoing. The Pro Forma
Balance Sheet was prepared based on the best information reasonably available to
Cedar Fair LP as of the date of delivery thereof, and, subject to the
uncertainties that are typically inherent in such a projection, presents fairly
on a pro forma basis the estimated financial position of Cedar Fair LP and its
consolidated Subsidiaries as at the last day of Fiscal Q2 2006, assuming that
the events specified in the preceding sentence had actually occurred at such
date.
          (b) The audited consolidated balance sheets of Cedar Fair LP and its
Subsidiaries and the Target and its Subsidiaries as at December 31, 2003,
December 31, 2004 and December 31, 2005, and the related consolidated statements
of income and of cash flows for the fiscal years ended on such dates, reported
on by and accompanied by an unqualified report from Deloitte and Touche LLP
(with respect to Cedar Fair LP and its Subsidiaries) or PricewaterhouseCoopers
(with respect to the Target and its Subsidiaries), present fairly the
consolidated financial condition of Cedar Fair LP and its Subsidiaries and, to
the knowledge of either Borrower, the Target and its Subsidiaries, as
applicable, as at such date, and the consolidated results of its operations and
its consolidated cash flows for the respective fiscal



--------------------------------------------------------------------------------



 



83

years then ended. The unaudited consolidated balance sheet of Cedar Fair LP and
its Subsidiaries and the Target and its Subsidiaries as at the last day of
Fiscal Q2 2006, and the related unaudited consolidated statements of income and
cash flows for the three month period ended on such date, present fairly the
consolidated financial condition of Cedar Fair LP and its Subsidiaries and, to
the knowledge of either Borrower, the Target and its Subsidiaries, as
applicable, as at such date, and the consolidated results of its operations and
its consolidated cash flows for the three month period then ended (subject to
normal year end audit adjustments). All such financial statements of Cedar Fair
LP and its Subsidiaries and, to the knowledge of either Borrower, of the Target
and its Subsidiaries, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein). No Group Member has any material Guarantee Obligations,
contingent liabilities and liabilities for taxes, or any long term leases or
unusual forward or long term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives that are not reflected in the most recent financial statements
referred to in this paragraph, other than the Specified Hedge Agreements with
KeyBank National Association described in the definition of “Specified Hedge
Agreement” and any other Specified Hedge Agreement entered into in accordance
with the terms hereof. During the period from December 31, 2005 to and including
the date hereof there has been no Disposition by either Borrower or any of its
Subsidiaries or, to the knowledge of either Borrower, the Target or any of its
Subsidiaries of any material part of its business or property.
          5.2 No Change. Since December 31, 2005, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.
          5.3 Corporate Existence; Compliance with Law. Each Group Member (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation (or otherwise qualified as required by any
applicable Requirement of Law) and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, except to the extent that the
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect and (d) is in compliance with all Requirements
of Law, except to the extent that the failure to comply therewith could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.
          5.4 Power; Authorization; Enforceable Obligations. Each Loan Party has
the power and authority, and the legal right, to make, deliver and perform the
Loan Documents to which it is a party and, in the case of the Borrowers, to
obtain extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrowers, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the Transaction and the extensions of credit hereunder or
with the execution, delivery, performance, validity or enforceability of this
Agreement or any of the Loan Documents, except (i) consents,



--------------------------------------------------------------------------------



 



84

authorizations, filings and notices described in Schedule 5.4, which consents,
authorizations, filings and notices have been obtained or made and are in full
force and effect and (ii) the filings referred to in Section 5.19. Each Loan
Document has been duly executed and delivered on behalf of each Loan Party party
thereto. This Agreement constitutes, and each other Loan Document upon execution
will constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
          5.5 No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of any Group Member and will
not result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any Requirement of Law or
any such Contractual Obligation (other than the Liens created by the Security
Documents). No Requirement of Law or Contractual Obligation applicable to either
Borrower or any of its Subsidiaries could reasonably be expected to have a
Material Adverse Effect.
          5.6 Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of either Borrower, threatened by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) that
could reasonably be expected to have a Material Adverse Effect.
          5.7 No Default. No Group Member is in default under or with respect to
any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.
          5.8 Ownership of Property; Liens. Each Group Member has title in fee
simple to, or a valid leasehold interest in, all its real property, and good
title to, or a valid leasehold interest in, all its other property, and none of
such property is subject to any Lien except as permitted by Section 8.3, none of
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
          5.9 Intellectual Property. Except to the extent the same could not
reasonably be expected to have a Material Adverse Effect, (a) each Group Member
owns, or is licensed to use, all Intellectual Property necessary for the conduct
of its business as currently conducted; (b) no Group Member has knowledge of any
claim that has been asserted or is pending before any tribunal by any Person
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property, nor does either Borrower know of
any valid basis for any such claim; and (c) to the knowledge of the Group
Members, the use of Intellectual Property by each Group Member does not infringe
misappropriate, dilute, or otherwise violate the rights of any Person.



--------------------------------------------------------------------------------



 



85

          5.10 Taxes. Each Group Member has filed or caused to be filed all
Federal, state, Canadian, provincial, territorial and other material tax returns
that are required to be filed within the time periods required by applicable law
and has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than any taxes the amounts or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the
applicable Group Member), no tax Lien has been filed, and, to the knowledge of
either Borrower, no claim (other than those being contested as aforesaid) is
being asserted, with respect to any such tax, fee or other charge. Cedar Fair LP
is treated as an electing 1987 partnership within the meaning of
Section 7704(g)(3) of the Code and not as an association taxable as a
corporation under subchapter C of the Code. Each Group Member has withheld or
collected, and remitted to the appropriate Governmental Authority when due, all
taxes it is required to withhold or collect and remit within the time periods
required by applicable law, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
          5.11 Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used for “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect or for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, the Borrowers will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G 3 or FR Form U 1, as
applicable, referred to in Regulation U.
          5.12 Labor Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of either
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.
          5.13 Pension and Benefit Plans. (a) Neither a Reportable Event nor an
“accumulated funding deficiency” (within the meaning of Section 412 of the Code
or Section 302 of ERISA) has occurred during the five year period prior to the
date on which this representation is made or deemed made with respect to any
Plan, and each Plan has complied in all material respects with the applicable
provisions of ERISA and the Code. No termination of a Single Employer Plan has
occurred, and no Lien in favor of the PBGC or a Plan has arisen, during such
five year period. No Borrower or any Commonly Controlled Entity has had a
complete or partial withdrawal from any Multiemployer Plan, and neither either
Borrower nor any Commonly Controlled Entity would become subject to any
liability under ERISA that would exceed $5,000,000 if either Borrower or any
such Commonly Controlled Entity were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely



--------------------------------------------------------------------------------



 



86

preceding the date on which this representation is made or deemed made. No such
Multiemployer Plan is in Reorganization or Insolvent.
          (b) The Canadian Pension Plans are duly registered under the Income
Tax Act (Canada) and any other Requirement of Law which to the knowledge of the
Borrowers requires registration and no event has occurred which is reasonably
likely to cause the loss of such registered status. All material obligations, if
any, of each Group Member required to be performed pursuant to a Requirement of
Law in connection with the Canadian Pension Plans and the funding agreements
therefor have been performed in a timely fashion. There have been no improper
withdrawals or applications of the assets of the Canadian Pension Plans or the
Canadian Benefit Plans. Except as would not reasonably be expected to result in
a Material Adverse Effect, (i) there are no outstanding disputes concerning the
assets held under the funding agreements for the Canadian Pension Plans or the
Canadian Benefit Plans and (ii) each Canadian Pension Plan is funded to the
extent required by law both on an ongoing basis and on a solvency basis (using
actuarial methods and assumptions which are consistent with the valuations last
filed with the applicable Governmental Authorities and which are consistent with
generally accepted actuarial principles). No promises of benefit improvements
under the Canadian Pension Plans or the Canadian Benefit Plans have been made
except where such improvement could not reasonably be expected to have a
Material Adverse Effect. All contributions or premiums required to be made or
paid by each Group Member, if any, to the Canadian Pension Plans or the Canadian
Benefit Plans have been made or paid in a timely fashion in accordance with the
terms of such plans and all Requirements of Law. All employee contributions to
the Canadian Pension Plans or the Canadian Benefit Plans by way of authorized
payroll deduction or otherwise have been properly withheld or collected and
fully paid into such plans in a timely manner, other than any such withholdings,
collections or payments in an aggregate amount not greater than $1,000,000. All
material reports and disclosures relating to the Canadian Pension Plans required
by such plans and any Requirement of Law to be filed or distributed have been
filed or distributed in a timely manner. Each Group Member has withheld all
employee withholdings and has made all employer contributions to be withheld and
made by it pursuant to applicable law on account of Canadian Pension Plans,
employment insurance and employee income taxes, other than any such
contributions and withholdings in an aggregate amount not greater than
$1,000,000.
          5.14 Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.
          5.15 Subsidiaries. Except as disclosed to the Administrative Agent by
Cedar Fair LP in writing from time to time after the Second Restatement Date,
(a) Schedule 5.15 sets forth the name and jurisdiction of incorporation of each
Subsidiary and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party and (b) there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of
Cedar Fair LP or any Subsidiary, except as created by the Loan Documents.



--------------------------------------------------------------------------------



 



87

          5.16 Use of Proceeds. The proceeds of the Original Term Loans were
used on the Original Closing Date to finance a portion of the Transaction and to
pay related fees and expenses. The proceeds of the Existing Canadian Term Loans
were used on the First Restatement Date by the Canadian Borrower solely to
return capital to its parent and such proceeds were in turn used by such parent
or by Cedar Fair LP to prepay a portion of the term loan made under the Original
Credit Agreement on the Original Closing Date in a principal amount of
$270,000,000. The proceeds of the Term Loans shall be used on the Second
Restatement Date to refinance in full the Refinanced Indebtedness in accordance
with the exercise by the Borrowers of their optional prepayment rights in
respect thereof. The proceeds of the Revolving Loans shall be used to pay fees
and expenses related to this Agreement and shall be used, together with the
proceeds of the Swing Line Loans, and the Letters of Credit, for general company
purposes.
          5.17 Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:
     (a) the facilities and properties owned, leased or operated by any Group
Member (the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;
     (b) no Group Member has received or is aware of any notice of violation,
alleged violation, non compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does either Borrower have knowledge or reason to believe that any such
notice will be received or is being threatened;
     (c) Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties in violation of, or in a manner that
could give rise to liability under, any applicable Environmental Law;
     (d) no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of either Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;
     (e) there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in



--------------------------------------------------------------------------------



 



88

connection with the Business, in violation of or in amounts or in a manner that
could give rise to liability under Environmental Laws;
     (f) the Properties and all operations at the Properties are in compliance,
and have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and
     (g) no Group Member has assumed any liability of any other Person under
Environmental Laws.
          5.18 Accuracy of Information, etc. No statement or information
contained in this Agreement, any other Loan Document, the Confidential
Information Memorandum, the Lender Presentation or any other document,
certificate or statement furnished by or on behalf of any Loan Party to the any
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished (or, in the case of the Confidential Information Memorandum, as
of the First Restatement Date and, in the case of the Lender Presentation, as of
the date of this Agreement), any untrue statement of a material fact or omitted
to state a material fact necessary to make the statements contained herein or
therein not misleading. The projections and pro forma financial information
contained in the materials referenced above are based upon good faith estimates
and assumptions believed by management of Cedar Fair LP to be reasonable at the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount. As of the
date hereof, the representations and warranties contained in the Acquisition
Documentation are true and correct in all material respects. There is no fact
known to any Loan Party that could reasonably be expected to have a Material
Adverse Effect that has not been expressly disclosed herein, in the other Loan
Documents, in the Confidential Information Memorandum, the Lender Presentation
or in any other documents, certificates and statements furnished to any Agent
and the Lenders for use in connection with the transactions contemplated hereby
and by the other Loan Documents.
          5.19 Security Documents. (a) Each Security Document is effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties
specified therein, a legal, valid and enforceable security interest and Lien in
the Collateral described therein and proceeds thereof. In the case of the
Pledged Stock, as defined and described in the Guarantee and Collateral
Agreement, when stock certificates representing such Pledged Stock are delivered
to the Collateral Agent, and in the case of the other Collateral described in
the Security Documents, when financing statements and other filings specified on
Schedule 5.19(a) in appropriate form are filed in the offices specified on
Schedule 5.19(a), the Guarantee and Collateral Agreement and the other Security
Documents shall create a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties party thereto in such Collateral
and the proceeds thereof, as security for the Obligations referred to therein,
in each case prior and superior in right to any other Person (except, in the
case of Collateral other than Pledged Stock (which may be subject to Liens for
certain Statutory Prior Claims), Liens permitted by Section 8.3). As of the
Second Restatement Date, there are no Statutory Prior Claims that encumber any
Pledged Stock,



--------------------------------------------------------------------------------



 



89

except for certain inchoate Canadian Statutory Prior Claims in respect of
amounts not yet past due that could affect the Capital Stock of Canada’s
Wonderland Company prior to its amalgamation with 3147010 Nova Scotia Company.
          (b) Each of the Mortgages is effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties specified therein, a
legal, valid and enforceable Lien on the Mortgaged Properties described therein
and proceeds thereof, and when the Mortgages are filed or registered in the
offices specified on Schedule 5.19(b), each such Mortgage shall create a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Mortgaged Properties and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person, except Liens permitted by
Section 8.3. Schedule 1.1 lists, as of the Second Restatement Date, each site of
owned real property and each leasehold interest in real property held by Cedar
Fair LP or any of its Subsidiaries.
          5.20 Solvency . Each Loan Party is, and after giving effect to the
Acquisition and the incurrence of all Indebtedness and obligations being
incurred in connection herewith and therewith will be and will continue to be,
Solvent.
          5.21 Regulation H. Except as disclosed to the Syndication Agent and
the Administrative Agent by Cedar Fair LP, no Mortgage encumbers improved real
property that is located in an area that has been identified by the Secretary of
Housing and Urban Development as an area having special flood hazards and in
which flood insurance has been made available under the National Flood Insurance
Act of 1968.
          5.22 Certain Documents. The Borrowers have delivered to the
Syndication Agent and the Administrative Agent a complete and correct copy of
the Acquisition Documentation, including any amendments, supplements or
modifications with respect to any of the foregoing.
          5.23 Condition of the Property. The buildings, structures and
improvements on the Mortgaged Properties are structurally sound, in good repair
and free of material defects in materials and workmanship, ordinary wear and
tear excepted, and have been constructed and installed in substantial compliance
with the plans and specifications relating thereto, except, in each case, where
the failure to be so would not reasonably be expected to materially impair the
value of the applicable Mortgaged Property. Except as set forth in any
engineering reports with respect to the Mortgaged Properties delivered to the
Syndication Agent in connection with this Agreement, and except for malfunctions
consistent with the past practices of Cedar Fair LP and the Target and their
respective Subsidiaries, all major building systems located within such
buildings, structures and improvements (including, without limitation, the
heating and air conditioning systems, the electrical systems, plumbing systems,
and all liquid and solid waste disposal, septic and sewer systems) are in good
working order and condition or in the process of repair or replacement, except
where the failure to be so would not reasonably be expected to have a Material
Adverse Effect and, to the knowledge of each Borrower, are in compliance in all
material respects with all Requirements of Law. The Mortgaged Property is free
from material damage caused by fire or other casualty that is not in the process
of repair or restoration.



--------------------------------------------------------------------------------



 



90

          5.24 No Condemnation. No Group Member has received written notice that
a condemnation or expropriation proceeding has been commenced and to each
Borrower’s knowledge, none is contemplated with respect to all or any portion of
the Mortgaged Property or for the relocation of roadways providing access to any
Mortgaged Property that, in any of the foregoing cases, could reasonably be
expected to cause a Material Adverse Effect.
          5.25 Operating Permits. The Group Members have obtained all licenses,
permits, registrations, certificates and other approvals, governmental and
otherwise (including, without limitation, zoning, building code, land use and
environmental), reasonably necessary for the use, occupancy and operation of the
Mortgaged Property and the conduct of its business thereat, all of which are in
full force and effect as of the date hereof, except to the extent that the
failure to obtain the same could not reasonably be expected to materially impair
the use or value of the Mortgaged Property to which it relates. To each
Borrower’s knowledge, no event or condition currently exists which could result
in the revocation, suspension, or forfeiture thereof.
          5.26 Adequate Utilities. To each Borrower’s knowledge, the Mortgaged
Property is adequately served by all utilities reasonably required for the
current or contemplated use thereof. All water and sewer systems are provided to
each Mortgaged Property by public utilities, and the Mortgaged Property has
accepted or is equipped to accept such utility services.
          5.27 Public Access. All public roads and streets necessary for access
to each Mortgaged Property for the current or contemplated use thereof have been
completed and are physically and legally open for use by the public, except in
the case of repairs or replacements from time to time made to such streets and
roads, and except where the failure to have such access could not reasonably be
expected to materially impair the use or value of the Mortgaged Property to
which it relates.
          5.28 Boundaries. Except as otherwise disclosed on the title insurance
policies in respect of the Mortgaged Property provided, or endorsed, to the
Collateral Agent on the First Restatement Date, as each such policy may
thereafter be endorsed to reflect the matters shown on the surveys of the
Mortgaged Property, (i) all of the improvements, including without limitation,
rides, exhibits and other similar structures, material to the use or operations
of the Mortgaged Property to which it relates lie wholly within the boundaries
and building restriction lines of such Mortgaged Property, and (ii) no material
improvements, including without limitation, rides, exhibits and other similar
structures, encroach onto any easement affecting the Mortgaged Property that
could reasonably be expected to materially impair the use or value of the
Mortgaged Property to which is relates. Subject to disclosures made in the
applicable survey, no improvements on adjacent properties encroach upon the
Mortgaged Property that could reasonably be expected to materially impair the
use or value of the Mortgaged Property on which such encroachment exists.
          5.29 Assessments. No unpaid assessments for public improvements or
assessments otherwise affecting any Mortgaged Property that are due and payable
as of the date hereof currently exist or, to each Borrower’s knowledge, are
pending, nor are improvements contemplated to any Mortgaged Property that may
result in any such assessments, which in the aggregate could reasonably be
expected to have a Material Adverse Effect. Each of the



--------------------------------------------------------------------------------



 



91

Mortgaged Properties is comprised of one or more parcels, each of which
constitutes a separate tax lot and none of which constitutes a portion of any
other tax lot.
          5.30 Leases. (a) Each Group Member has delivered to the Syndication
Agent complete and accurate copies of all leases with annual lease payments in
excess of $100,000 (including the Ground Lease), and no oral or written
agreements exist which terminate, modify or supplement such leases or the Ground
Lease, except as otherwise disclosed to the Syndication Agent in writing,
(b) each such lease (other than each such terminated lease, if any, referred to
in clause (a) hereof) is in full force and (other than with respect to the
Ground Lease, except to the extent that a Material Adverse Effect would not
reasonably be expected to arise as a result thereof) there are no defaults
thereunder by any Group Member or, to the knowledge of either Borrower, any
other party thereto.
          5.31 Anti Terrorism Laws. No Group Member or any Affiliate of any
Group Member is in violation of any Anti Terrorism Law or has engaged in or
conspired to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or has attempted to violate, any of the prohibitions set
forth in any Anti Terrorism Law. No Group Member or Affiliate of any Group
Member is any of the following (each a “Blocked Person”):
     (a) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;
     (b) a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, Executive Order No. 13224;
     (c) a Person or entity with which any bank or other financial institution
is prohibited from dealing or otherwise engaging in any transaction by any Anti
Terrorism Law;
     (d) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in Executive Order No. 13224;
     (e) a Person or entity that is named as a “specially designated national”
on the most current list published by the U.S. Treasury Department Office of
Foreign Asset Control at its official website or any replacement website or
other replacement official publication of such list; or
     (f) a Person or entity who is affiliated with a Person or entity listed
above.
          No Group Member knowingly (i) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Blocked Person or (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224.
SECTION 6. CONDITIONS PRECEDENT



--------------------------------------------------------------------------------



 



92

          6.1 Conditions to Second Restatement Date. The effectiveness of this
Agreement and the amendment and restatement evidenced hereby, and the agreement
of each Term Lender to make the extension of credit requested to be made by it
on the Second Restatement Date, is subject to the satisfaction, prior to or
concurrently with such effectiveness and the making of such extension of credit,
of each of the following conditions precedent:
     (a) Loan Documents. All legal matters incident to this Agreement and the
other Loan Documents shall be satisfactory to the Term Lenders, to the Issuing
Bank and to the Administrative Agent and the Administrative Agent shall have
received (i) this Agreement, or, in the case of each Term Lender, an Addendum or
Lender Authorization, executed and delivered by each Agent, the Borrowers and
each Person that is a Term Lender as of the Second Restatement Date, (ii) each
other Loan Document required to be executed and delivered by each party thereto
on the Second Restatement Date, and (iii) if requested by any Lender pursuant to
Section 4.14(d), a promissory note or notes conforming to the requirements of
such Section and executed and delivered by a duly authorized officer of the
relevant Borrower(s).
     (b) Concurrent Transactions. The Borrowers shall have delivered irrevocable
notice to the Administrative Agent and the Canadian Administrative Agent in
accordance with the terms of Section 4.1 of the First Restated Credit Agreement
stating (i) the Borrowers’ intent to, as the case may be, optionally prepay or
be deemed to have optionally prepaid in full the Existing U.S. Term Loans and
Existing Canadian Term Loans outstanding under the First Restated Credit
Agreement, and (ii) that the Second Restatement Date shall be the effective date
of such prepayment.
     (c) Lien Searches. The Administrative Agent shall have received the results
of recent judgment and execution searches in Ontario and Nova Scotia, and such
searches shall reveal no judgments or executions against the Canadian Borrower,
Canada’s Wonderland Company, or their respective assets, which could affect the
priority of the Liens securing the Canadian Obligations.
     (d) Fees. The Lenders and the Agents shall have received all fees required
to be paid, and all expenses for which invoices have been presented (including
the reasonable fees and expenses of legal counsel), on or before the Second
Restatement Date.
     (e) Restatement Date Certificate. The Administrative Agent shall have
received (i) a certificate of each Loan Party, dated the Second Restatement
Date, substantially in the form of Exhibit Q, with appropriate insertions and
attachments including the certificate of incorporation, formation or limited
partnership of each Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party, and (ii) a long form good
standing certificate (or, in connection with the Canadian Loan Parties, a
certificate of status or its equivalent) for each Loan Party from its
jurisdiction of organization; provided that in lieu of delivering certificates
of incorporation for each Loan Party, the Borrowers may deliver a certificate of
a duly authorized officer certifying that there have been no material amendments
to those



--------------------------------------------------------------------------------



 



93

certificates of incorporation previously delivered to the Administrative Agent
in connection with First Restated Agreement.
     (f) Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions:
     (i) the legal opinion of Squire, Sanders & Dempsey L.L.P., counsel to Cedar
Fair LP and its Subsidiaries, substantially in the form of Exhibit I-1;
     (ii) the legal opinion of Fasken Martineau DuMoulin LLP, Canadian counsel
to Cedar Fair LP and its Subsidiaries, substantially in the form of Exhibit I-2;
     (iii) the legal opinion of Squire, Sanders & Dempsey L.L.P., California
counsel to Cedar Fair LP and its Subsidiaries, substantially in the form of
Exhibit I-3;
     (iv) the legal opinion of Warner Norcross & Judd LLP, Michigan counsel to
Cedar Fair LP and its Subsidiaries, substantially in the form of Exhibit I-4;
     (v) the legal opinion of Lindquist & Vennum, P.L.L.P., Minnesota counsel to
Cedar Fair LP and its Subsidiaries, substantially in the form of Exhibit I-5;
     (vi) the legal opinion of Bryan Cave LLP, Missouri counsel to Cedar Fair LP
and its Subsidiaries, substantially in the form of Exhibit I-6;
     (vii) the legal opinion of Robinson, Bradshaw & Hinson, P.A., North
Carolina counsel to Cedar Fair LP and its Subsidiaries, substantially in the
form of Exhibit I-7;
     (viii) the legal opinion of Robinson, Bradshaw & Hinson, P.A., South
Carolina counsel to Cedar Fair LP and its Subsidiaries, substantially in the
form of Exhibit I-8;
     (ix) [Reserved];
     (x) the legal opinion of Fitzpatrick Lentz & Bubba, P.C., Pennsylvania
counsel to Cedar Fair LP and its Subsidiaries, substantially in the form of
Exhibit I-10;
     (xi) the legal opinion of Squire, Sanders & Dempsey L.L.P., Virginia
counsel to Cedar Fair LP and its Subsidiaries, substantially in the form of
Exhibit I-11;
     (xii) the legal opinion of McInnes Cooper, Nova Scotia counsel to Cedar
Fair LP and its Subsidiaries, substantially in the form of Exhibit I-12; and



--------------------------------------------------------------------------------



 



94

     (xiii) the legal opinion of Gordon & Silver, Ltd., Nevada counsel to Cedar
Fair LP and its Subsidiaries, substantially in the form of Exhibit I-13.
Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.
     (g) Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code and Personal Property Security Act financing statement)
required by the Security Documents or under law or reasonably requested by the
Collateral Agent to be filed, registered or recorded in order to create in favor
of the Collateral Agent, for the benefit of the applicable Secured Parties, a
perfected Lien on the Collateral described in such Security Documents, prior and
superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 8.3), shall be in proper form for filing,
registration or recordation, and, where permitted by law and feasible, shall
have been filed, recorded or registered.
     (h) Mortgages, etc. (i) (i) The Collateral Agent shall have received
modifications (the “Mortgage Modifications”) to each Mortgage (as defined in the
First Restated Agreement) with respect to each Mortgaged Property as the
Collateral Agent reasonably determines as being necessary in connection with the
amendment and restatement contemplated hereby, executed and delivered by a duly
authorized officer of each party thereto, and duly recorded or registered in all
applicable registry, land titles or other recording offices.
     (ii) The Collateral Agent shall have received in respect of each Mortgaged
Property an endorsement to mortgagee’s title insurance policy (or policies) or
marked up unconditional endorsement for such title insurance delivered in
connection with the Original Credit Agreement, as amended in respect of the
First Restated Credit Agreement, amended to reflect any Mortgage which has been
changed, by way of amendment, amendment and restatement or otherwise since the
First Restatement Date or as amended in respect of this Agreement (collectively,
the “Title Endorsements”). Each such Title Endorsement shall (A) be in an amount
satisfactory to the Collateral Agent; (B) insure that the Mortgage insured
thereby creates a valid first Lien on such Mortgaged Property free and clear of
all defects and encumbrances, except as disclosed therein; provided that such
exceptions are acceptable to the Collateral Agent; (C) name the Collateral Agent
for the benefit of the applicable Secured Parties as the insured thereunder;
(D) be in the form of ALTA Loan Policy 1970 (Amended 10/17/70 and 10/17/84) (or
equivalent policies and, in the case of Mortgaged Property in the State of
Michigan, Form 1992); (E) contain such endorsements and affirmative coverage as
the Collateral Agent may reasonably request and (F) be issued by title companies
satisfactory to the Collateral Agent (including any such title companies acting
as co insurers or reinsurers, at the option of the Collateral Agent). The
Collateral Agent shall have received evidence satisfactory to it that all
premiums in respect of each such Title Policy, all charges for mortgage
recording tax, and all related expenses, if any, have been paid.



--------------------------------------------------------------------------------



 



95

     (iii) If requested by the Collateral Agent, the Collateral Agent shall have
received with respect to properties situated in the United States (A) a policy
of flood insurance that (1) covers any parcel of improved real property that is
encumbered by any Mortgage, (2) is written in an amount not less than the
outstanding principal amount of the indebtedness secured by such Mortgage that
is reasonably allocable to such real property or the maximum limit of coverage
made available with respect to the particular type of property under the
National Flood Insurance Act of 1968, whichever is less, and (3) has a term
ending not later than the maturity of the Indebtedness secured by such Mortgage
and (B) confirmation that the Borrowers have received the notice required
pursuant to Section 208(e)(3) of Regulation H of the Board.
     (iv) The Collateral Agent shall have received a copy of all recorded or
registered documents referred to, or listed as exceptions to title in, the title
policy or policies referred to in clause (ii) above and a copy of all other
material documents affecting the Mortgaged Properties, and shall be reasonably
satisfied with the same.
     (i) Non-Continuing Lenders. The Administrative Agent shall have received
written verification acceptable to it that the Lenders under the Original Credit
Agreement that are not Continuing Lenders have been, or will be, paid in full
all amounts required to be paid to them by Borrower pursuant to Section 4.2(g).
          6.2 Conditions to Each Extension of Credit. The agreement of each
Lender to make any extension of credit requested to be made by it on any date
(including its initial extension of credit) is subject to the satisfaction of
the following conditions precedent:
     (a) Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date.
     (b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
Each borrowing by and issuance of a Letter of Credit on behalf of either
Borrower hereunder shall constitute a representation and warranty by any
Borrower as of the date of such extension of credit that the conditions
contained in this Section 6.2 have been satisfied.
SECTION 7. AFFIRMATIVE COVENANTS
          Each Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or Agent hereunder, such Borrower shall and shall cause each
of its Subsidiaries to:
          7.1 Financial Statements. Furnish to the Administrative Agent, the
Canadian Administrative Agent and the Syndication Agent:



--------------------------------------------------------------------------------



 



96

     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of Cedar Fair LP, a copy of the audited consolidated balance
sheet of Cedar Fair LP and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of income and of cash flows
for such year, setting forth in each case in comparative form the figures for
the previous year, reported on without a “going concern” or like qualification
or exception, or qualification arising out of the scope of the audit, by
Deloitte and Touche LLP or other independent certified (or, if applicable,
chartered) public accountants of nationally recognized standing;
     (b) as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of Cedar
Fair LP, the unaudited consolidated balance sheet of Cedar Fair LP and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year end audit adjustments); and
     (c) for each Quarterly Distribution Date, a Quarterly Distribution
Certificate setting forth (i) in the case of each Quarterly Distribution Date
occurring in February (or, as the case may be (as set forth in the definition of
Quarterly Distribution Date), March) and November of each year, Available
Distributable Cash as of the Reference Date for such Quarterly Distribution Date
and (ii) in the case of such Quarterly Distribution Date occurring in May and
August of each year, (x) LTM EBITDA for such Quarterly Distribution Date, minus
(y) LTM CAPEX for such Quarterly Distribution Date, in either case, such
Quarterly Distribution Certificate to be delivered not less than ten (10) days
prior to the Quarterly Distribution Date to which it relates.
     (d) for each monthly fiscal period of Cedar Fair LP ending on or about
May 31, June 30, July 31, August 31, September 30 and October 31 of each fiscal
year of Cedar Fair LP a monthly performance report setting forth total
attendance, revenues, revenue per capita and EBITDA for such fiscal month and
showing a comparison to budget and to the same monthly period in the prior year,
such monthly report to be delivered within 25 days after the end of each fiscal
month for which such report is due.
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).
          7.2 Certificates; Other Information. Furnish to the Administrative
Agent, the Canadian Administrative Agent and the Syndication Agent (or, in the
case of clause (g), to the relevant Lender):
     (a) concurrently with the delivery of the financial statements referred to
in Section 7.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no



--------------------------------------------------------------------------------



 



97

knowledge was obtained of any Default or Event of Default, except as specified
in such certificate;
     (b) concurrently with the delivery of any financial statements pursuant to
Section 7.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Group Member with the provisions of this Agreement referred to therein
as of the last day of the fiscal quarter or fiscal year of Cedar Fair LP, as the
case may be, and, if applicable, for determining the Applicable Margins and
Commitment Fee Rate, and (y) to the extent not previously disclosed to the
Administrative Agent, a listing of any Intellectual Property acquired by any
Loan Party since the date of the most recent list delivered pursuant to this
clause (y) (or, in the case of the first such list so delivered, since the First
Restatement Date);
     (c) as soon as available, and in any event no later than 90 days after the
end of each fiscal year of Cedar Fair LP, a detailed consolidated budget for the
fiscal year following such fiscal year then ended (including a projected
consolidated balance sheet of Cedar Fair LP and its Subsidiaries as of the end
of the following fiscal year, the related consolidated statements of projected
cash flow, projected changes in financial position and projected income and a
description of the underlying assumptions applicable thereto), and, as soon as
available, significant revisions, if any, of such budget and projections with
respect to such fiscal year (collectively, the “Projections”), which Projections
shall in each case be accompanied by a certificate of a Responsible Officer
stating that such Projections are based on reasonable estimates, information and
assumptions and that such Responsible Officer has no reason to believe that such
Projections are incorrect or misleading in any material respect;
     (d) if Cedar Fair LP is not then a reporting company under the Securities
Exchange Act of 1934, as amended, within 45 days after the end of each fiscal
quarter of Cedar Fair LP (or 90 days, in the case of the last fiscal quarter of
any fiscal year), a narrative discussion and analysis of the financial condition
and results of operations of Cedar Fair LP and its Subsidiaries for such fiscal
quarter and for the period from the beginning of the then current fiscal year to
the end of such fiscal quarter, as compared to the portion of the Projections
covering such periods and to the comparable periods of the previous year;
     (e) no later than 10 Business Days prior to the effectiveness thereof,
copies of substantially final drafts of any proposed amendment, supplement,
waiver or other modification with respect to the Acquisition Documentation;



--------------------------------------------------------------------------------



 



98

     (f) within five days after the same are sent, copies of all financial
statements and reports that either Borrower sends to the holders of any class of
its debt securities or public equity securities and, within five days after the
same are filed, copies of all financial statements and reports that either
Borrower may make to, or file with, the SEC or any other governmental or
regulatory authority;
     (g) promptly upon the Canadian Administrative Agent’s request, a copy of
each Canadian Benefit Plan and Canadian Pension Plan (or, where any such
Canadian Benefit Plan or Canadian Pension Plan is not in writing, a complete
description of all material terms thereof) then in effect and, if applicable,
all related trust agreements or other funding instruments and all amendments
thereto then in effect, and all written interpretations thereof and written
descriptions thereof that remain applicable and that have been distributed to
employees or former employees of the Group Members; and
     (h) promptly, such additional financial and other information as any Lender
may from time to time reasonably request.
          7.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except, with respect to material
obligations the failure to pay or perform would not otherwise result in a
Default or Event of Default, where the amount or validity thereof is currently
being contested in good faith by appropriate proceedings and reserves in
conformity with GAAP with respect thereto have been provided on the books of the
relevant Group Member.
          7.4 Maintenance of Existence; Compliance. (a) (i) Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 8.4 and except, in the case of clause (ii) above,
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (b) comply with all Contractual Obligations and
Requirements of Law except to the extent that failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.
          7.5 Maintenance of Property; Insurance. (a) Keep all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted, except to the extent that failure to do so could not, in the
aggregate, reasonably be expected to have a material adverse effect on the
operations or value of any amusement park or material asset that comprises a
part thereof and (b) maintain with financially sound and reputable insurance
companies insurance on all such property in at least such amounts and against at
least such risks (but including in any event public liability, product
liability, business interruption, and flood insurance) as are usually insured
against in the same general area by companies engaged in the same or a similar
business and otherwise satisfying the criteria set forth in the Security
Documents.
          7.6 Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP



--------------------------------------------------------------------------------



 



99

and all Requirements of Law shall be made of all dealings and transactions in
relation to its business and activities and (b) upon reasonable notice, permit
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Group Members
with Responsible Officers or comparable officers of any other Group Member and
with their independent certified public accountants.
          7.7 Notices. Promptly give notice to the Syndication Agent and the
Administrative Agent and each Lender of:
     (a) the occurrence of any Default or Event of Default;
     (b) any (i) default or event of default under any Contractual Obligation of
any Group Member or (ii) litigation, investigation or proceeding that may exist
at any time between any Group Member and any Governmental Authority where the
likelihood of an adverse determination is not remote, that in either case, if
not cured or if adversely determined, as the case may be, could reasonably be
expected to have a Material Adverse Effect;
     (c) any litigation or proceeding affecting any Group Member (i) in which
the amount involved is $5,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought or (iii) which relates to any Loan
Document;
     (d) the following events, as soon as possible and in any event within
30 days after either Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or Cedar Fair LP or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan, or (iii) the
equivalent of any event or occurrence referred to in this paragraph under or
with respect to any Canadian Pension Plan or Canadian Benefit Plan; and
     (e) any development or event that has had or could reasonably be expected
to have a Material Adverse Effect.
Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action Cedar Fair LP or the relevant Subsidiary
proposes to take with respect thereto.
          7.8 Environmental Laws. (a) Comply with, and ensure compliance by all
tenants and subtenants, if any, with, all applicable Environmental Laws, and
obtain and comply with and maintain, and ensure that all tenants and subtenants
obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, except, in each case, to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------



 



100

          (b) Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws or reasonably requested by the Syndication Agent or the
Administrative Agent and promptly comply with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws, except to the
extent the failure to do so could not reasonably be expected to have a Material
Adverse Effect.
          7.9 Interest Rate Protection. In the case of Cedar Fair LP maintain,
Hedge Agreements to the extent necessary to provide that at least 50% of the
aggregate principal amount of the Term Loans is subject to either a fixed
interest rate or interest rate protection for a period of not less than three
years, which Hedge Agreements shall have terms and conditions reasonably
satisfactory to the Syndication Agent.
          7.10 Additional Collateral, etc. (a) (a) With respect to any Property
acquired after the First Restatement Date by any Group Member (other than
(x) any Property described in paragraph (b), (c) or (d) below and (y) any
Property subject to a Lien expressly permitted by Section 8.3(g)) as to which
the Collateral Agent, for the benefit of the Secured Parties (in the case of any
such Property owned by a Group Member other than the Canadian Borrower, Canada’s
Wonderland Company or an Excluded Foreign Subsidiary) or for the benefit of the
Canadian Secured Parties (in the case of any such Property owned by the Canadian
Borrower, Canada’s Wonderland Company or an Excluded Foreign Subsidiary), does
not have a perfected Lien, promptly (i) execute and deliver to the Collateral
Agent such amendments to the Guarantee and Collateral Agreement and any other
Security Document or such other documents as the Collateral Agent reasonably
deems necessary or advisable to grant to the Collateral Agent, for the benefit
of the applicable Secured Parties (as set forth above), a security interest and
Lien in such Property, in each case, in accordance with the terms and conditions
of the applicable Security Documents and (ii) take all actions necessary or
advisable to grant to the Collateral Agent, for the benefit of the applicable
Secured Parties (as set forth above), a perfected first priority security
interest and Lien in such Property, including the filing of Uniform Commercial
Code and Personal Property Security Act financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or
any other Security Document or by law or as may be requested by the Collateral
Agent.
          (b) With respect to any fee interest in any real property having a
value (together with improvements thereof) of at least $2,000,000 or any
leasehold interest with annual rental payments in excess of $250,000 or
constituting a ground lease or in respect of property on which an amusement,
water, theme or other like park is or is to be situated entered into or acquired
after the First Restatement Date by any Group Member (other than any such real
property subject to a Lien expressly permitted by Section 8.3(g)), promptly
(i) execute and deliver a first priority Mortgage or supplemental debenture, in
favor of the Collateral Agent, for the benefit of the Secured Parties (in the
case of any such Property owned by a Group Member other than the Canadian
Borrower, Canada’s Wonderland Company or an Excluded Foreign Subsidiary) or in
favor of the Collateral Agent, for the benefit of the Canadian Secured Parties
(in the case of any such Property owned by the Canadian Borrower, Canada’s
Wonderland Company or an Excluded Foreign Subsidiary), covering such real
property, (ii) if requested by the Collateral Agent, provide the applicable
Secured Parties with (x) title and extended coverage insurance covering such
real property in an amount at least equal to the purchase price of such



--------------------------------------------------------------------------------



 



101

real property (or such other amount as shall be reasonably specified by the
Collateral Agent) as well as a current ALTA survey thereof, together with a
surveyor’s certificate and (y) any consents or estoppels reasonably deemed
necessary or advisable by the Collateral Agent in connection with such Mortgage,
each of the foregoing in form and substance reasonably satisfactory to the
Collateral Agent and (iii) if requested by the Collateral Agent, deliver to the
Collateral Agent legal opinions relating to the matters described above, which
opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Collateral Agent.
          (c) With respect to any new Material Subsidiary (other than an
Excluded Foreign Subsidiary) created or acquired after the First Restatement
Date by any Group Member (which, for the purposes of this paragraph (c), shall
include any existing Material Subsidiary that ceases to be an Excluded Foreign
Subsidiary or any existing Subsidiary that becomes a Material Subsidiary),
promptly (i) execute and deliver to the Collateral Agent such amendments to the
Guarantee and Collateral Agreement and each other Security Document or such
other documents as the Collateral Agent reasonably deems necessary or advisable
to grant to the Collateral Agent, for the benefit of the U.S. Secured Parties, a
perfected first priority security interest and Lien in the Capital Stock of such
new Subsidiary that is owned by any Group Member, subject to Liens for Statutory
Prior Claims, (ii) deliver to the Collateral Agent the certificates representing
such Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Group Member, (iii) cause
such new Subsidiary (A) to become a party to the Guarantee and Collateral
Agreement and any other document requested by the Collateral Agent to guarantee
the Obligations, (B) to take such actions necessary or advisable to grant to the
Collateral Agent for the benefit of the Secured Parties a perfected first
priority security interest and Lien in the Collateral, subject to Liens
expressly permitted by Section 8.3(g), with respect to such new Subsidiary,
including the filing of Uniform Commercial Code and Personal Property Security
Act financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement, any other Security Document or by law or as
may be requested by the Collateral Agent and (C) to deliver to the Collateral
Agent a certificate of such Subsidiary, substantially in the form of Exhibit H,
with appropriate insertions and attachments, and (iv) if requested by the
Collateral Agent, deliver to the Collateral Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Collateral Agent.
          (d) With respect to any new Excluded Foreign Subsidiary created or
acquired after the First Restatement Date by any Group Member (other than by the
Canadian Borrower, Canada’s Wonderland Company or any Group Member that is an
Excluded Foreign Subsidiary), promptly (i) execute and deliver to the Collateral
Agent such amendments to the Guarantee and Collateral Agreement and such other
Security Documents as the Collateral Agent deems necessary or advisable to grant
to the Collateral Agent, for the benefit of the Secured Parties, a perfected
first priority security interest and Lien in the Capital Stock of such new
Subsidiary that is owned by any such Group Member (provided that in no event
shall more than 65% of the total outstanding voting Capital Stock (and 100% of
any non voting Capital Stock) of any such new Subsidiary be required to be so
pledged), subject to Liens securing Statutory Prior Claims which are paid when
due, or if not paid when due that are being contested in good faith by
appropriate proceedings and for which appropriate reserves have been
established, (ii) deliver to the Collateral Agent the certificates representing
such Capital Stock, together with undated stock or other transfer powers, in
blank, executed and delivered by a duly authorized officer of the



--------------------------------------------------------------------------------



 



102

relevant Group Member, as the case may be, and take such other action as may be
necessary or, in the opinion of the Collateral Agent, desirable to perfect the
Collateral Agent’s security interest and Lien therein, and (iii) if requested by
the Collateral Agent, deliver to the Collateral Agent legal opinions relating to
the matters described above, which opinions shall be in form and substance, and
from counsel, reasonably satisfactory to the Collateral Agent.
          (e) With respect to any new Excluded Foreign Subsidiary created or
acquired after the First Restatement Date by any Group Member, promptly
(i) execute and deliver to the Collateral Agent (x) such amendments or
supplements to the Canadian Security Documents and such other Security Documents
as the Collateral Agent reasonably deems necessary or advisable to grant to the
Collateral Agent, for the benefit of the Canadian Secured Parties, a perfected
first priority security interest and Lien in the Capital Stock of such new
Excluded Foreign Subsidiary that is owned by any Group Member, subject to Liens
securing Statutory Prior Claims, (ii) deliver to the Collateral Agent the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Group Member, (iii) cause such new Excluded Foreign Subsidiary (A) to
become a party to the existing Canadian Security Documents or enter into new
Canadian Security Documents, as applicable, (B) to take such actions necessary
or advisable to grant to the Collateral Agent for the benefit of the Canadian
Secured Parties a perfected first priority security interest and Lien in the
Collateral with respect to such new Excluded Foreign Subsidiary, subject to
Liens permitted by Section 8.3, including the filing of Uniform Commercial Code
and Personal Property Security Act financing statements in such jurisdictions as
may be required by the Canadian Security Documents or by law or as may be
requested by the Collateral Agent, (C) to deliver to the Collateral Agent a
certificate of such Excluded Foreign Subsidiary, substantially in the form of
Exhibit H, with appropriate insertions and attachments and (D) to guarantee the
Canadian Obligations, and (iv) if requested by the Collateral Agent, deliver to
the Collateral Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Collateral Agent.
          7.11 Further Assurances. From time to time execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Administrative Agent, the
Syndication Agent or the Collateral Agent may reasonably request for the
purposes of implementing or effectuating the provisions of this Agreement and
the other Loan Documents, or of more fully perfecting or renewing the rights of
the Collateral Agent and the applicable Secured Parties with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
thereof or with respect to any other property or assets hereafter acquired by
either Borrower or any Subsidiary which may be deemed to be part of the
Collateral) pursuant hereto or thereto. Upon the exercise by the Collateral
Agent or any other Secured Party of any power, right, privilege or remedy
pursuant to this Agreement or the other Loan Documents which requires any
consent, approval, recording qualification or authorization of any Governmental
Authority, each Borrower will execute and deliver, or will cause the execution
and delivery of, all applications, certifications, instruments and other
documents and papers that the Collateral Agent or such Secured Party may be
required to obtain from either Borrower or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.



--------------------------------------------------------------------------------



 



103

          7.12 Clean Down. The applicable Borrower shall prepay such portion of
the outstanding Revolving Loans (and refrain from requesting and/or drawing
further Revolving Loans under the Revolving Credit Facilities) as and to the
extent necessary to ensure that at least once during each fiscal year of Cedar
Fair LP there shall be a period of not less than thirty consecutive days in
which the sum of (i) the aggregate unpaid principal balance of the U.S.
Revolving Loans, plus (ii) the sum of (a) the aggregate unpaid principal balance
of Canadian Revolving Loans denominated in Dollars and (b) the Dollar Equivalent
of the aggregate unpaid principal balance of Canadian Revolving Loans
denominated in Canadian Dollars, does not exceed $20,000,000.
          7.13 Surveys. Coordinate with the Syndication Agent to finalize the
surveys of the Mortgaged Properties delivered to the Collateral Agent prior to
the date hereof pursuant to Section 7.13 of the First Restated Credit Agreement
and use diligent and good faith efforts to cause the applicable surveyors,
within sixty (60) days (or, in the case of the Mortgaged Property situated in
Erie County, Ohio and known as “Cedar Point”, 120 days) following the Second
Restatement Date, to incorporate into their respective final surveys the
requests and comments of the Syndication Agent and its counsel. The Borrowers
shall use diligent and good faith efforts to deliver to the Syndication Agent
and the Collateral Agent and to the applicable title insurance company, no later
than the end of such 60-day period (or, as the case may be, 120-day period), a
final survey in respect of each Mortgaged Property, reflecting such requests and
comments of the Syndication Agent and certified to the Collateral Agent and to
such title insurance company in a manner reasonably satisfactory to each of
them.
          7.14 Ground Lease. (a) Promptly and faithfully to cause Paramount
Parks, Inc. to observe, perform and comply in all material respects with all of
the terms, covenants and provisions of the Ground Lease; (b) cause Paramount
Parks, Inc. to refrain from doing anything and not do or permit any act, event
or omission as a result of which there is likely to occur a default or breach
under the Ground Lease; (c) cause Paramount Parks, Inc. to provide written
notice to the Collateral Agent of any default or breach under the Ground Lease
promptly upon learning of such default and immediately deliver to the Collateral
Agent a copy of such notice of default and all responses to such notice of
default and all other material instruments, notices or demands received by or
delivered to Paramount Parks, Inc. under or in connection with the Ground Lease;
and (d) cause Paramount Parks, Inc. to exercise all renewal options under the
Ground Lease in a timely manner in accordance with the terms and conditions
thereof. In the event of a default by Paramount Parks, Inc. under the Ground
Lease or the failure of Paramount Parks, Inc. to comply with its obligations
under this Section 7.14 (including the obligation to exercise all renewal
options under the Ground Lease), then, in each and every such case, the
Collateral Agent may (but shall not be obligated to), in its sole discretion and
without notice to Paramount Parks, Inc., cause such default or defaults by
Paramount Parks, Inc. to be remedied and otherwise take or perform such other
actions as the Collateral Agent may reasonably deem necessary or desirable as a
result thereof or in connection therewith. The U.S. Borrower shall cause
Paramount Parks, Inc., on demand, to reimburse the Collateral Agent for all
advances reasonably made and expenses reasonably incurred by the Collateral
Agent in curing any such default(s) (including, without limitation, reasonable
attorney’s fees), together with interest thereon from the date if different
until the same is paid in full to the Collateral Agent and all such sums so
advanced shall be secured hereby. The provisions of this Section are in addition
to any



--------------------------------------------------------------------------------



 



104

other right or remedy given to or allowed the Collateral Agent under the Ground
Lease or otherwise.
          7.15 Acquisition Agreement Representations. To the extent reasonably
necessary to preserve or protect the rights of the Secured Parties in respect of
the Collateral, Cedar Fair LP covenants and agrees to enforce and pursue all
remedies reasonably available to it in connection with any breach of a
representation and warranty made by Seller under the Acquisition Agreement.
          7.16 Tax Status. (a) So long as the Canadian Borrower (or its
successor) is treated as a “disregarded entity” owned by Paramount Parks
Experience Inc. (or any successor), the Borrowers shall (and shall cause their
Affiliates to) manage their activities and carry out their operations so that
all interest paid by the Canadian Borrower (or its successor) under the Loan
Documents will satisfy the second sentence of paragraph 6 of Article 11 of the
Convention between the United States and Canada with respect to Taxes on Income
and on Capital.
          (b) The Borrowers shall make commercially reasonable efforts to cause
Paramount Parks Experience Inc. to satisfy the provisions of
Section 861(a)(1)(A) of the Code while any portion of the Canadian Loans are
outstanding, provided, however, that the Borrowers shall not be required to
cause Paramount Parks Experience Inc. to dispose of or reduce any assets or
gross income currently owned by it or to acquire or increase any assets or gross
income that it does not currently own or plan to produce.
          (c) As soon as practicable after the end of each taxable year, the
Borrowers shall provide a written certificate to the Canadian Administrative
Agent (which shall provide a copy of such certificate to any Canadian Lender
upon request) regarding (i) whether it has complied with paragraph (a) of this
Section for such taxable year and (ii) whether the provisions of Section
861(a)(1)(A) of the Code have been satisfied for interest paid on the Canadian
Loans for such taxable year.
          7.17 Restriction Agreement. Cedar Fair LP shall indemnify Collateral
Agent against losses incurred in connection with any claim made, pursuant to the
Restriction Agreement, by a holder of an undivided fee simple interest in the
real property subject to Restriction Agreement and will execute and deliver any
document that Collateral Agent may reasonably request to preserve the first lien
on the Mortgaged Property which, as of the First Restatement Date, was subject
to the Restriction Agreement.
SECTION 8. NEGATIVE COVENANTS
          Each Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or Agent hereunder, each Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly:
          8.1 Financial Condition Covenants. (a) Consolidated Leverage Ratio.
Permit the Consolidated Leverage Ratio as at the last day of any period of four
consecutive fiscal quarters of Cedar Fair LP ending with any fiscal quarter set
forth below to exceed the ratio set forth below opposite such fiscal quarter:



--------------------------------------------------------------------------------



 



105

      Fiscal Quarters Ending   Consolidated During the Following Periods:  
Leverage Ratio Fiscal Q3 2006 through and including the last day of Fiscal Q3
2007   6.75 to 1.00 Fiscal Q4 2007 through and including the last day of Fiscal
Q3 2008   5.75 to 1.00 Fiscal Q4 2008 through and including the last day of
Fiscal Q3 2009   5.50 to 1.00 Fiscal Q4 2009 through and including the last day
of Fiscal Q3 2010   5.25 to 1.00 Thereafter   5.00 to 1.00

; provided, however, that in the event that Cedar Fair LP completes an offering
of Capital Stock yielding Net Cash Proceeds to Cedar Fair LP of at least
$200,000,000 on or prior to the last day of Fiscal Q3 2007, the Consolidated
Leverage Ratio shall be 6.15 to 1.00 for each fiscal quarter ending during the
period from the date of receipt of such proceeds through the last day of Fiscal
Q3 2007.
          (b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated
Fixed Charge Coverage Ratio for any period of four consecutive fiscal quarters
of Cedar Fair LP ending with any fiscal quarter set forth below to be less than
the ratio set forth below opposite such fiscal quarter:

      Fiscal Quarters Ending   Consolidated Fixed During the Following Periods:
  Charge Coverage Ratio Fiscal Q3 2006 through and including the last day of
Fiscal Q3 2007   1.05 to 1.00 Thereafter   1.25 to 1.00

          8.2 Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:
     (a) Indebtedness of any Loan Party pursuant to any Loan Document;
     (b) Indebtedness (i) of Cedar Fair LP to any Subsidiary, (ii) of any
Subsidiary Guarantor to Cedar Fair LP or any other Subsidiary, (iii) of any
Excluded Foreign Subsidiary to any other Excluded Foreign Subsidiary, (iv) of
any Subsidiary of the Canadian Borrower to the Canadian Borrower and (v) of the
Canadian Borrower to any Subsidiary of the Canadian Borrower; provided, however,
that (A) (i) if the U.S. Borrower or any Subsidiary Guarantor is the obligor on
such Indebtedness and the payee is not the U.S. Borrower or a Subsidiary
Guarantor, such Indebtedness must be expressly subordinated to the prior payment
in full in cash of the U.S. Obligations pursuant to the terms of the
Subordinated Intercompany Note and (ii) if the Canadian Borrower or any
guarantor of the Canadian Obligations is the obligor on such Indebtedness and
the payee is not the Canadian Borrower or a guarantor of the Canadian
Obligations, such Indebtedness must be expressly subordinated to the prior
payment in full in cash of the Canadian Obligations pursuant to the terms of the
Subordinated Intercompany Note, and



--------------------------------------------------------------------------------



 



106

(B) if any Loan Party is the payee on such Indebtedness, such Indebtedness must
be pledged as Collateral as contemplated by Section 7.10.
     (c) Guarantee Obligations (i) incurred in the ordinary course of business
by the U.S. Borrower or any Subsidiary Guarantor of obligations of the U.S.
Borrower or any Subsidiary Guarantor and (ii) incurred in the ordinary course of
business by the Canadian Borrower or any Subsidiary thereof of the obligations
of the Canadian Borrower or any Subsidiary thereof;
     (d) Indebtedness outstanding on the First Restatement Date and listed on
Schedule 8.2(d) and any refinancings, refundings, renewals or extensions thereof
(without increasing, or shortening the maturity of, the principal amount
thereof);
     (e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 8.3(g) in an aggregate principal amount
not to exceed $25,000,000 at any one time outstanding;
     (f) Hedge Agreements permitted under Section 8.11;
     (g) Subordinated Debt or Qualifying Senior Unsecured Debt of Cedar Fair LP
or any Subsidiary Guarantor the Net Cash Proceeds of which are solely used to
finance Permitted Acquisitions (including the payment of related transaction
fees and costs); provided that any such Subordinated Debt shall not be
guaranteed by any Group Member (other than guarantees by any Subsidiary
Guarantor, but only if and to the extent that any such guarantee is subordinated
to the Obligations and the guarantees of the Obligations on the same terms as
such Subordinated Debt is subordinated to the Obligations and the guarantees of
the Obligations);
     (h) Subordinated Debt or Qualifying Senior Unsecured Debt of Cedar Fair LP
or any Subsidiary Guarantor the Net Cash Proceeds of which are applied solely to
the prepayment of Loans in accordance with Section 4.2(b); provided that any
such Subordinated Debt shall not be guaranteed by any Group Member (other than
guarantees by any Subsidiary Guarantor, but only if and to the extent that such
guarantee is subordinated to the Obligations and the guarantees of the
Obligations on the same terms as such Subordinated Debt is subordinated to the
Obligations and the guarantees of the Obligations);
     (i) earn out obligations, deferred compensation and purchase price
adjustment obligations in connection with Permitted Acquisitions or Dispositions
permitted by Section 8.5; and
     (j) additional unsecured Indebtedness of Cedar Fair LP or any of its
Subsidiaries in an aggregate principal amount (for Cedar Fair LP and all
Subsidiaries) not to exceed $25,000,000 at any one time outstanding.
          8.3 Liens . Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except for:



--------------------------------------------------------------------------------



 



107

     (a) Liens securing Statutory Prior Claims and Liens for taxes not yet due
or that are being contested in good faith by appropriate proceedings, provided
that adequate reserves with respect thereto are maintained on the books of Cedar
Fair LP or its Subsidiaries, as the case may be, in conformity with GAAP;
     (b) carriers’, warehousemen’s, mechanics’, landlord’s, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings, provided such Liens have not been
registered on title;
     (c) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
     (d) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (e) zoning, entitlements and other land use and environmental restrictions
or regulations imposed by a Governmental Authority, easements, rights of way,
restrictions and other similar encumbrances incurred in the ordinary course of
business that, in the aggregate, are not substantial in amount and that do not
in any case materially and adversely affect the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of
Cedar Fair LP or any of its Subsidiaries;
     (f) Liens in existence on the First Restatement Date listed on
Schedule 8.3(f), securing Indebtedness permitted by Section 8.2(d), provided
that no such Lien secures any additional property after the First Restatement
Date and that the amount of Indebtedness secured thereby is not increased;
     (g) Liens securing Indebtedness of Cedar Fair LP or any other Subsidiary
incurred pursuant to Section 8.2(e) to finance the acquisition of fixed or
capital assets, provided that (i) such Liens shall be created upon or within
90 days following the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;
     (h) Liens created pursuant to the Security Documents;
     (i) any interest or title of a lessor under any lease entered into by Cedar
Fair LP or any Subsidiary in the ordinary course of its business and covering
only the assets so leased;
     (j) any Lien on fixed assets owned by Cedar Fair LP or any Subsidiary as a
result of a Permitted Acquisition, so long as (i) such Lien is released within
one hundred eighty (180) days of such Permitted Acquisition (unless the
Borrowers shall have obtained the prior written consent of the Administrative
Agent and the Required Lenders or such Lien is otherwise permitted pursuant to
another clause of this Section 8.3) and (ii)



--------------------------------------------------------------------------------



 



108

such Lien was not created at the time of or in contemplation of such Permitted
Acquisition;
     (k) Liens which are set forth as exceptions to the Title Policies (as
defined in the Original Credit Agreement) provided such Liens are acceptable to
the Collateral Agent as provided in Section 6.1(j)(ii); and
     (l) Liens not otherwise permitted by this Section so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject thereto exceeds (as to Cedar Fair LP and
all Subsidiaries) $10,000,000 at any one time.
          8.4 Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of, all or substantially all of its
property or business, except that:
     (a) (i) any Subsidiary of the U.S. Borrower (other than the Canadian
Borrower or its Subsidiaries) may be merged, consolidated or amalgamated with or
into the U.S. Borrower (provided that the U.S. Borrower shall be the continuing
or surviving Person) or with or into any Subsidiary Guarantor (provided that the
Subsidiary Guarantor shall be the continuing or surviving Person), (ii) any
Subsidiary of the Canadian Borrower may be merged, consolidated or amalgamated
with or into the Canadian Borrower (provided that, with respect to a merger or
consolidation other than an amalgamation, the Canadian Borrower shall be the
continuing or surviving Person) or with or into any Canadian Guarantor (provided
that, with respect to a merger or consolidation other than an amalgamation, the
Canadian Guarantor shall be the continuing or surviving Person, and, if an
amalgamation has occurred, the resulting Person shall have delivered to the
Collateral Agent such acknowledgements, confirmations, Security Documents and
legal opinions and shall have taken such other actions as are reasonably
requested by the Collateral Agent to ensure that the amalgamated Person has
granted to the Collateral Agent, for the benefit of the Canadian Secured
Parties, a perfected first priority Lien (except as otherwise permitted in
Section 8.3) in its present and after acquired property);
     (b) (i) any Subsidiary of the U.S. Borrower (other than the Canadian
Borrower or its Subsidiaries) may Dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the U.S. Borrower or any Subsidiary
Guarantor and (ii) any Subsidiary of the Canadian Borrower may Dispose of any or
all of its assets (upon voluntary liquidation or otherwise) to the Canadian
Borrower or any Canadian Guarantor;
     (c) (i) any Subsidiary of the U.S. Borrower (other than the Canadian
Borrower or its Subsidiaries) may merge with another Person to effect a
transaction permitted under Section 8.7(i) (provided that the U.S. Borrower or a
Subsidiary Guarantor shall be the continuing or surviving Person) and (ii) any
Subsidiary of the Canadian Borrower may merge or amalgamate with another Person
to effect a transaction permitted under Section 8.7(i) (provided that, in the
case of a merger, the Canadian



--------------------------------------------------------------------------------



 



109

Borrower or a Canadian Guarantor shall be the continuing or surviving Person and
in the case of an amalgamation, the resulting Person shall have delivered to the
Collateral Agent such acknowledgements, confirmations, Security Documents and
legal opinions and shall have taken such other actions as are reasonably
requested by the Collateral Agent to ensure that the amalgamated Person has
granted to the Collateral Agent, for the benefit of the Canadian Secured
Parties, a perfected first priority Lien (except as otherwise permitted in
Section 8.3) in its present and after acquired property); and
     (d) transactions permitted under Section 8.5 shall be permitted.
          8.5 Disposition of Property. Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:
     (a) the Disposition of obsolete or worn out property in the ordinary course
of business;
     (b) the sale of inventory in the ordinary course of business;
     (c) Dispositions permitted by Section 8.4(b);
     (d) subject to Section 8.7, (i) the sale or issuance of the Capital Stock
of any Wholly Owned Subsidiary of the U.S. Borrower to the U.S. Borrower or any
Wholly Owned Subsidiary Guarantor and (ii) the sale or issuance of the Capital
Stock of any Wholly Owned Subsidiary of the Canadian Borrower to the Canadian
Borrower or any Canadian Guarantor that is a Wholly Owned Subsidiary of the
Canadian Borrower;
     (e) the Disposition of other property having a fair market value not to
exceed $250,000,000 in the aggregate from and after the First Restatement Date;
provided that (i) after giving effect to such Disposition and any required
prepayment of the Term Loans and/or the Revolving Loans pursuant to
Section 4.2(c), Cedar Fair LP shall be in compliance, on a pro forma basis, with
the covenants set forth in Section 8.1 and (ii) at least 80% of the
consideration received in respect of such Disposition is cash; and
     (f) the Disposition of other property having a fair market value not to
exceed $25,000,000 in the aggregate in any fiscal year of the Borrower; provided
that at least 80% of the consideration received in respect of such Disposition
is cash.
          8.6 Restricted Payments. Declare or pay any dividends or distributions
(other than dividends or distributions payable solely in common stock of the
Person making such dividends or distributions) on, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, defeasance, retirement or other acquisition of, any
Capital Stock of any Group Member, whether now or hereafter outstanding, or make
any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of either Borrower or any
Subsidiary (collectively, “Restricted Payments”), except that:



--------------------------------------------------------------------------------



 



110

     (a) any Subsidiary of the U.S. Borrower may make Restricted Payments to the
U.S. Borrower or any Wholly Owned Subsidiary Guarantor;
     (b) any Subsidiary of the Canadian Borrower may make Restricted Payments to
the Canadian Borrower or any Canadian Guarantor that is a Wholly Owned
Subsidiary of the Canadian Borrower; and
     (c) Cedar Fair LP may make Restricted Payments on each Quarterly
Distribution Date for which a Quarterly Distribution Certificate has been
delivered in accordance with Section 7.1(c); provided that (i) in the case of
each Quarterly Distribution Date occurring in February (or, as the case may be
(as set forth in the definition of Quarterly Distribution Date), March) and
November of each year, such Restricted Payment shall not exceed Available
Distributable Cash as of such Quarterly Distribution Date; (ii) in the case of
each Quarterly Distribution Date occurring in May and August of each year,
(A) LTM EBITDA minus LTM CAPEX for such Quarterly Distribution Date is equal to
or greater than Minimum LTM EBITDA minus LTM CAPEX for such Quarterly
Distribution Date and (B) such Restricted Payment shall not exceed the Seasonal
Adjusted Distribution Cap for such Quarterly Distribution Date; (iii) no Default
or Event of Default has occurred and is continuing as of such Quarterly
Distribution Date, both before and after giving effect to such Restricted
Payment; and (iv) no Distribution Suspension Period is then in effect.
          8.7 Investments. Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:
     (a) extensions of trade credit in the ordinary course of business;
     (b) Investments in Cash Equivalents;
     (c) Guarantee Obligations permitted by Section 8.2;
     (d) loans and advances to officers and employees of any Group Member and
the Managing General Partner in the ordinary course of business (including for
travel, entertainment and relocation expenses) in an aggregate amount for all
Group Members not to exceed $2,000,000 at any one time outstanding;
     (e) [Reserved];
     (f) Investments in fixed or capital assets useful in the business of Cedar
Fair LP and any other Loan Party made by Cedar Fair LP or any of its
Subsidiaries with the proceeds of any Reinvestment Deferred Amount;
     (g) (i) Cedar Fair LP’s Investments in its Subsidiaries (and such
Subsidiaries’ Investments in their Subsidiaries) identified on Schedule 5.15, as
such amounts are outstanding as of the First Restatement Date, (ii) intercompany
Investments by any Group Member in Cedar Fair LP or any Person that, prior to
such Investment, is a



--------------------------------------------------------------------------------



 



111

Subsidiary Guarantor, and (iii) Investments by the Canadian Borrower in any
Canadian Guarantor;
     (h) any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or any similar transaction in the
normal course of business;
     (i) Permitted Acquisitions and Investments acquired as part of any
Permitted Acquisition or a part of a Disposition permitted under Section 8.5(e)
or (f);
     (j) Investments by Cedar Fair LP or a Subsidiary thereof in the Canadian
Borrower after the First Restatement Date in an aggregate amount not to exceed
$50,000,000;
     (k) repurchases of Capital Stock of current and former employees and
officers of a Group Member or the Managing General Partner (or their family
members, trusts for their benefit or their estates) in an amount not to exceed
$5,000,000 from and after the First Restatement Date; and
     (l) in addition to Investments otherwise expressly permitted by this
Section 8.7, Investments by Cedar Fair LP or any of its Subsidiaries in an
aggregate amount (valued at cost) not to exceed $25,000,000 from and after the
First Restatement Date.
          8.8 Optional Payments of Certain Debt. Make or offer to make any
optional or voluntary payment, prepayment, repurchase or redemption of or
otherwise optionally or voluntarily defease or segregate funds with respect to
any unsecured Indebtedness (other than intercompany Indebtedness permitted by
Section 8.2(b) as long as no Event of Default has occurred and is continuing),
except, when no Default or Event of Default has occurred and is continuing, with
the Net Cash Proceeds of, without duplication, the sale or issuance of Capital
Stock of Cedar Fair LP or contributions to capital of Cedar Fair LP, but only to
the extent that such Net Cash Proceeds are not required to prepay Term Loans or
Revolving Loans pursuant to Section 4.2(a).
          8.9 Transactions with Affiliates. Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than Cedar Fair LP or any Wholly Owned Subsidiary Guarantor)
unless such transaction is (a) otherwise permitted under this Agreement, (b) in
the ordinary course of business of the relevant Group Member, and (c) upon fair
and reasonable terms no less favorable to the relevant Group Member than it
would obtain in a comparable arm’s length transaction with a Person that is not
an Affiliate; provided, however, that the foregoing shall not prohibit (a) the
payment of customary and reasonable directors’ fees to directors who are not
employees of a Group Member or any Affiliate of a Group Member, or (b) subject
to the other provisions of this Agreement, any transaction between a Borrower
and an Affiliate of such Borrower or a Subsidiary Guarantor if such Borrower
reasonably determines in good faith that such transaction is beneficial to such
Borrower and its Subsidiaries taken as a whole and that such transaction shall
not be entered into for the purpose



--------------------------------------------------------------------------------



 



112

of hindering the exercise by the Administrative Agent or the other Secured
Parties of their rights or remedies under this Agreement and the other Loan
Documents.
          8.10 Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by any Group Member of real or personal property that
has been or is to be sold or transferred by such Group Member to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Group Member.
          8.11 Hedge Agreements. Enter into any Hedge Agreement, except
(a) those required by Section 7.9, (b) Hedge Agreements entered into to hedge or
mitigate risks (including, without limitation, currency exchange risk) to which
Cedar Fair LP or any Subsidiary has actual exposure (other than those in respect
of Capital Stock) and (c) Hedge Agreements entered into in order to effectively
cap, collar or exchange interest rates (from fixed to floating rates, from
floating to fixed rates, from one floating rate to another floating rate or
otherwise) with respect to any interest bearing liability or investment of Cedar
Fair LP or any Subsidiary, but, in each case, not for speculative purposes.
          8.12 Changes in Fiscal Periods. Permit the fiscal year of Cedar Fair
LP to end on a day other than December 31 or change Cedar Fair LP’s method of
determining fiscal quarters.
          8.13 Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits, limits or imposes any condition upon the
ability of any Group Member to create, incur, assume or suffer to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired,
to secure its obligations under the Loan Documents or any refinancing thereof
other than (a) this Agreement and the other Loan Documents and (b) any
agreements governing any purchase money Liens or Capital Lease Obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby).
          8.14 Clauses Restricting Subsidiary Distributions . Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of (a) any Subsidiary of the U.S. Borrower to (i) make Restricted
Payments in respect of any Capital Stock of such Subsidiary held by, or pay any
Indebtedness owed to, the U.S. Borrower or any Subsidiary Guarantor, (ii) make
loans or advances to, or other Investments in, the U.S. Borrower or any
Subsidiary Guarantor or (iii) transfer any of its assets to the U.S. Borrower or
any Subsidiary Guarantor or (b) any Subsidiary of the Canadian Borrower to
(i) make Restricted Payments in respect of any Capital Stock of such Subsidiary
held by, or pay any Indebtedness owed to, the Canadian Borrower or any Canadian
Guarantor, (ii) make loans or advances to, or other Investments in, the Canadian
Borrower or any Canadian Guarantor or (iii) transfer any of its assets to the
Canadian Borrower or any Canadian Guarantor, except, in the case of each of
clauses (a) and (b), for such encumbrances or restrictions existing under or by
reason of (A) any restrictions existing under the Loan Documents, (B) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary permitted hereby, and (B)
customary restrictions on transfer in connection with purchase money security
interests and



--------------------------------------------------------------------------------



 



113

Capital Lease Obligations otherwise permitted under this Agreement (provided
that such restrictions shall be limited to the assets that are the subject of
such purchase money security interest or Capital Lease Obligation).
          8.15 Lines of Business. Enter into any business, either directly or
through any Subsidiary, except for those businesses in which Cedar Fair LP and
its Subsidiaries were engaged on the First Restatement Date or that are
reasonably related thereto.
          8.16 Amendments to Acquisition Documentation. (a) Amend, supplement or
otherwise modify (pursuant to a waiver or otherwise) the terms and conditions of
the indemnities and licenses furnished to Cedar Fair LP or any of its
Subsidiaries pursuant to the Acquisition Documentation such that after giving
effect thereto such indemnities or licenses shall be materially less favorable
to the interests of the Loan Parties or the Lenders with respect thereto or
(b) otherwise amend, supplement or otherwise modify the terms and conditions of
the Acquisition Documentation or any such other documents except for any such
amendment, supplement or modification that (i) becomes effective after the First
Restatement Date and (ii) could not reasonably be expected to have a Material
Adverse Effect.
          8.17 Amendment to Ground Lease. Amend, terminate, supplement or
otherwise modify the terms of the Ground Lease, unless any such amendment,
termination, supplement or modification is approved by the Administrative Agent
and the Syndication Agent in their reasonable discretion.
SECTION 9. EVENTS OF DEFAULT
          If any of the following events shall occur and be continuing:
     (a) either Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or either
Borrower shall fail to make a Disposition Repayment Offer, or pay the amounts
required to be paid pursuant thereto; or either Borrower shall fail to pay any
interest on any Loan or Reimbursement Obligation, or any other amount payable
hereunder or under any other Loan Document, within five days after any such
interest or other amount becomes due in accordance with the terms hereof; or
     (b) any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
     (c) (i) any Loan Party shall default in the observance or performance of
any agreement contained in Section 4.2(c)(ii), clause (i) or (ii) of
Section 7.4(a) (with respect to the Borrowers only), Section 7.7(a) or Section 8
of this Agreement or (ii) an “Event of Default” under and as defined in any
Mortgage shall have occurred and be continuing; or
     (d) any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as



--------------------------------------------------------------------------------



 



114

provided in paragraphs (a) through (c) of this Section), and, where capable of
being remedied, such default shall continue unremedied for a period of 30 days;
or
     (e) any Group Member (i) defaults in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto; or (ii) defaults in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) defaults in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $15,000,000; or
     (f) (i) any Group Member shall commence any case, proceeding or other
action (A) under any existing or future Insolvency Law or similar law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Group Member shall make a general assignment for the benefit of its creditors;
or (ii) there shall be commenced against any Group Member any case, proceeding
or other action of a nature referred to in clause (i) above that (A) results in
the entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of at least 60
days; or (iii) there shall be commenced against any Group Member any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within
60 days from the entry thereof; or (iv) any Group Member shall take any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the acts set forth in clause (i), (ii), or (iii) above; or (v) any
Group Member shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or
     (g) (i) any Person shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any



--------------------------------------------------------------------------------



 



115

“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of any Group Member or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is
reasonably likely to result in the termination of such Plan for purposes of
Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes of
Title IV of ERISA, (v) any Group Member or any Commonly Controlled Entity shall,
or reasonably is likely to, incur any liability in connection with a withdrawal
from, or the Insolvency or Reorganization of, a Multiemployer Plan, (vi) any
other event or condition shall occur or exist with respect to a Plan, (vii) any
Loan Party terminates any applicable Canadian Pension Plan or Canadian Benefit
Plan, (viii) any event providing grounds to terminate or wind up a Canadian
Pension Plan or Canadian Benefit Plan in whole or in part by order of any
applicable regulatory authority shall occur, (ix) any event or condition occurs
which would permit the applicable regulator to appoint a trustee or similar
Person to administer a Canadian Pension Plan or Canadian Benefit Plan, or
(x) any Loan Party shall fail to make any contributions when due to a Canadian
Pension Plan, a Canadian Benefit Plan or a Canadian multi employer pension plan;
and in each case in clauses (i) and (iii) through (x) above, such event or
condition, together with all other such events or conditions, if any, could
reasonably be expected to have a Material Adverse Effect; or
     (h) one or more judgments or decrees shall be entered against any Group
Member involving in the aggregate a liability (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $10,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or
     (i) any of the Security Documents shall cease, for any reason, to be in
full force and effect, or any Loan Party shall so assert, or any Lien created by
any of the Security Documents shall cease to be enforceable and of the same
effect and priority purported to be created thereby; or
     (j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement or Section 2 of the Canadian Guarantee Agreement shall cease, for any
reason, to be in full force and effect or any Group Member shall so assert; or
     (k) (i) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), other than any trustee or other fiduciary holding securities under an
employee benefit plan of the Group Members or the Current Holder Group, shall
become, or obtain rights (whether by means or warrants, options or otherwise) to
become, the “beneficial owner” (as defined in Rules 13(d) 3 and 13(d) 5 under
the Exchange Act), directly or indirectly, of more than 40% of the economic or
voting interest in the outstanding Capital Stock of Cedar Fair LP; (ii) the
holders of Capital Stock in Cedar Fair LP shall approve a merger or



--------------------------------------------------------------------------------



 



116

consolidation of Cedar Fair LP with any other Person, other than a merger or
consolidation that would result in the Capital Stock of Cedar Fair LP
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted or exchanged for voting securities
of the surviving or resulting entity or its parent corporation) more than 51% of
the voting power of the Capital Stock of Cedar Fair LP or such surviving or
resulting entity (or parent corporation) outstanding after such merger or
consolidation; (iii) the holders of Capital Stock in either Borrower shall
approve a plan of complete liquidation of such Borrower or an agreement or
agreements for the sale or disposition by such Borrower of all or substantially
all of the assets of such Borrower; or (iv) Cedar Fair LP shall cease to own,
directly or indirectly, 100% of the beneficial ownership (as defined in Rules
13(d) 3 and 13(d) 5 under the Exchange Act) of the economic and voting interest
of the Canadian Borrower; or
     (l) any Subordinated Debt or the guarantees thereof shall cease, for any
reason, to be validly subordinated to the Obligations or the obligations of the
Subsidiary Guarantors under the Guarantee and Collateral Agreement and the
Canadian Guarantors under the other Security Documents in respect thereof, as
the case may be, as provided in any Subordinated Debt Indenture or any other
relevant document, or any Loan Party, the trustee in respect of any Subordinated
Debt or the holders of at least 25% in aggregate principal amount of such
Subordinated Debt shall so assert;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to either Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to each Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to each Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrowers shall at such time
deposit in an interest bearing cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit, with interest accruing thereon at the
Administrative Agent’s prevailing rates for deposits of comparable amount,
currency and term. Amounts held in such cash collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrowers hereunder and under the other Loan Documents and
any Specified Agreements. After all such Letters of Credit



--------------------------------------------------------------------------------



 



117

shall have expired or been fully drawn upon, all Reimbursement Obligations shall
have been satisfied and all other obligations of the Borrowers hereunder and
under the other Loan Documents and any Specified Agreements shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to Cedar Fair LP (or such other Person as may be lawfully entitled thereto).
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrowers.
SECTION 10. THE AGENTS
          10.1 Appointment. Each Lender (and, if applicable, each other Secured
Party) hereby irrevocably designates and appoints each Agent as the agent of
such Lender (and, if applicable, each other Secured Party) under this Agreement
and the other Loan Documents, and each such Lender irrevocably authorizes such
Agent, in such capacity, to take such action on its behalf under the provisions
of this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to such Agent by the terms of
this Agreement and the other Loan Documents, together with such other powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender or other Secured Party, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against any Agent.
          10.2 Delegation of Duties. Each Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys in fact selected by it with
reasonable care.
          10.3 Exculpatory Provisions. Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys in fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders or any other Secured
Party for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or any Specified Agreement or in any certificate, report, statement or
other document referred to or provided for in, or received by the Agents under
or in connection with, this Agreement or any other Loan Document or any
Specified Agreement or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
any Specified Agreement or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder. The Agents shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document or any Specified Agreement, or to inspect
the properties, books or records of any Loan Party.



--------------------------------------------------------------------------------



 



118

          10.4 Reliance by Agents. Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any instrument, writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrowers), independent accountants and other experts selected by such
Agent. The Administrative Agent or the Canadian Administrative Agent may deem
and treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent or the Canadian Administrative Agent, as
applicable. Each Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Agents shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans and all other Secured Parties.
          10.5 Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless
such Agent has received notice from a Lender or Cedar Fair LP referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement); provided that unless
and until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Secured Parties.
          10.6 Non Reliance on Agents and Other Lenders. Each Lender (and, if
applicable, each other Secured Party) expressly acknowledges that neither the
Agents nor any of their respective officers, directors, employees, agents,
attorneys in fact or affiliates have made any representations or warranties to
it and that no act by any Agent hereafter taken, including any review of the
affairs of a Loan Party or any affiliate of a Loan Party, shall be deemed to
constitute any representation or warranty by any Agent to any Lender or any
other Secured Party. Each Lender (and, if applicable, each other Secured Party)
represents to the Agents that it has, independently and without reliance upon
any Agent or any other Lender or any other Secured Party, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their affiliates
and made its own decision to make its Loans hereunder and enter into this
Agreement or any Specified Agreement. Each Lender (and, if applicable, each
other Secured Party) also represents that it will, independently and without
reliance upon any Agent or any other Lender or any other Secured Party, and
based



--------------------------------------------------------------------------------



 



119

on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents or any
Specified Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender or any other
Secured Party with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Group Member or any affiliate of a Group Member that may
come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys in fact or affiliates. Each of the
Syndication Agent and the Canadian Administrative Agent shall not have any duty
or responsibility to provide any Lender or any other Secured Party with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of any Group
Member or any affiliate of a Group Member that may come into the possession of
the Syndication Agent or any of its officers, directors, employees, agents,
attorneys in fact or affiliates.
          10.7 Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrowers and without
limiting the obligation of the Borrowers to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents, any Specified
Agreement or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Agent under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent’s gross
negligence or willful misconduct. Without limiting the generality of the
foregoing, if the Internal Revenue Service or any other Governmental Authority
asserts a claim that any Agent did not properly withhold tax from amounts paid
to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
such Agent of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason) such Lender
shall indemnify the Agents fully, on an after tax basis, for all amounts paid,
directly or indirectly, by the Agents as tax or otherwise, including penalties
and interest, together with all related costs and expenses (including taxes, if
any). The agreements in this Section shall survive the payment of the Loans and
all other amounts payable hereunder.



--------------------------------------------------------------------------------



 



120

          10.8 Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender”,
“Lenders”, “Secured Party” and “Secured Parties” shall include each Agent in its
individual capacity.
          10.9 Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the Cedar
Fair LP. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Secured Parties a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 9(a) or Section
9(f) with respect to either Borrower shall have occurred and be continuing) be
subject to approval by Cedar Fair LP (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 10 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall assume and perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. The Syndication Agent may, at any time,
by notice to the Lenders and the Administrative Agent, resign as Syndication
Agent hereunder, whereupon the duties, rights, obligations and responsibilities
of the Syndication Agent hereunder shall automatically be assumed by, and inure
to the benefit of, the Administrative Agent (or, if there is no Administrative
Agent at such time, to the Lenders as contemplated by the preceding sentence),
without any further act by the Syndication Agent, the Administrative Agent or
any Lender. After any retiring Administrative Agent’s (or Syndication Agent’s)
resignation as Administrative Agent (or Syndication Agent), the provisions of
this Section 10 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent (or Syndication Agent) under
this Agreement and the other Loan Documents.
          10.10 Successor Canadian Administrative Agent. The Canadian
Administrative Agent may resign as Canadian Administrative Agent upon 10 days’
notice to the Lenders and each Borrower. If the Canadian Administrative Agent
shall resign as Canadian Administrative Agent under this Agreement and the other
Loan Documents, then the Required Lenders shall appoint from among the Secured
Parties a successor agent for the Lenders, which successor agent shall (unless
an Event of Default under Section 9(a) or Section 9(f) with respect to any
Borrower shall have occurred and be continuing) be subject to approval by the
Borrowers (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and



--------------------------------------------------------------------------------



 



121

duties of the Canadian Administrative Agent, and the term “Canadian
Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Canadian Administrative Agent’s rights,
powers and duties as Canadian Administrative Agent shall be terminated, without
any other or further act or deed on the part of such former Canadian
Administrative Agent or any of the parties to this Agreement or any holders of
the Loans. If no successor agent has accepted appointment as Canadian
Administrative Agent by the date that is 10 days following a retiring Canadian
Administrative Agent’s notice of resignation, the retiring Canadian
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Canadian Lenders shall assume and perform all of the duties of the
Canadian Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above. After any retiring
Canadian Administrative Agent’s resignation as Canadian Administrative Agent,
the provisions of this Section 10 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Canadian Administrative Agent
under this Agreement and the other Loan Documents.
          10.11 Agents Generally. Except as expressly set forth herein, no Agent
shall have any duties or responsibilities hereunder in its capacity as such.
          10.12 The Lead Arrangers and Co Documentation Agents. The Lead
Arranger and the Initial Lead Arrangers, in their capacity as such, shall have
no duties or responsibilities, and shall incur no liability, under this
Agreement and other Loan Documents. The Co Documentation Agents, in their
capacity as such, shall have no duties or responsibilities, and shall incur no
liability, under this Agreement and other Loan Documents.
          10.13 No Reliance on Administrative Agent’s, Canadian Administrative
Agent’s and Syndication Agent’s Customer Identification Program. Each Lender
acknowledges and agrees that neither such Lender, nor any of its Affiliates,
participants or assignees, may rely on the Administrative Agent, the Canadian
Administrative Agent or the Syndication Agent to carry out such Lender’s or its
Affiliates, participant’s or assignee’s customer identification program, or
other obligations required or imposed under or pursuant to the USA Patriot Act
or the regulations thereunder, including the regulations contained in 31 CFR
103.121 (as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti Terrorism Law, including any programs involving any of the following items
relating to or in connection with the Borrowers, their Affiliates or agents, the
Loan Documents or the transactions hereunder: (1) any identity verification
procedures, (2) any record keeping, (3) any comparisons with government lists,
(4) any customer notices or (5) any other procedures required under the CIP
Regulations or such other laws.
          10.14 USA Patriot Act. Each lender or assignee or participant of a
Lender that is not incorporated under the laws of the United States of America
or a state thereof (and is not excepted from the certification requirement
contained in Section 313 of the USA Patriot Act and the applicable regulations
because it is both (i) an affiliate of a depository institution or foreign bank
that maintains a physical presence in the United States, and (ii) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Administrative Agent and the
Syndication Agent the certification, or, if applicable, recertification,
certifying that such Lender is not a “shell” and certifying to other matters as
required by Section 313 of the USA Patriot Act and the applicable regulations:
(1) within ten (10) days after the Second Restatement Date and (2) at such other
times as are required under the USA Patriot Act.



--------------------------------------------------------------------------------



 



122

SECTION 11. MISCELLANEOUS
          11.1 Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 11.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date or
reduce the amount of any amortization payment in respect of any Term Loan under
Section 2.3, reduce the stated rate of any interest or fee payable hereunder
(except (x) in connection with the waiver of applicability of any post default
increase in interest rates, which waiver shall be effective with the consent of
the Majority Facility Lenders of each adversely affected Facility and (y) that
any amendment or modification of defined terms used in the financial covenants
in this Agreement shall not constitute a reduction in the rate of interest or
fees for purposes of this clause (i)) or extend the scheduled date of any
payment thereof, or increase the amount or extend the expiration date of any
Lender’s Revolving Commitment, in each case without the written consent of each
Lender directly affected thereby; (ii) eliminate or reduce the voting rights of
any Lender under this Section 11.1 without the written consent of such Lender;
(iii) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by either Borrower of any of its rights
and obligations under this Agreement and the other Loan Documents, release all
or substantially all of the Collateral or release any Subsidiary Guarantor from
its obligations under the Guarantee and Collateral Agreement (other than as
otherwise permitted hereby or thereby), in each case without the written consent
of all Lenders; (iv) increase the U.S. L/C Sub Commitment or the Canadian L/C
Sub Commitment, in each case without the written consent of the Majority
Facility Lenders with respect to the applicable Revolving Credit Facility and
each applicable Issuing Lender; (v) increase the U.S. Swing Line Sub Commitment
or the Canadian Swing Line Sub Commitment, in each case without the written
consent of the Majority Facility Lenders with respect to the applicable
Revolving Credit Facility and each applicable Swing Line Lender; (vi) reduce the
percentage specified in the definition of Majority Facility Lenders with respect
to any Facility without the written consent of all Lenders under such Facility;
(vii) amend, modify or waive any provision of Section 10 without the written
consent of each Agent adversely affected thereby; (viii) amend, modify or waive
any provision of Section 3.3 or 3.4 without the written consent of each Swing
Line Lender; (ix) amend, modify or waive any provision of Sections 3.7 to 3.14
without the written consent of each Issuing Lender; (x) alter the order of
application of any mandatory prepayment under any Facility, without the written
consent of the Majority Facility Lenders under such Facility; (xi) amend, modify
or waive any Loan Document so as to alter the ratable treatment of the Borrower
Hedge Agreement Obligations (as defined in the Guarantee and Collateral
Agreement) and the Borrower Credit Agreement Obligations in a manner adverse to
any Qualified Counterparty with Obligations then



--------------------------------------------------------------------------------



 



123

outstanding without the written consent of any such Qualified Counterparty or
(xii) amend, modify or waive any Loan Document, including Section 4.8, so as to
alter the pro rata treatment of borrowings and payments hereunder. Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Agents and all future holders of the Loans. In the case of any waiver, the Loan
Parties, the Lenders and the Agents shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing for the
period of such waiver; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.
          Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrowers (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
(collectively, the “Additional Extensions of Credit”) to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans and
Revolving Extensions of Credit and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Majority Facility
Lenders; provided, that no such amendment shall permit the Additional Extensions
of Credit to share ratably with or with preference to the Term Loans in the
application of mandatory prepayments without the consent of the Majority
Facility Lenders under the U.S. Term Facility and the Canadian Term Facility or
otherwise to share ratably with or with preference to the Revolving Extensions
of Credit without the consent of the Majority Facility Lenders under the U.S.
Revolving Facility and the Canadian Revolving Facility.
          In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of the Administrative Agent, the Borrowers and
the Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all outstanding U.S. Term Loans and/or Canadian Term
Loans (“Refinanced Term Loans”) with one or more replacement “B” term loan
tranche(s) hereunder (“Replacement Term Loans”), provided that (a) the aggregate
principal amount of such Replacement Term Loans shall not exceed the aggregate
principal amount of such Refinanced Term Loans, (b) the Applicable Margin for
such Replacement Term Loans shall not be higher than the Applicable Margin for
such Refinanced Term Loans, (c) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Term Loans at the time of such refinancing and
(d) all other terms applicable to such Replacement Term Loans shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Term Loans than, those applicable to such Refinanced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Term Loans in
effect immediately prior to such refinancing.
          Cedar Fair LP shall be permitted to replace any Lender that fails to
consent to any amendment, waiver or consent to any Loan Document requested by a
Borrower in respect of which the consent of all (or all affected) Lenders or all
Lenders under a particular Facility is required, and supported by, as
applicable, the Required Lenders or the Majority Facility Lenders, with a
replacement financial institution; provided that (i) no later than thirty (30)
days after the



--------------------------------------------------------------------------------



 



124

date on which the consent of as applicable, the Required Lenders or the Majority
Facility Lenders was obtained with respect to such amendment, waiver or consent,
Cedar Fair LP shall notify the Lender of Cedar Fair LP’s intention to replace
such Lender, (ii) such replacement does not conflict with any applicable
Requirement of Law, (iii) the replacement financial institution shall purchase,
at par, all Loans and other amounts owing to such replaced Lender on or prior to
the date of replacement, (iv) the Borrowers shall be liable to such replaced
Lender under Section 4.11 if any Eurodollar Loan or BA Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (v) the replacement financial institution, if not
already a Lender, shall be approved by the Administrative Agent and, if such
replaced Lender is a Revolving Lender, approved by the applicable Issuing Lender
and Swing Line Lender (which approvals shall not be withheld or delayed
unreasonably), (vi) the replaced Lender and the replacement financial
institution shall be obligated to effect such replacement in accordance with the
provisions of Section 11.6 (provided that the Administrative Agent agrees to
waive the processing and recordation fee referred to therein in respect of a
replacement pursuant to this paragraph of Section 11.1), (vii) until such time
as such replacement shall be consummated, the applicable Borrower shall pay all
additional amounts (if any) required pursuant to Section 4.9 or 4.10, as the
case may be, (viii) any such replacement shall not be deemed to be a waiver of
any rights that (A) either Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender or (B) the replaced Lender shall
have against either Borrower, the Administrative Agent or any other Lender,
(ix) the provisions of Section 11.5 shall continue to benefit the replaced
Lender, and (x) the replacement financial institution has agreed to the
respective amendment, waiver or consent in connection with such replacement.
          11.2 Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrowers and the Agents, and
as set forth in an administrative questionnaire delivered to the Administrative
Agent in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:

         
 
  The Borrowers:   c/o Cedar Fair, L.P.
 
      One Cedar Point Drive
 
      Sandusky, Ohio 44870
 
      Attention: Chief Financial Officer
 
      Telecopy: (419) 627-2377
 
      Telephone: (419) 627-2295
 
       
 
  The Syndication Agent:   Bear Stearns Corporate Lending Inc.
 
      383 Madison Avenue
 
      New York, NY 10179
 
      Attention: Bryan Carter
 
      Telecopy: (212) 272-9430
 
      Telephone: (212) 272-0219



--------------------------------------------------------------------------------



 



125

         
 
  The Administrative Agent:   KeyBank National Association
 
      127 Public Square
 
      Cleveland, Ohio 44114
 
      Attention: Larry Brown
 
      Telecopy: (216) 689-5962
 
       
 
  The Canadian Administrative Agent:   General Electric Capital Corporation
 
      201 Merrit Seven, 4th Floor
 
      Norwalk, CT 06856
 
      Attention: Cedar Fair Portfolio Manager
 
      Telecopy: (203) 956-4543
 
      Telephone: (203) 229-1449
 
       
 
      with a copy to:
 
       
 
      GE Canada Finance Holding Company
 
      11 King Street West, Suite 1500
 
      Toronto, Ontario, M5H 4C7
 
      Attention: Cedar Fair Portfolio Manager
 
      Telecopy: (416) 591-2755
 
      Telephone: (416) 591-2773

provided that any notice, request or demand to or upon any Agent, any Issuing
Lender or the Lenders shall not be effective until received.
          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices involving a Lender pursuant to Section 2 unless otherwise
agreed by the Administrative Agent and/or the Canadian Administrative Agent, as
applicable, and the applicable Lender. The Administrative Agent and/or the
Canadian Administrative Agent, as applicable, or Cedar Fair LP may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
          11.3 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any Agent or any Lender, any right, remedy,
power or privilege hereunder or under the other Loan Documents shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
          11.4 Survival of Representations and Warranties . All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.



--------------------------------------------------------------------------------



 



126

          11.5 Payment of Expenses and Taxes. Each Borrower agrees (a) to pay or
reimburse each Agent for all its reasonable out of pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of counsel to such
Agent and filing and recording fees and expenses, with statements with respect
to the foregoing to be submitted to Cedar Fair LP prior to the Second
Restatement Date (in the case of amounts to be paid on the Second Restatement
Date) and from time to time thereafter on a monthly basis or such other periodic
basis as such Agent shall deem appropriate, (b) to pay or reimburse each Lender
and Agent for all its costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any such other documents, including the fees and disbursements of
counsel (including the allocated fees and expenses of in house counsel) to each
Lender and of counsel to such Agent, (c) to pay, indemnify, and hold each Lender
and Agent harmless from, on an after tax basis, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other taxes, if any, that may be payable or determined
to be payable in connection with the execution and delivery of, or consummation
or administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, indemnify, and hold each Lender and Agent and their respective
officers, directors, employees, affiliates, agents, advisors, trustees and
controlling persons (each, an “Indemnitee”) harmless from and against any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents (regardless of
whether any Loan Party is or is not a party to any such actions or suits) and
any such other documents, including any of the foregoing relating to the use of
proceeds of the Loans or the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of any Group Member or
any of the Properties and the reasonable fees and expenses of legal counsel in
connection with claims, actions or proceedings by any Indemnitee against any
Loan Party under any Loan Document (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”), provided, that the Borrowers shall
have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee. Without
limiting the foregoing, and to the extent permitted by applicable law, each
Borrower agrees not to assert and to cause its Subsidiaries not to assert, and
hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section 11.5 shall be payable not later than 10 days after written
demand therefor. Statements payable by the Borrowers pursuant to this
Section 11.5 shall be submitted to the Chief Financial Officer (Telephone No.
(419) 627 2295) (Telecopy No. (419) 627 2377), at the address of the Borrowers
set forth in Section 11.2, or to such other Person or address as may be
hereafter designated by



--------------------------------------------------------------------------------



 



127

Cedar Fair LP in a written notice to the Administrative Agent. The agreements in
this Section 11.5 shall survive repayment of the Loans and all other amounts
payable hereunder.
          11.6 Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of any Issuing Lender that issues any Letter of
Credit), except that (i) no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by any such Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (each, an “Assignee”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments and the Loans at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld) of:
     (A) Cedar Fair LP, provided that no consent of Cedar Fair LP shall be
required for an (x) assignment to a Lender, an affiliate of a Lender, an
Approved Fund (as defined below) or, if an Event of Default has occurred and is
continuing, any other Person, (y) any assignment by the Administrative Agent or
the Syndication Agent (or any of their affiliates) or (z) any assignment of Term
Loans, and provided further that no assignment of Canadian Revolving Loans or
Canadian Revolving Commitments to a Person that is not a Qualifying Canadian
Lender shall be made without the consent of Cedar Fair LP unless such assignment
is made upon and during the continuance of an Event of Default; and
     (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for (x) an assignment to an Assignee that
is a Lender immediately prior to giving effect to such assignment, except in the
case of an assignment of a Revolving Commitment to an Assignee that does not
already have a Revolving Commitment, (y) any assignment by the Administrative
Agent (or its affiliates) or (z) any assignment of Term Loans; and
     (C) in the case of any assignment of a Revolving Commitment, the applicable
Issuing Lender and the applicable Swing Line Lender.
          (ii) Assignments shall be subject to the following additional
conditions:
     (A) except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, in the case of the U.S. Term Facility or the Canadian



--------------------------------------------------------------------------------



 



128

Term Facility, $1,000,000) unless each of Cedar Fair LP and the Administrative
Agent otherwise consent, provided that (1) no such consent of Cedar Fair LP
shall be required if an Event of Default has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
affiliates or Approved Funds, if any;
     (B) the parties to each assignment shall execute and deliver to the
Administrative Agent, the Canadian Administrative Agent and the Syndication
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500 payable to the Administrative Agent; provided that only one such
fee shall be payable in connection with simultaneous assignments to or by
Approved Funds;
     (C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent and the Canadian Administrative Agent an administrative
questionnaire;
     (D) in the case of an assignment to a CLO (as defined below) managed by
such Lender or an affiliate of such Lender, the assigning Lender shall retain
the sole right to approve any amendment, modification or waiver of any provision
of this Agreement and the other Loan Documents, provided that the Assignment and
Assumption between such Lender and such CLO may provide that such Lender will
not, without the consent of such CLO, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 11.1 and (2) directly
affects such CLO; and
     (E) in no event shall any such assignment be made to a Person that,
directly or indirectly, is primarily engaged in the ownership or operation of
amusement parks, water parks, theme parks or other similar properties.
          For the purposes of this Section 11.6, the terms “Approved Fund” and
“CLO” have the following meanings:
          “Approved Fund” means (a) as to any Lender, a CLO managed by such
Lender or an affiliate of such Lender and (b) with respect to any Lender that is
a fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment manager or advisor as such Lender or by an affiliate of
such investment manager or advisor.
          “CLO” means any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course and is
administered or managed by a Lender or an affiliate of such Lender.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such



--------------------------------------------------------------------------------



 



129

Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 4.9, 4.10, 4.11 and 11.5); provided
that nothing in this Section 11.6 shall be construed as (y) creating any new
Loan or other Obligation and shall not constitute a novation of such Loan or
other Obligation or (z) constitute or require the repayment and/or re advance of
any principal of any Loan or other Indebtedness, it being the intention of the
parties that only an assignment of Obligations held by, and of the rights and
obligations of, a Lender are contemplated hereby, which Obligations shall
continue to be the same, and not new, Obligations. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 11.6 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
          (iv) The Administrative Agent, acting for this purpose as an agent of
the U.S. Borrower, and the Canadian Administrative Agent, acting for this
purpose as an agent for the Canadian Borrower, shall maintain at one of their
respective offices a copy of each Assignment and Assumption delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Commitments of, and principal amount of the Loans and L/C Obligations owing
to, each Lender under the Facility for which it has been appointed agent
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Canadian Administrative Agent, the Issuing Lenders and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.
          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent, in the case of the U.S. Facility,
or the Canadian Administrative Agent, in the case of the Canadian Facility,
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
          (c) (i) Any Lender may, without the consent of the Borrowers, the
Administrative Agent or the Canadian Administrative Agent, sell participations
to one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (C) the Borrowers, the Administrative Agent,
the Canadian Administrative Agent, the Issuing Lenders and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement, (D)



--------------------------------------------------------------------------------



 



130

no portion of a Canadian Revolving Commitment shall be made subject to a
participation to a Person that would not receive payments thereunder free and
clear of Canadian non resident withholding tax without the consent of the
Canadian Borrower unless such participation is made on or after an Event of
Default has occurred and is continuing and (E) in no event shall any such
participation be sold to a Person that, directly or indirectly, is primarily
engaged in the ownership or operation of amusement parks, water parks, theme
parks or other similar properties. Any agreement pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that (1) requires the consent of each
Lender directly affected thereby pursuant to the proviso to the second sentence
of Section 11.1 and (2) directly affects such Participant. Subject to paragraph
(c)(ii) of this Section, the Borrowers agree that each Participant shall be
entitled to the benefits of Sections 4.9, 4.10 and 4.11 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.7(b) as though it were a
Lender, provided such Participant shall be subject to Section 11.7(a) as though
it were a Lender.
          (ii) A Participant shall not be entitled to receive any greater
payment under Section 4.9 or 4.10 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with Cedar Fair
LP’s prior written consent or after the occurrence and during the continuance of
an Event of Default. Any Participant that is a Foreign Lender shall not be
entitled to the benefits of Section 4.10 with respect to any United States
withholding taxes unless such Participant complies with Section 4.10(d).
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.
          (e) The Borrowers, upon receipt of written notice from the relevant
Lender, agree to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.
          (f) Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrowers or the Administrative Agent and without
regard to the limitations set forth in Section 11.6(b); provided that in no
event shall any such assignment be made to a Person that, directly or
indirectly, is primarily engaged in the ownership or operation of amusement
parks, water parks, theme parks or other similar properties. Each of the
Borrowers, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for



--------------------------------------------------------------------------------



 



131

one year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.
          11.7 Adjustments; Set off. (a) Except to the extent that this
Agreement expressly provides for payments to be allocated to a particular Lender
or to the Lenders under a particular Facility, if any Lender (a “Benefitted
Lender”) shall receive any payment of all or part of the Obligations owing to
it, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set off, pursuant to events or proceedings of the nature
referred to in Section 9(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.
          (b) In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrowers,
any such notice being expressly waived by each Borrower to the extent permitted
by applicable law, upon any amount becoming due and payable by any Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), which
amount is not paid when due, to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of such Borrower. Each Lender
agrees promptly to notify Cedar Fair LP and the Administrative Agent after any
such setoff and application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
          11.8 Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with Cedar Fair LP and the Administrative Agent.
          11.9 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.



--------------------------------------------------------------------------------



 



132

          11.10 Integration. This Agreement and the other Loan Documents
represent the entire agreement of the Borrowers, the Agents and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by any Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.
          11.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          11.12 Submission To Jurisdiction; Waivers. Each Borrower hereby
irrevocably and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Borrower at its
address set forth in Section 11.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
          11.13 Acknowledgments. Each Borrower hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
     (b) no Agent or Lender has any fiduciary relationship with or duty to the
Borrowers arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Agents and Lenders, on
one hand, and the



--------------------------------------------------------------------------------



 



133

Borrowers, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and
     (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.
          11.14 Releases of Guarantees and Liens. (a) Notwithstanding anything
to the contrary contained herein or in any other Loan Document, the Collateral
Agent is hereby irrevocably authorized by each Secured Party (without
requirement of notice to or consent of any Secured Party except as expressly
required by Section 11.1) to take any action requested by Cedar Fair LP having
the effect of releasing any Collateral or guarantee obligations (i) to the
extent necessary to permit consummation of any transaction not prohibited by any
Loan Document or that has been consented to in accordance with Section 11.1 or
(ii) under the circumstances described in paragraph (b) below.
          (b) At such time as the Loans, the Reimbursement Obligations and the
other obligations under the Loan Documents shall have been paid in full, the
Commitments have been terminated, no Letters of Credit shall be outstanding
(unless any such Letter of Credit has been cash collateralized at 105% of its
face amount) and the net termination liability under or in respect of Specified
Agreements at such time shall have been cash collateralized (by collateral
arrangements satisfactory to the Qualified Counterparty in its sole discretion)
or paid in full, the Collateral shall be released from the Liens created by the
Security Documents, and the Security Documents and all obligations (other than
those expressly stated to survive such termination) of the Collateral Agent and
each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.
          11.15 Confidentiality. Each Agent and each Lender agrees to keep
confidential all non public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent any Agent or any Lender
from disclosing any such information (a) to any Agent, any other Lender or any
Lender Affiliate, (b) subject to an agreement to comply with the provisions of
this Section, to any actual or prospective Transferee, to any pledgee referred
to in Section 11.6(d) or any direct or indirect counterparty to any Hedge
Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, trustees, agents, attorneys, accountants and other
professional advisors or those of any of its affiliates, (d) upon the request or
demand of any Governmental Authority, (e) in response to any order of any court
or other Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document.
          11.16 WAIVERS OF JURY TRIAL. THE BORROWERS, THE AGENTS AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS



--------------------------------------------------------------------------------



 



134

AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
          11.17 Delivery of Addenda. Each initial Lender that does not execute a
counterpart of this Agreement shall become a party to this Agreement by
delivering to the Administrative Agent and the Canadian Administrative Agent an
Addendum or Lender Authorization duly executed by such Lender or pursuant to an
Assignment and Assumption Agreement in accordance with Section 11.6.
          11.18 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
          11.19 Canadian Borrower. The Canadian Borrower hereby irrevocably
appoints Cedar Fair, L.P. as the borrowing agent and attorney in fact for the
Canadian Borrower which appointment shall remain in full force and effect unless
and until the Agents shall have received prior written notice signed by the
Canadian Borrower that such appointment has been revoked. The Canadian Borrower
hereby irrevocably appoints and authorizes Cedar Fair LP (i) to provide the
Agents with all notices with respect to Loans and Letters of Credit obtained for
the benefit of the Canadian Borrower and all other notices, consents and
instructions under this Agreement, and (ii) to take such action as Cedar Fair LP
deems appropriate on its behalf to obtain Loans and Letters of Credit and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement. The handling of the accounts of each Borrower in a
combined fashion, as more fully set forth herein, is done solely as an
accommodation to the Borrowers in order to utilize the collective borrowing
powers of each Borrower in the most efficient and economical manner and at their
request, and no Agent or Lender shall incur liability to either Borrower or any
other Person as a result thereof. Each Borrower expects to derive benefit,
directly or indirectly, from the handling of the accounts in a combined fashion
and represents that the successful operation of each Borrower is dependent on
the continued successful performance of the integrated group. To induce the
Agents and the Lenders to do so, and in consideration thereof, each Borrower
hereby agrees to indemnify each Agent and Lender and hold each Agent and Lender
harmless against any and all liability, expense, loss incurred or claim of
damage or injury asserted against any Agent or Lender by such Borrower or any
other Group Member or any other Person whosoever, arising from or incurred by
reason of (a) the handling of the accounts of the Borrowers as herein provided,
(b) the reliance of the Agent and the Lenders on any instructions of Cedar Fair
LP or (c) any other action taken by any Agent or any Lender hereunder or under
the other Loan Documents.



--------------------------------------------------------------------------------



 



135

          11.20 Judgment Currency. If in the recovery by any Secured Party of
any amount owing hereunder in any currency judgment can only be obtained in
another currency, and because of changes in the exchange rate of such currencies
between the date of judgment and payment in full of the amount of such judgment
the amount of recovery under the judgment differs from the full amount owing
hereunder, the applicable Borrower shall pay any such shortfall to the
applicable Secured Party, and such shortfall can be claimed by the applicable
Secured Party against such Borrower as an alternative or additional cause of
action.
          11.21 Facility Allocation Mechanism. (a) Implementation of FAM.
     (i) On the FAM Exchange Date, (x) the Commitments shall, unless, on or
prior to the FAM Exchange Date, the Majority Facility Lenders under each
Facility shall have otherwise directed the Administrative Agent (but without
limiting the applicability of any conflicting provision of Section 9, including
clause (A) of the final full paragraph thereof), automatically and without
further act be terminated as provided in Section 9, (y) the Lenders shall
automatically and without further act (and without regard to the provisions of
Section 11.6), unless, on or prior to the FAM Exchange Date, the Majority
Facility Lenders under each Facility shall have otherwise directed the
Administrative Agent, be deemed to have exchanged interests in the Facilities
such that in lieu of the interest of each Lender in each Facility in which it
shall have assumed an interest and/or participated as of such date (including
such Lender’s interest in the Specified Obligations of each Loan Party in
respect of each such Facility), such Lender shall hold an interest in every one
of the Facilities (including the Specified Obligations of each Loan Party in
respect of each such Facility and each L/C Reserve Account established pursuant
to clause (b) below), whether or not such Lender shall previously have
participated therein, equal to such Lender’s FAM Percentage thereof and
(z) simultaneously with the deemed exchange of interests pursuant to clause
(y) above, in the case of any FAM Dollar Lender that has prior to the date
thereof notified the Administrative Agent and the U.S. Borrower in writing that
it has elected to have this clause (z) apply to it, the interests in the
Canadian Dollar Loans to be received by such FAM Dollar Lender in such deemed
exchange shall, automatically and with no further action required, be converted
into the Dollar Equivalent, determined using the Exchange Rate calculated as of
such date, of such amount, and on and after such date, all amounts accruing and
owed to such FAM Dollar Lender in respect of such Obligations shall accrue and
be payable in Dollars at the rate otherwise applicable hereunder; provided that
such FAM Exchange will not affect the aggregate amount of the Obligations of the
U.S. Borrower and the Canadian Borrower to the Lenders under the Loan Documents.
Each Lender and each Loan Party hereby consents and agrees to the FAM Exchange,
and each Lender agrees that the FAM Exchange shall be binding upon its
successors and assigns and any person that acquires a participation in its
interests in any Facility. Each Loan Party agrees from time to time to execute
and deliver to the Administrative Agent all promissory notes and other
instruments and documents as the Administrative Agent shall reasonably request
to evidence and confirm the respective interests of the Lenders after giving
effect to the FAM Exchange, and each Lender agrees to



--------------------------------------------------------------------------------



 



136

surrender any promissory notes originally received by it in connection with its
Loans hereunder to the Administrative Agent against delivery of new promissory
notes evidencing its interests in the Facilities; provided, however, that the
failure of any Loan Party to execute or deliver or of any Lender to accept any
such promissory note, instrument or document shall not affect the validity or
effectiveness of the FAM Exchange.
     (ii) As a result of the FAM Exchange, upon and after the FAM Exchange Date,
each payment received by the Administrative Agent or the Canadian Administrative
Agent pursuant to any Loan Document in respect of the Specified Obligations, and
each distribution made by the Administrative Agent or the Canadian
Administrative Agent pursuant to any Loan Document in respect of the Specified
Obligations, shall be distributed to the Lenders pro rata in accordance with
their respective FAM Percentages. Any direct payment received by a Lender upon
or after the FAM Exchange Date, including by way of setoff, in respect of any
Specified Obligation shall be paid over to the Administrative Agent for
distribution to the Lenders in accordance herewith.
          (b) Letters of Credit.
     (i) In the event that on the FAM Exchange Date any Letter of Credit shall
be outstanding and undrawn in whole or in part or there shall be any unpaid
Reimbursement Obligation under any such Letter of Credit, each applicable Lender
shall, before giving effect to the FAM Exchange, promptly pay over to the
Administrative Agent, in immediately available funds and in the currency that
each such Letter of Credit is denominated, an amount equal to such Lender’s U.S.
Revolving Credit Percentage or Canadian Revolving Credit Percentage, as
applicable, of each such Letter of Credit’s undrawn face amount or (to the
extent it has not already done so) such Reimbursement Obligation, as the case
may be, together with interest thereon from the FAM Exchange Date to the date on
which such amount shall be paid to the Administrative Agent at the rate that
would be applicable at the time to a Revolving Loan that is a Base Rate Loan in
a principal amount equal to such amount, as the case may be. The Administrative
Agent shall establish a separate account or accounts for each Lender (each, an
“L/C Reserve Account”) for the amounts received with respect to each such Letter
of Credit and/or Reimbursement Obligation pursuant to the preceding sentence.
The Administrative Agent shall deposit in each Lender’s L/C Reserve Account such
Lender’s FAM Percentage of the amounts received from the Lenders as provided
above. The Administrative Agent shall have sole dominion and control over each
L/C Reserve Account, and the amounts deposited in each L/C Reserve Account shall
be held in such L/C Reserve Account until withdrawn as provided in paragraph
(ii), (iii), (iv) or (v) below. The Administrative Agent shall maintain records
enabling it to determine the amounts paid over to it and deposited in the L/C
Reserve Accounts in respect of each Letter of Credit and/or Reimbursement
Obligation and the amounts on deposit in respect of each Letter of Credit and/or
Reimbursement Obligation attributable to each Lender’s FAM Percentage. The
amounts held in each Lender’s L/C Reserve Account shall be held as a reserve



--------------------------------------------------------------------------------



 



137

against such Lender’s Revolving Percentage of the L/C Obligations then
outstanding, shall be the property of such Lender, shall not constitute Loans to
or give rise to any claim of or against any Loan Party and shall not give rise
to any obligation on the part of the U.S. Borrower or the Canadian Borrower to
pay interest to such Lender, it being agreed that the reimbursement obligations
in respect of Letters of Credit shall arise only at such times as drawings are
made thereunder, as provided in Section 3.11.
     (ii) In the event that after the FAM Exchange Date any drawing shall be
made in respect of a Letter of Credit, the Administrative Agent shall, at the
request of the applicable Issuing Lender, withdraw from the L/C Reserve Account
of each Lender any amounts, up to the amount of such Lender’s FAM Percentage of
such drawing, deposited in respect of such Letter of Credit and remaining on
deposit and deliver such amounts to the applicable Issuing Lender in
satisfaction of the reimbursement obligations of the Lenders under Section 3.10
(but not of the U.S. Borrower and the Canadian Borrower under Section 3.10,
respectively). In the event any Lender shall default on its obligation to pay
over any amount to the Administrative Agent in respect of any Letter of Credit
as provided in this Section 11.21(b), the applicable Issuing Lender shall, in
the event of a drawing thereunder, have a claim against such Lender to the same
extent as if such Lender had defaulted on its obligations under Section 3.10,
but shall have no claim against any other Lender in respect of such defaulted
amount, notwithstanding the exchange of interests in the reimbursement
obligations pursuant to Section 11.21(a). Each other Lender shall have a claim
against such defaulting Lender for any damages sustained by it as a result of
such default, including, in the event such Letter of Credit shall expire
undrawn, its FAM Percentage of the defaulted amount.
     (iii) In the event that after the FAM Exchange Date any Letter of Credit
shall expire undrawn, the Administrative Agent shall withdraw from the L/C
Reserve Account of each Lender the amount remaining on deposit therein in
respect of such Letter of Credit and distribute such amount to such Lender.
     (iv) With the prior written approval of the Administrative Agent and the
applicable Issuing Lender, any Lender may withdraw the amount held in its L/C
Reserve Account in respect of the undrawn amount of any Letter of Credit. Any
Lender making such a withdrawal shall be unconditionally obligated, in the event
there shall subsequently be a drawing under such Letter of Credit, to pay over
to the Administrative Agent, for the account of the applicable Issuing Lender on
demand, its FAM Percentage of such drawing.
     (v) Pending the withdrawal by any Lender of any amounts from its L/C
Reserve Account as contemplated by the above paragraphs, the Administrative
Agent will, at the direction of such Lender and subject to such rules as the
Administrative Agent may prescribe for the avoidance of inconvenience, invest
such amounts in Cash Equivalents. Each Lender that has not withdrawn the amounts
in its L/C Reserve Account as provided in paragraph



--------------------------------------------------------------------------------



 



138

(iv) above shall have the right, at intervals reasonably specified by the
Administrative Agent, to withdraw the earnings on investments so made by the
Administrative Agent with amounts in its L/C Reserve Account and to retain such
earnings for its own account.
          (c) Net Payments Upon Implementation of FAM Exchange. Notwithstanding
any other provision of this Agreement, if, as a direct result of the
implementation of the FAM Exchange, the U.S. Borrower or the Canadian Borrower
is required to withhold Non Excluded Taxes from amounts payable to the
Administrative Agent, any Lender or any Participant hereunder, or if Non
Excluded Taxes are otherwise imposed on such amounts, or if the Administrative
Agent or any Lender or Participant hereunder is required to pay any such Non
Excluded Taxes, the amounts so payable to the Administrative Agent, such Lender
or such Participant shall be increased to the extent necessary to yield to the
Administrative Agent, such Lender or such Participant (i) (after making all
required withholding or deductions including withholding or deductions
applicable to additional sums payable under this Section 11.21(c) or after
payment of Non Excluded Taxes) an amount equal to the sum such Administrative
Agent, Lender or Participant, as the case may be, would have received had no
such withholding or deductions been made or had such Non Excluded Taxes not been
imposed; (ii) the Borrowers shall pay the full amount withheld or deducted to
the relevant taxation authority in accordance with applicable law; and
(iii) within 30 days of such payments, the applicable Borrower shall deliver to
the Administrative Agent the original or certified copy of a receipt evidencing
payment thereof; provided, however, that the U.S. Borrower and the Canadian
Borrower shall not be required to increase any such amounts payable to such
Lender or Participant under this Section 11.21(c) (but, rather, shall be
required to increase any such amounts payable to such Lender or Participant to
the extent required by Section 4.10) if such Lender or Participant was prior to
or on the FAM Exchange Date already a Lender or Participant with respect to the
U.S. Borrower or the Canadian Borrower, as the case may be. If a Foreign Lender,
in its good faith judgment, is eligible for an exemption from, or reduced rate
of, U.S. Federal withholding tax on payments by the U.S. Borrower under this
Agreement, such Foreign Lender shall comply with the requirements of paragraph
(d) of Section 4.10 as soon as practicable, and the U.S. Borrower shall not be
required to increase any such amounts payable to such Foreign Lender to the
extent of any U.S. withholding tax resulting from the failure by a Foreign
Lender to so comply. If the U.S. Borrower or the Canadian Borrower, as the case
may be, fails to withhold, pay or remit any such Non Excluded Taxes when due to
the appropriate taxing authority or fails to remit to the Administrative Agent
the required receipts or other required documentary evidence, the U.S. Borrower
and the Canadian Borrower shall indemnify, on a joint and several basis, the
Administrative Agent, the Lenders and the Participants for any taxes, interest,
costs or penalties that may be payable by the Administrative Agent, such Lenders
or such Participants as a result of any such failure. This Section 11.21(c)
shall not have any impact on the application of Section 4.10 to any payments to
the extent Section 4.10 otherwise applies to such payments.
          11.22 Preservation of Priority. It is the intention of each of the
parties hereto that the First Restated Credit Agreement be amended and restated
in its entirety pursuant to this Agreement so as to preserve the perfection and
priority of all Liens securing indebtedness and obligations under the First
Restated Credit Agreement and the Original Credit Agreement and that all
Indebtedness and Obligations of the Borrowers and the other Loan Parties
hereunder shall be secured by the Liens evidenced under the Loan Documents and
that this Agreement does not



--------------------------------------------------------------------------------



 



139

constitute a novation or termination of the obligations and liabilities existing
under the First Restated Credit Agreement or the Original Credit Agreement (or
serve to terminate Sections 4.11, 10.7 and 11.5 of the First Restated Agreement
or any Borrower’s obligations thereunder with respect to the Lenders), except
for the repayment (or deemed repayment) of the Refinanced Indebtedness as stated
herein.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

             
 
                CEDAR FAIR, L.P.         By Cedar Fair Management Inc., its
General Partner    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                3147010 NOVA SCOTIA COMPANY    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    



--------------------------------------------------------------------------------



 



2

                  BEAR, STEARNS & CO. INC., as Joint Lead Arranger,        
Initial Joint Lead Arranger and Sole Bookrunner    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                BEAR STEARNS CORPORATE LENDING INC., as Syndication        
Agent and an Original Lender    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                KEYBANK NATIONAL ASSOCIATION, as Initial Joint Lead        
Arranger, Administrative Agent, Collateral Agent,         U.S. Issuing Lender,
U.S. Swing Line Lender and an         Original Lender    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                GE CANADA FINANCE HOLDING COMPANY, as Canadian        
Administrative Agent, Canadian Swing Line Lender and         Canadian Issuing
Lender    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    



--------------------------------------------------------------------------------



 



3

                  GENERAL ELECTRIC CAPITAL CORPORATION, as Co        
Documentation Agent    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                WACHOVIA BANK, NATIONAL ASSOCIATION, as Co         Documentation
Agent and an Original Lender    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                NATIONAL CITY (CANADIAN BRANCH OF NATIONAL CITY         BANK),
as Canadian Syndication Agent    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                FIFTH THIRD BANK, as Canadian Documentation Agent    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    



--------------------------------------------------------------------------------



 



Annex A
PRICING GRID FOR U.S. REVOLVING LOANS, U.S. SWING LINE LOANS, CANADIAN
REVOLVING LOANS, CANADIAN SWING LINE LOANS AND COMMITMENT FEES

                                                              Applicable        
    Applicable   Applicable   Margin for             Margin for   Margin for  
Canadian             Eurodollar   Base Rate   Prime Rate   Acceptance  
Commitment Pricing Level   Loans   Loans   Loans   Fee   Fee Rate
I
    2.50 %     1.50 %     1.50 %     2.50 %     0.500 %
II
    2.25 %     1.25 %     1.25 %     2.25 %     0.500 %
III
    2.00 %     1.00 %     1.00 %     2.00 %     0.425 %
IV
    1.75 %     0.75 %     0.75 %     1.75 %     0.375 %

The Applicable Margin for U.S. Revolving Loans, U.S. Swing Line Loans, Canadian
Revolving Loans, Canadian Swing Line Loans and the Commitment Fee Rate shall be
adjusted, on and after the first Adjustment Date (as defined below) occurring
after the completion of two full fiscal quarters of Cedar Fair LP after the
First Restatement Date, based on changes in the Consolidated Leverage Ratio,
with such adjustments to become effective on the date (the “Adjustment Date”)
that is three Business Days after the date on which the relevant financial
statements are delivered to the Lenders pursuant to Section 7.1(a) or (b) and to
remain in effect until the next adjustment to be effected pursuant to this
paragraph. If any financial statements referred to above are not delivered
within after the time periods specified in Section 7.1(a) or (b), then, until
the date that is three Business Days after the date on which such financial
statements are delivered, the highest rate set forth in each column of the
Pricing Grid shall apply. On each Adjustment Date, the Applicable Margin for
U.S. Revolving Loans, U.S. Swing Line Loans, Canadian Revolving Loans, Canadian
Swing Line Loans and the Commitment Fee Rate shall be adjusted to be equal to
the Applicable Margins and Commitment Fee Rate opposite the Pricing Level
determined to exist on such Adjustment Date from the financial statements
relating to such Adjustment Date. Notwithstanding the foregoing, whenever any
Event of Default shall have occurred and be continuing, then the highest rate
set forth in each column of the Pricing Grid shall apply.
          As used herein, the following rules shall govern the determination of
Pricing Levels on each Adjustment Date:
          “Pricing Level I” shall exist on an Adjustment Date if the
Consolidated Leverage Ratio for the relevant period is greater than or equal to
4.25 to 1.00.
          “Pricing Level II” shall exist on an Adjustment Date if the
Consolidated Leverage Ratio for the relevant period is less than 4.25 to 1.00
but greater than or equal to 3.75 to 1.00.



--------------------------------------------------------------------------------



 



2

          “Pricing Level III” shall exist on an Adjustment Date if the
Consolidated Leverage Ratio for the relevant period is less than 3.75 to 1.00
but greater than or equal to 3.25 to 1.00.
          “Pricing Level IV” shall exist on an Adjustment Date if the
Consolidated Leverage Ratio for the relevant period is less than 3.25 to 1.00.



--------------------------------------------------------------------------------



 



Annex B
MINIMUM LTM EBITDA MINUS LTM CAPEX

          Minimum LTM EBITDA minus Quarterly Distribution Date   LTM CAPEX
May 2007
  $200,000,000 August 2007   $218,000,000 May 2008   $235,000,000 August 2008  
$240,000,000 May 2009   $238,000,000 August 2009   $242,000,000 May 2010  
$244,000,000 August 2010   $238,000,000 May 2011   $249,000,000 August 2011  
$250,000,000 May 2012   $256,000,000 August 2012   $260,000,000

